 

Exhibit 10.43(f-6)

 

FIFTH AMENDMENT

TO SPONSORS’ SUPPORT AGREEMENT

 

THIS FIFTH AMENDMENT (this “Amendment Agreement”), dated 20 December 2002, is
made between ADVANCED MICRO DEVICES, INC., a corporation organised and existing
under the laws of the State of Delaware, United States of America, with its
chief executive office and principal place of business at One AMD Place,
Sunnyvale, California 94088, United States of America (“AMD Inc.”); AMD SAXONY
HOLDING GMBH, Dresden, registered in the Commercial Register of the Dresden
County Court HRB 13931 (“AMD Holding,” and, together with AMD Inc., the
“Sponsors”); AMD SAXONY LLC, a limited liability company organised and existing
under the laws of the State of Delaware, United States of America (“AMD Saxony
LLC”); AMD SAXONY ADMIN GMBH, Dresden, registered in the Commercial Register of
the Dresden County Court HRB 20738 (“AMD Admin,” and together with AMD SAXONY
LLC, the “Additional Partner Companies”); DRESDNER BANK LUXEMBOURG S.A., as
Agent (and successor to Dresdner Bank AG (“Dresdner”) in such capacity) under
the Loan Agreement dated 11 March 1997, as amended (as so amended, the “Loan
Agreement”) (in such capacity, the “Agent”) for the Banks from time to time
party thereto; and DRESDNER, as Security Agent under such Loan Agreement (in
such capacity, the “Security Agent”), for the Secured Parties referred to
therein.

 

W I T N E S S E T H:

 

WHEREAS, AMD Saxony Limited Liability Company & Co. KG, Dresden (formerly AMD
Saxony Manufacturing GmbH), registered in the Commercial Register of the Dresden
County Court HRA 4896 (“AMD Saxonia”), has been formed for the purpose of
constructing, owning, and operating (i) the Plant and (ii) the integrated Design
Center; and

 

WHEREAS, the Sponsors, the Additional Partner Companies, the Agent and the
Security Agent desire to amend the Sponsors’ Support Agreement dated 11 March
1997 between AMD Inc., AMD Holding, the Additional Partner Companies, Dresdner
Bank AG, as Security Agent, and Dresdner Bank Luxembourg S.A., as Agent, as
amended by the First Amendment to Sponsors’ Support Agreement dated 6 February
1998, the Second Amendment to Sponsors’ Support Agreement dated 29 June 1999,
the Third Amendment to Sponsors’ Support Agreement dated 20 February 2001 and
the Fourth Amendment to the Sponsors’ Support Agreement dated 3 June 2002 (as
amended, the “Sponsors’ Support Agreement”), on the terms and subject to the
conditions of this Amendment Agreement.

 

NOW, THEREFORE, the Sponsors, the Additional Partner Companies, the Agent (for
itself and on behalf of the Banks), and the Security Agent (on behalf of the
Secured Parties), agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.1 Definitions. Capitalized terms not otherwise defined in this
Amendment Agreement are used with the definitions assigned to them in the
Sponsors’ Support Agreement.



--------------------------------------------------------------------------------

 

SECTION 1.2 Construction. In this Amendment Agreement, unless the context
requires otherwise, references to Sections and Schedules are to Sections and
Schedules of the Sponsors’ Support Agreement. Section headings are inserted for
reference only and shall be ignored in construing this Amendment Agreement.

 

ARTICLE II

Amendments

 

SECTION 2.1 Amendments. With effect from the date hereof, the Sponsors’ Support
Agreement shall be amended and restated in its entirety in the form set out in
Schedule 1 to this Amendment Agreement.

 

ARTICLE III

Miscellaneous

 

SECTION 3.1 Representations and Warranties. Each of the Sponsors, AMD Saxony LLC
and AMD Admin hereby represents and warrants that as of the date hereof:

 

(a) Organisation; Corporate Power. It is duly organised and validly existing
under the laws of the jurisdiction of its organisation, and has all necessary
power and authority to execute and deliver this Amendment Agreement and to
consummate the transactions contemplated by the Sponsors’ Support Agreement, as
amended hereby;

 

(b) Corporate Authority; No Conflict. The execution and delivery by it of this
Amendment Agreement, and the performance by it of its obligations under the
Sponsors’ Support Agreement, as amended by this Amendment Agreement, have been
duly authorised by all necessary corporate action (including any necessary
shareholder action) on its part, and do not and will not (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to it,
or of its charter or by-laws; or (ii) result in a breach of, result in a
mandatory prepayment or acceleration of indebtedness evidenced by or secured by,
or constitute a default under, any indenture or loan or credit agreement, or any
other agreement or instrument to which it is a party or by which it or its
properties may be bound, or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of the properties now
owned or hereafter acquired by it; and

 

(c) Valid and Binding Obligations. The Sponsors’ Support Agreement, as amended
by this Amendment Agreement, constitutes its legal, valid, and binding
obligations, enforceable against it in accordance with its terms; subject,
however, to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and, as to enforceability, by
general equitable principles.

 

SECTION 3.2 Repetition of Representation and Warranties. The representations and
warranties contained in Sections 12.1 and 12.2 of the Sponsors’ Support
Agreement shall be repeated by AMD Inc. and the Sponsors, respectively on the
date hereof except to the extent any such representation and warranty expressly
relates solely to an earlier date.

 

2



--------------------------------------------------------------------------------

 

SECTION 3.3    Miscellaneous.

 

(a)    This Amendment Agreement is limited as specified and, except as expressly
herein provided, shall not constitute a modification, amendment or waiver of any
other provision of the Sponsors’ Support Agreement or any provision of any other
Operative Document. Except as specifically amended by this Amendment Agreement,
the Sponsors’ Support Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

(b)    This Amendment Agreement shall be an Operative Document under and for
purposes of the Sponsors’ Support Agreement.

 

(c)    This Amendment Agreement has been executed in the English language.

 

(d)    This Amendment Agreement may be executed in any number of counterparts
and by different parties on separate counterparts which when taken together
shall constitute one agreement.

 

(e)    Sections 15.1, 15.2, 15.5, 16.1, 16.2, and 16.3 of the Sponsors’ Support
Agreement shall apply, mutatis mutandis, to this Amendment Agreement, as if set
out herein in full.

 

IN WITNESS WHEREOF, each of the parties set out below has caused this Amendment
Agreement to be duly executed and delivered by its respective officer or agent
thereunto duly authorised as of the date first above written.

 

ADVANCED MICRO DEVICES, INC.

By:

 

/s/    ROBERT J. RIVET         

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

AMD SAXONY HOLDING GMBH

By:

 

/s/    HANS R. DEPPE        

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

 

AMD SAXONY ADMIN GMBH

By:

 

/s/    HANS R. DEPPE

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

     

 

AMD SAXONY LLC

By:

 

/s/    HANS R. DEPPE

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

     

 

DRESDNER BANK LUXEMBOURG S.A.,
as Agent

/s/    PRELLWITZ PAUL

--------------------------------------------------------------------------------

 

 

DRESDNER BANK AG
as Security Agent

/s/    PRELLWITZ PAUL

--------------------------------------------------------------------------------

 

 

 

 

 

4



--------------------------------------------------------------------------------

Schedule 1

AMENDED AND RESTATED SPONSORS’ SUPPORT AGREEMENT



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Amended and Restated

 

SPONSORS’ SUPPORT AGREEMENT

 

Dated 11 March 1997

 

AS AMENDED ON 6 FEBRUARY 1998, 29 JUNE 1999,

20 FEBRUARY 2001, 3 JUNE 2002

 

AND

 

20 DECEMBER 2002

 

between

 

ADVANCED MICRO DEVICES, INC.,

 

AMD SAXONY HOLDING GMBH,

 

AMD SAXONY LLC,

 

AMD SAXONY ADMIN GMBH

 

and

 

DRESDNER BANK AG,

as Security Agent,

 

and

 

DRESDNER BANK LUXEMBOURG S.A.,

as Agent



--------------------------------------------------------------------------------

INDEX

 

ARTICLE I

  

Definitions and Accounting Terms

ARTICLE II

  

Contribution of Equity Capital

ARTICLE III

  

Sponsors’ Loans

ARTICLE IV

  

Project Costs

ARTICLE V

  

Completion Guaranty

ARTICLE VI

  

Subsidies Undertaking

ARTICLE VII

  

Pari Passu Undertaking

ARTICLE VIII

  

Security Documents

ARTICLE IX

  

Sponsors’ Guaranty

ARTICLE X

  

Sponsors’ Subordination Agreement; AMD Inc. Subordination Agreement

ARTICLE XI

  

Obligations Unconditional

ARTICLE XII

  

Representations and Warranties

ARTICLE XIII

  

Covenants

ARTICLE XIV

  

Costs and Expenses; Indemnities; Taxes; Etc.

ARTICLE XV

  

Miscellaneous

ARTICLE XVI

  

Governing Law, Jurisdiction, and Language

Schedule I

  

—  [left intentionally blank]

Schedule II

  

—  Sponsors’ Disclosure Schedule

 

7



--------------------------------------------------------------------------------

SPONSORS’ SUPPORT AGREEMENT

 

THIS SPONSORS’ SUPPORT AGREEMENT, dated 11 March 1997, as amended, is made among
ADVANCED MICRO DEVICES, INC., a corporation organized and existing under the
laws of the State of Delaware, United States of America, with its chief
executive office and principal place of business at One AMD Place, Sunnyvale,
California 94088, United States of America (“AMD Inc.”), AMD SAXONY HOLDING
GMBH, Dresden, registered in the Commercial Register of the Dresden County
Court, HRB 13931 (“AMD Holding,” and, together with AMD Inc., collectively, the
“Sponsors”), AMD Saxony LLC, a limited liability company organized and existing
under the laws of the State of Delaware, United States of America (“AMD Saxony
LLC”), AMD SAXONY ADMIN GMBH, Dresden, registered in the Commercial Register of
the Dresden County Court HRB 20738 (“AMD Admin,” and together with AMD SAXONY
LLC, the “Additional Partner Companies”), DRESDNER BANK LUXEMBOURG S.A.
(“Dresdner”), as Agent under the Loan Agreement referred to below for the Banks
referred to below (in such capacity, the “Agent”), and DRESDNER BANK AG, as
Security Agent under such Loan Agreement (in such capacity, the “Security
Agent”) for the Secured Parties referred to below.

 

WITNESSETH :

 

WHEREAS, AMD Saxony Limited Liability Company & Co. KG, Dresden (formerly AMD
Saxony Manufacturing GmbH), registered in the Commercial Register of the Dresden
County Court HRA 4896 (“AMD Saxonia”), has been formed for the purpose of
constructing, owning, and operating (i) the Plant and (ii) the integrated Design
Center (the construction, ownership, and operation of the Plant and the Design
Center being hereinafter called the “Project”);

 

WHEREAS, in order to finance the construction of the Plant and the Design
Center, and start-up costs of the operation of the Plant, (i) the Sponsors have
made, and expect to make substantial subordinated loans to, and AMD Holding has
made, and from time to time may make, substantial equity investments in, AMD
Saxonia, and (ii) AMD Saxonia has entered into a Syndicated Loan Agreement,
dated 11 March 1997, as amended (as so amended, the “Loan Agreement”), with the
banks from time to time party thereto (hereinafter collectively called the
“Banks” and individually called a “Bank”), the Agent, Dresdner, as Paying Agent
(in such capacity, the “Paying Agent”), and Dresdner Bank AG, as Security Agent,
providing, inter alia, for a senior secured term facility aggregating up to DM
1,500,000,000 (one billion five hundred million Deutsche Marks);

 

WHEREAS, the Sponsors desire that the Project be constructed and completed and
are entering into this Agreement with the Agent (for the benefit of itself and
the Banks) and the Security Agent (for the benefit of the Secured Parties), for
the purpose, among other things, of providing (i) certain assurances with
respect to the completion of the Project, and (ii) certain undertakings to and
for the benefit of the Secured Parties;

 

WHEREAS, a condition precedent to the initial Advance is, inter alia, the
execution by the Sponsors of this Agreement and, in extending or continuing to
extend credit to AMD Saxonia

 

8



--------------------------------------------------------------------------------

under the Loan Agreement, the Banks are relying on the undertakings of the
Sponsors contained herein;

 

WHEREAS, pursuant to the Conversion, AMD Saxonia changed its legal form to a
Kommanditgesellschaft (a limited partnership organized under the laws of the
Federal Republic of Germany), with AMD Holding and AMD Admin as its sole limited
partners (Kommanditisten) and AMD Saxony LLC as its sole general partner
(Komplementär); and

 

WHEREAS, the Additional Partner Companies acceded to this Agreement pursuant to
the Accession Agreement and Fourth Amendment to Sponsors’ Support Agreement
dated 3 June 2002;

 

NOW, THEREFORE, the Sponsors, the Additional Partner Companies, the Agent (for
itself and on behalf of the Banks), and the Security Agent (on behalf of the
Secured Parties), agree as follows:

 

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.1 Definitions. Unless otherwise defined herein, the following terms
(whether or not underlined) when used in this Agreement, including its preamble
and recitals, shall, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 

“Advances” means all advances that the Banks make to AMD Saxonia pursuant to the
Loan Agreement.

 

“Affiliate” means, with respect to any Person, a Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
other Person; and, for purposes of this definition, the concept of “control”,
with respect to any Person, signifies the possession of the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, the possession of voting rights, by
contract, or otherwise; provided, that none of the Agent, the Security Agent,
the Paying Agent, any of the Banks, nor any of their respective Affiliates,
shall be deemed to be Affiliates of (x) any AMD Company or (y) any other
Subsidiary of AMD Inc.

 

“Agent” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Agreed Terms” means in respect of any document, the document substantially in
the form thereof which has been initialled (for the purposes of identification)
by or on behalf of AMD Saxonia and the Agent.

 

“Agreement” means this Sponsors’ Support Agreement, as the same may be amended
or modified in accordance with the terms hereof and in effect.

 

“AMD Admin” has the meaning assigned to that term in the introduction to this
Agreement.

 

9



--------------------------------------------------------------------------------

 

“AMD Admin Global Assignment Agreement” means the AMD Admin Global Assignment
Agreement between AMD Admin and the Security Agent dated 3 June 2002.

 

“AMD Admin Partnership Interest Pledge Agreement (AMD Saxonia)” means the AMD
Admin Partnership Interest Pledge Agreement (AMD Saxonia) between AMD Admin and
the Security Agent dated 3 June 2002.

 

“AMD Admin Pledge of Bank Accounts” means the AMD Admin Pledge of Bank Accounts
between AMD Admin and the Security Agent dated 3 June 2002.

 

“AMD Admin Security” means all collateral security furnished pursuant to the AMD
Admin Security Documents.

 

“AMD Admin Security Documents” means, collectively, the AMD Admin Global
Assignment Agreement, the AMD Admin Partnership Interest Pledge Agreement (AMD
Saxonia), the AMD Admin Pledge of Bank Accounts, and each other instrument or
document designated by the Agent (with the consent of each AMD Company) as an
AMD Admin Security Document under and for purposes of this Agreement.

 

“AMD Companies” means AMD Saxonia, AMD Admin, AMD Holding, AMD Saxony LLC and
AMD Inc., collectively.

 

“AMD Holding” has the meaning assigned to that term in the introduction to this
Agreement.

 

“AMD Holding Assignment of Contractual Rights” means the AMD Holding Assignment
of Contractual Rights, in the form set out in Schedule 55 to the Loan Agreement,
between AMD Holding and the Security Agent.

 

“AMD Holding Assignment (U.S.A.)” means the AMD Holding Assignment of, inter
alia, rights under the Wafer Purchase Agreements, the Sponsors’ Loan Agreement,
and the Revolving Loan Facility Agreement, in the form set out in Schedule 56 to
the Loan Agreement, between AMD Holding and the Security Agent.

 

“AMD Holding Assignment of Current Assets” means the AMD Holding Security
Assignment of Current Assets, in the form set out in Schedule 52 to the Loan
Agreement, between AMD Holding and the Security Agent.

 

“AMD Holding Charge of Bank Accounts” means the AMD Holding Charge of Bank
Accounts, in the form set out in Schedule 54 to the Loan Agreement, between AMD
Holding and the Security Agent.

 

“AMD Holding Global Assignment” means the AMD Holding Global Assignment, in the
form set out in Schedule 53 to the Loan Agreement, between AMD Holding and the
Security Agent.

 

10



--------------------------------------------------------------------------------

 

“AMD Holding KG Partnership Interest Pledge Agreement (AMD Saxonia)” means the
AMD Holding KG Partnership Interest Pledge Agreement (AMD Saxonia) between AMD
Holding and the Security Agent dated 3 June 2002.

 

“AMD Holding Research Agreement” means the AMD Holding Research, Design and
Development Agreement, in the form set out in Schedule 34 to the Loan Agreement,
between AMD Inc. and AMD Holding.

 

“AMD Holding Security” means all collateral security created pursuant to the AMD
Holding Security Documents.

 

“AMD Holding Security Documents” means, collectively, the AMD Holding Assignment
(U.S.A), the AMD Holding Assignment of Contractual Rights, the AMD Holding
Assignment of Current Assets, the AMD Holding Charge of Bank Accounts, the AMD
Holding Global Assignment, the AMD Holding Share Pledge Agreement, the AMD
Holding KG Partnership Interest Pledge Agreement (AMD Saxonia), the AMD Holding
Share Pledge Agreement (AMD Admin), and each other instrument or document
designated by the Agent (with the consent of each AMD Company) as an AMD Holding
Security Document under and for purposes of this Agreement.

 

“AMD Holding Share Pledge Agreement” means the AMD Holding Share Pledge
Agreement, in the form set out in Schedule 51 to the Loan Agreement, between AMD
Holding and the Security Agent.

 

“AMD Holding Share Pledge Agreement (AMD Admin)” means the AMD Holding Share
Pledge Agreement (AMD Admin) between AMD Holding and the Security Agent dated 3
June 2002.

 

“AMD Holding Wafer Purchase Agreement” means the AMD Holding Wafer Purchase
Agreement, in the form of Schedule 33 to the Loan Agreement, between AMD Inc.
and AMD Holding.

 

“AMD Inc.” has the meaning assigned to that term in the introduction to this
Agreement.

 

“AMD Inc. Guaranty” means the AMD Inc. Guaranty in the form set out in Schedule
27 to the Loan Agreement, executed by AMD Inc. in favour of AMD Saxonia, the
Agent, and the Security Agent for the benefit of the Secured Parties.

 

“AMD Inc. 1999 Loan and Security Agreement” means the Loan and Security
Agreement, dated as of July 13, 1999, between, inter alia, AMD Inc., the lenders
party thereto, and Bank of America National Trust and Savings Association, as
administrative agent, as amended by the First Amendment to Loan and Security
Agreement, dated as of July 30, 1999 and by the Second Amendment to Loan and
Security Agreement, dated as of February 12, 2001, by the Third Amendment to
Loan and Security Agreement dated as of May 20, 2002, the Fourth Amendment to
Loan and Security Agreement dated as of September 3, 2002 and the Fifth
Amendment to Loan and Security Agreement dated as of September 27, 2002.

 

11



--------------------------------------------------------------------------------

 

“AMD Inc. Pledge Agreement Over Membership Interests in AMD Saxony LLC” means
the AMD Inc. Pledge Agreement Over Membership Interests in AMD Saxony LLC
between AMD Inc. and the Security Agent dated 3 June 2002.

 

“AMD Inc. Primary Bank Credit Agreement” means, from time to time:

 

  (i)   the AMD Inc. 1999 Loan and Security Agreement; or

 

  (ii)   if the agreement referred to in paragraph (i) above is terminated or
cancelled, then any secured or unsecured revolving credit or term loan agreement
between or among AMD Inc., as borrower, and any bank or banks, as lender(s), for
borrowed monies to be used for general corporate purposes of AMD Inc., with an
original term of not less than 4 years and an original aggregate loan commitment
of at least $100,000,000 (one hundred million Dollars) or the equivalent thereof
in any other currency, and, if there is more than one such revolving credit or
term loan agreement, then such agreement which involves the greatest original
aggregate loan commitment(s) and, as between agreements having the same
aggregate original loan commitment(s), then the one which has the most recent
date; or

 

  (iii)   if the agreement referred to in paragraph (i) above and all of the
agreements, if any, which could apply under paragraph (ii) above have been
terminated or cancelled, then so long as paragraph (ii) does not apply as the
result of one or more new agreements being entered into, the agreement which is
the last such agreement under paragraph (i) or (ii) to be so terminated or
cancelled as in effect immediately prior to such termination or cancellation.

 

“AMD Inc. Security” means all collateral security furnished pursuant to the AMD
Inc. Share Pledge Agreement and the AMD Inc. Pledge Agreement Over Membership
Interests in AMD Saxony LLC.

 

“AMD Inc. Senior Secured Note Indenture” means that certain Indenture, dated as
of August 1, 1996, between AMD Inc. and United States Trust Company of New York,
as trustee, relating to the issuance by AMD Inc. of $ 400,000,000 (four hundred
million Dollars) of its 11% Senior Secured Notes due 2003, as amended by the
First Supplemental Indenture dated as of January 13, 1999, by the Second
Supplemental Indenture dated as of April 8, 1999 and by the Third Supplemental
Indenture dated as of July 28, 2000.

 

“AMD Inc. Share Pledge Agreement” means the AMD Inc. Share Pledge Agreement, in
the form set out in Schedule 41 to the Loan Agreement, between AMD Inc. and the
Security Agent.

 

“AMD Inc. Subordination Agreement” means the AMD Inc. Subordination Agreement,
in the form set out in Schedule 42 to the Loan Agreement, between AMD Inc., AMD
Holding, and the Security Agent.

 

12



--------------------------------------------------------------------------------

 

“AMD Saxonia” has the meaning assigned to that term in the first recital of this
Agreement.

 

“AMD Saxonia Assignment of Contractual Rights” means the AMD Saxonia Assignment
of Contractual Rights, in the form set out in Schedule 49 to the Loan Agreement,
between AMD Saxonia and the Security Agent.

 

“AMD Saxonia Assignment of Current Assets” means the AMD Saxonia Security
Assignment of Current Assets, in the form set out in Schedule 44 to the Loan
Agreement, between AMD Saxonia and the Security Agent.

 

“AMD Saxonia Assignment of Fixed Assets” means the AMD Saxonia Security
Assignment of Fixed/Moveable Assets, in the form set out in Schedule 45 to the
Loan Agreement, between AMD Saxonia and the Security Agent, as amended.

 

“AMD Saxonia Assignment of Insurances” means the AMD Saxonia Assignment of
Insurances, in the form set out in Schedule 46 to the Loan Agreement, between
AMD Saxonia and the Security Agent.

 

“AMD Saxonia Assignment (U.S.A)” means the AMD Saxonia Assignment of, interalia,
rights under the AMD Saxonia Wafer Purchase Agreement, the Sponsors’ Loan
Agreement, and the Revolving Loan Facility Agreement and insurances, in the form
set out in Schedule 50 to the Loan Agreement, between AMD Saxonia and the
Security Agent.

 

“AMD Saxonia Charge of Project Accounts” means the AMD Saxonia Charge of Project
Accounts, in the form set out in Schedule 48 to the Loan Agreement, between AMD
Saxonia and the Security Agent.

 

“AMD Saxonia Disclosure Schedule” means the Disclosure Schedule attached to the
Loan Agreement as Schedule 15, as it may be amended, supplemented, or otherwise
modified from time to time by AMD Saxonia with the written consent of the Agent.

 

“AMD Saxonia/Dresdner Subsidy Agreement” means the AMD/Dresdner Subsidy
Agreement, in the form set out in Schedule 25 to the Loan Agreement, between AMD
Saxonia and Dresdner.

 

“AMD Saxonia Global Assignment” means the AMD Saxonia Global Assignment, in the
form set out in Schedule 47 to the Loan Agreement, between AMD Saxonia and the
Security Agent.

 

“AMD Saxonia Hedging Contract” means the Agreement, in the form set out in
Schedule 50a to the Loan Agreement, between AMD Saxonia and AMD Inc.

 

“AMD Saxonia Land Charge” means the Grundschuld, in the form set out in Schedule
43 to the Loan Agreement, between AMD Saxonia and the Security Agent.

 

13



--------------------------------------------------------------------------------

 

“AMD Saxonia Partnership Agreement” (AMD Saxonia Gesellschaftsvertrag) means the
AMD Saxonia Partnership Agreement between AMD Holding, AMD Admin and AMD Saxony
LLC dated 3 June 2002.

 

“AMD Saxonia Research Agreement” means the AMD Saxonia Research, Design and
Development Agreement, in the form set out in Schedule 36 to the Loan Agreement,
between AMD Holding and AMD Saxonia.

 

“AMD Saxonia Security” means all collateral security created pursuant to the AMD
Saxonia Security Documents.

 

“AMD Saxonia Security Documents” means, collectively, the AMD Saxonia Assignment
(U.S.A), the AMD Saxonia Assignment of Contractual Rights, the AMD Saxonia
Assignment of Current Assets, the AMD Saxonia Assignment of Fixed Assets, the
AMD Saxonia Assignment of Insurances, the AMD Saxonia Charge of Project
Accounts, the AMD Saxonia Land Charge, the AMD Saxonia Global Assignment, and
each other instrument or document designated by the Agent (with the consent of
each AMD Company) as an AMD Saxonia Security Document under and for purposes of
this Agreement.

 

“AMD Saxonia Wafer Purchase Agreement” means the AMD Saxonia Wafer Purchase
Agreement, in the form set out in Schedule 35 to the Loan Agreement, between AMD
Holding and AMD Saxonia.

 

“AMD Saxony LLC” has the meaning assigned to that term in the introduction to
this Agreement.

 

“AMD Saxony LLC Partnership Interest Pledge Agreement (AMD Saxonia)” means the
AMD Saxony LLC Partnership Interest Pledge Agreement (AMD Saxonia) between AMD
Saxony LLC and the Security Agent dated 3 June 2002.

 

“AMD Saxony LLC Security” means all collateral security furnished pursuant to
the AMD Saxony LLC Security Documents.

 

“AMD Saxony LLC Security Agreement” means the AMD Saxony LLC Security Agreement
between AMD Saxony LLC and the Security Agent dated 3 June 2002.

 

“AMD Saxony LLC Security Documents” means, collectively, the AMD Saxony LLC
Security Agreement, the AMD Saxony LLC Partnership Interest Pledge Agreement
(AMD Saxonia), and each other instrument or document designated by the Agent
(with the consent of each AMD Company) as an AMD Saxony LLC Security Document
under and for purposes of this Agreement.

 

“Amendment Agreements” means the following agreements and documents each dated 3
June 2002: (i) Amendment Agreement No. 4 to the Syndicated Loan Agreement among
AMD Saxonia, the Security Agent and the Agent; (ii) the Accession Agreement and
Fourth Amendment to Sponsors’ Support Agreement between the Sponsors, AMD Saxony
LLC, AMD Admin, the Agent and the Security Agent; (iii) the Third Amendment to
the AMD Saxonia Wafer Purchase Agreement between AMD Holding and AMD Saxonia;
(iv) the

 

14



--------------------------------------------------------------------------------

Consent/Acknowledgement under the AMD Holding Wafer Purchase Agreement executed
by AMD Holding, AMD Inc. and the Security Agent; (v) the Accession Agreement and
Second Amendment to Sponsors’ Subordination Agreement between the Sponsors, AMD
Saxony LLC, AMD Admin, AMD Saxonia, the Agent and the Security Agent; (vi) the
Accession Agreement and Second Amendment to AMD Inc. Subordination Agreement
between the Sponsors, AMD Saxony LLC, AMD Admin, the Agent and the Security
Agent; (vii) the First Amendment to Revolving Loan Facility Agreement between
the Sponsors and AMD Saxonia; (viii) the Third Amendment to Sponsors’ Loan
Agreement between the Sponsors and AMD Saxonia; (ix) the First Amendment to AMD
Saxonia Assignment (U.S.A.) between AMD Saxonia and the Security Agent; and (x)
the Clarification and Security Agreement between the AMD Companies, the Security
Agent and the Agent.

 

“Approved Project Budget” means:

 

  (i)   that certain Project Budget, in the form set out in Schedule 6 to the
Loan Agreement, which has been prepared by AMD Saxonia and approved by each
Sponsor; and

 

  (ii)   at any time after such Project Budget has been updated, amended,
supplemented, or otherwise modified, and prior to Completion, any such updated,
amended, supplemented, or modified Project Budget having been approved by each
AMD Company (such approval of each Sponsor not to be unreasonably withheld or
delayed) and the Agent (which may, in its sole discretion, consult with the
Technical Advisor and the Banks’ Auditor) in accordance with §18.2 of the Loan
Agreement.

 

  (iii)   The Approved Project Budget referred to in paragraph (i) above and
(subject to the requirements of Section 13.1(i)(d)(y)(1)) each subsequent
Approved Project Budget from time to time in effect shall itemise, separately
from the other information set forth therein, and on a Project Phase by Project
Phase basis, the aggregate Capital Expenditure then required to be made by AMD
Saxonia in order to complete each then uncompleted Project Phase of the Project
and to achieve Completion. All references herein to the Approved Project Budget
shall, at any time, refer to the Approved Project Budget as then in effect.

 

“Approved Project Schedule” means:

 

  (i)   initially, that certain Project Schedule, in the form set out in
Schedule 7 to the Loan Agreement, which has been prepared by AMD Saxonia and
approved by each Sponsor with respect to the schedule for completing each
Project Phase and for achieving Completion; and

 

  (ii)  

at any time after such Project Schedule has been updated, amended, supplemented,
or otherwise modified, and prior to Completion, any such updated, amended,
supplemented, or modified Project Schedule having been approved by each AMD
Company (such approval of each Sponsor

 

15



--------------------------------------------------------------------------------

not to be unreasonably withheld or delayed) and the Agent (which may, in its
sole discretion, consult with the Technical Advisor and the Banks’ Auditor) in
accordance with § 18.2 of the Loan Agreement.

 

The initial Approved Project Schedule and (subject to the requirements of
Section 13.1(i)(d)(y)(2)) each subsequent Approved Project Schedule from time to
time in effect shall itemise, separately from the other information set forth
therein, and on a Project Phase by Project Phase basis, the then anticipated
date for completing each then uncompleted Project Phase and for achieving
Completion. All references herein to the Approved Project Schedule shall, at any
time, refer to the Approved Project Schedule as then in effect.

 

“Assignment and Trust Agreement” means the agreement referred to in (ix) of the
definition of Conversion Documents.

 

“Auditor” means Ernst & Young Wirtschaftsprüfungsgesellschaft mbH or such other
firm of auditors charged with duties relating to the Project as may be appointed
by AMD Saxonia with the consent of the Agent, such consent not to be
unreasonably delayed or withheld.

 

“Available Tranche A Amount” means, on any date, the excess, if any, of:

 

  (i)   the Total Tranche A Commitment Amount on such date;

 

over

 

  (ii)   the aggregate unpaid principal amount of all Tranche A Advances
outstanding on such date.

 

“Bank” and “Banks” have the respective meanings assigned to those terms in the
second recital of this Agreement.

 

“Banks’ Auditor” means BDO Deutsche Warentreuhand AG
Wirtschafts-prüfungsgesellschaft or such other firm of auditors charged with
duties relating to the Project as may be appointed by the Banks with the consent
of AMD Saxonia, such consent not to be unreasonably delayed or withheld.

 

“Business Day” means any day of the year on which banks are generally open for
business in London, Frankfurt am Main, Dresden, Luxembourg and, to the extent
the same relates to any obligation to be performed by AMD Inc. or AMD Saxony
LLC, San Francisco.

 

“Capital Expenditure” means all acquisition or manufacturing costs in respect of
fixed and movable assets in accordance with § 266 2 A II of the Commercial Code
and all acquisition costs for intangible assets in accordance with § 266 2 A I
of the Commercial Code, to the extent the same have a useful operational life of
more than one year (not being expenditures chargeable to the profit and loss
account).

 

“Capitalised Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with

 

16



--------------------------------------------------------------------------------

GAAP, would be classified as fixed or capitalised leases or finance leases, and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalised amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.

 

“Cash Equivalent Investment” means any security or other instrument set out in
Schedule 23 to the Loan Agreement.

 

“Class A Sponsors’ Loans” has the meaning assigned to that term in Section 3.1.

 

“Class C Sponsors’ Loans” has the meaning assigned to that term in Section 3.1.

 

“Completion” means the date on which the initial satisfaction of all conditions
set forth in the Technical Completion Certificate (Obligors) and the Technical
Completion Certificate (Technical Advisor), set out in Schedules 9 and 10 to the
Loan Agreement is confirmed to the Agent by the submission of properly executed
originals of such Certificates.

 

“Completion Certificates” means the Scheduled Project Phase Completion
Certificates and the Technical Completion Certificates.

 

“Consent and Agreement” means:

 

  (i)   in the case of the Sponsors, the Sponsors’ Consent and Agreement;

 

  (ii)   in the case of the Contractor, the Contractor’s Consent and Agreement;

 

  (iii)   in the case of an Equipment Supplier, each Equipment Supplier’s
Consent and Agreement; and

 

  (iv)   in the case of a Service Supplier, each Service Supplier’s Consent and
Agreement.

 

“Contingent Liabilities” means, with respect to any Person, any agreement,
undertaking, or arrangement by which such Person guarantees, endorses, or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment to, supply
funds to, or otherwise invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, obligation, or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the shares of
any other Person. The amount of any Person’s obligation under any Contingent
Liability shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount (or maximum principal amount, if larger) of the
indebtedness, obligation, or other liability guaranteed thereby.

 

“Contractor” means Meissner & Wurst GmbH & Co., Roßbachstraße 38, 70499
Stuttgart, registered in the Commercial Register of the Stuttgart County Court
HRA 1208.

 

17



--------------------------------------------------------------------------------

 

“Contractor’s Consent and Agreement” means the Contractor’s Consent and
Agreement, in the form set out in Schedule 39 to the Loan Agreement, or in such
other form as is consented to by the Security Agent from the Contractor in
favour of the Security Agent.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust, or other instrument, document, or agreement to which
such Person is a party or by which it or any of its property is bound.

 

“Contribution Date” means 30 June 1999.

 

“Conversion” means the change in the legal form of AMD Saxonia from a
Gesellschaft mit beschränkter Haftung (a limited liability company organized
under the laws of the Federal Republic of Germany) to a Limited Partnership in
accordance with the Conversion Documents and the Registration.

 

“Conversion Documents”: means the following agreements and documents, each in
the Agreed Terms: (i) the Certificate of Formation of AMD Saxony LLC; (ii) the
AMD Admin Articles of Association; (iii) the Formation Protocol for AMD Admin;
(iv) the Application to the Commercial Register for Formation of AMD Admin; (v)
the Resolution of AMD Holding as Shareholder of AMD Admin for Section 181 German
Civil Code Release; (vi) the List of Shareholders for AMD Admin; (vii) the AMD
Saxony LLC Agreement; (viii) the Partnership Agreement of AMD Saxony LLC & Co.,
KG; (ix) the Assignment and Trust Agreement between AMD Holding and AMD Saxony
LLC; (x) the Purchase and Assignment Agreement between AMD Holding and AMD
Admin; (xi) the Resolution of AMD Holding as Shareholder of AMD Saxonia for
Transfer of Fractional Share to AMD Saxony LLC; (xii) the Notification to AMD
Saxonia of Assignment of Fractional Share to AMD Admin; (xiii) the List of
Shareholders of AMD Saxonia (reflecting addition of AMD Admin); (xiv) the
Resolution of AMD Holding and AMD Saxony LLC as Shareholders of AMD Saxonia for
Transfer of Fractional Share to AMD Admin; (xv) the Notification to AMD Saxonia
of Assignment of Fractional Share to AMD Saxony LLC; (xvi) the List of
Shareholders of AMD Saxonia (reflecting addition of AMD Saxony LLC); (xvii) the
Resolution of AMD Holding, AMD Admin and AMD Saxony LLC as Shareholders of AMD
Saxonia Approving Conversion to a Limited Partnership; (xviii) the Resolution of
AMD Inc. as Shareholder of AMD Holding Approving Conversion of AMD Saxonia;
(xix) Application to the Commercial Register for Conversion of AMD Saxonia to a
Limited Partnership; (xx) Application to the Real Estate Register for Change in
AMD Saxonia’s Name; (xxi) the Transfer Agreement for Transfer Back Of Fractional
Share between AMD Holding and AMD Saxony LLC; (xxii) Application to the
Commercial Register for Transfer Back of Fractional Share by AMD Saxony LLC to
AMD Holding; (xxiii) Power of Attorney regarding Removal of AMD Saxony LLC as
General Partner of AMD Saxonia; and (xxiv) any other agreement or document
designated by the AMD Companies (with the consent of the Agent) in addition to
or in substitution for any of the above-named documents or agreements as a
“Conversion Document.”

 

“Conversion Effective Date” means the date on which the Registration takes
effect.

 

18



--------------------------------------------------------------------------------

 

“Design/Build Agreement” means the Design/Build Agreement for the construction
of the Plant and the Design Center, in the form set out in Schedule 39 to the
Loan Agreement, between the Contractor and AMD Saxonia.

 

“Design Center” means the research, design, and development facilities
constructed or to be constructed by AMD Saxonia and integrated with the Plant
for the purpose of designing and developing a broad spectrum of state-of-the-art
and other digital components such as micro-processors and circuits for the
telecommunications and multi-media sectors, and improvements thereof.

 

“Deutsche Mark Equivalent” means, with respect to any Class A Sponsors’ Loan,
the amount, expressed in Deutsche Marks, which results from the conversion of
Dollars to Deutsche Marks at a spot rate of exchange equal to the greater of (i)
DM 1.45 for $1.00 and (ii) the Agent’s spot rate of exchange, expressed in
Deutsche Marks, for the sale of Dollars for Deutsche Marks prevailing on the
date two (2) Business Days prior to the date such Class A Sponsors’ Loan is or
was due to be made.

 

“Deutsche Marks” and the sign “DM” mean lawful money of the Federal Republic of
Germany from time to time.

 

“Disclosure Schedules” means the AMD Saxonia Disclosure Schedule and the
Sponsors’ Disclosure Schedule, collectively.

 

“Dollars” and the sign “$” mean the lawful money of the United States of America
from time to time.

 

“Dresdner” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Encumbrance” means, (i) when used with reference to any Person organized and
existing under the laws of the Federal Republic of Germany, any security
interest in property or in rights to secure payment of a debt or performance of
an obligation, including, but not limited to, mortgages (Hypotheken), land
charges (Grundschulden), annuity charges (Rentenschulden), contractual and legal
pledges (vertragliche und gesetzliche Pfandrechte) including pledges or
mortgages in favour of execution creditors (Pfändungspfandrechte und
Zwangshypotheken), transfers of title by way of security
(Sicherungsübereignungen), assignments of claims or other property or rights by
way of security (Sicherungsabtretungen und sonstige Übertragungen von Sachen
oder Rechten zur Sicherung), retention of title arrangements
(Eigentumsvorbehalt) including extended retentions of title (erweiterter und
verlängerter Eigentumsvorbehalt), and any other priority or preferential
arrangement of any kind or nature whatsoever, and (ii) when used with reference
to any other Person, any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge (including floating and fixed charges) against or interest in property to
secure payment of a debt or performance of an obligation, or other preferential
arrangement of any kind or nature whatsoever in respect of any property, but not
including the interest of a lessor under a lease which, in accordance with GAAP,
would be classified as an operating lease.

 

19



--------------------------------------------------------------------------------

 

“Equipment Suppliers” means, collectively, each Person party to a contract or
other agreement with AMD Saxonia in the capacity of a supplier of fixed or
tangible current assets for the Project; it being understood and agreed that AMD
Inc. or an Affiliate thereof (other than AMD Saxonia) may be an Equipment
Supplier.

 

“Equipment Supplier’s Consent and Agreement” means, with respect to an Equipment
Supplier, such Equipment Supplier’s Consent and Agreement, in the form set out
in Schedule 40 to the Loan Agreement or Annex 3 to Schedule 49 or Annex 3 to
Schedule 55 of the Loan Agreement, as the case may be, or in such other form as
is consented to by the Security Agent, which pertains to a Material Equipment
Supply Contract or which is otherwise required pursuant to the terms of the Loan
Agreement or the Security Documents.

 

“Equipment Supply Contract” means each agreement (also in the form of an order)
between AMD Saxonia and suppliers (including AMD Inc. or one of its Affiliates)
relating to the acquisition by, and delivery to, AMD Saxonia of fixed or
tangible current assets for the Project but excluding Excepted Software
Agreements.

 

“Equity Capital” means (i) with respect to AMD Saxonia (a) at any time prior to
the Conversion Effective Date, registered stated capital (Stammkapital) and (b)
at any time on or after the Conversion Effective Date, capital (Haftsummen and
Pflichteinlagen) and (ii) with respect to AMD Holding registered stated capital
(Stammkapital).

 

“Euro” means the currency introduced at the start of the third stage of economic
and monetary union pursuant to the treaty establishing the European Community,
as amended by the treaty on European Union effective January 1, 1999.

 

“Event of Default” means an event which would entitle the Banks to terminate
their commitments and the loan facilities pursuant to § 21 of the Loan
Agreement.

 

“Event of Termination” means any event which would entitle a party to an
Operative Document to terminate such Operative Document in accordance with the
terms thereof; provided, however, that such event could reasonably be expected
to have a material adverse consequence to the entirety of the transactions
contemplated by the Operative Documents.

 

“Excepted Software Agreements” means software licences and software service
agreements entered into by AMD Saxonia and which are used exclusively:

 

  (i)   for financial planning, business administration systems and similar
ancillary administrative functions which are not linked or connected with (a)
the production process in the Plant; (b) general bookkeeping and invoicing; and
(c) production planning; or

 

  (ii)   in the Design Center.

 

“Financing Documents” means, collectively, the Loan Agreement, this Agreement,
the Amendment Agreements, the Sponsors’ Guaranty, the Sponsors’ Subordination
Agreement, the AMD Inc. Subordination Agreement, the Sponsors’ Loan Agreement,
the

 

20



--------------------------------------------------------------------------------

Revolving Loan Facility Agreement, the AMD Saxonia/Dresdner Subsidy Agreement,
the SAB/Dresdner Subsidy Agreement, the 65/35 Bürgschaft, the AMD Saxonia
Hedging Contract, the Security Documents, each Consent and Agreement, and each
other instrument or document designated by the Agent (with the consent of each
AMD Company) as a Financing Document under and for purposes of this Agreement.

 

“Fiscal Month” means any fiscal month of a Fiscal Year.

 

“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means any period of approximately 12 consecutive calendar months
ending on the last Sunday in December; references to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “1997 Fiscal Year”) refer to the
Fiscal Year ending on the last Sunday in December occurring during such calendar
year.

 

“GAAP” means, (x) in the case of AMD Saxonia, AMD Holding or AMD Admin, or its
respective financial statements, those generally accepted accounting principles
in general use by the accounting profession (Grundsätze ordnungsgemässer
Buchführung und Bilanzierung) and in effect in Germany on the date on which such
financial statements are delivered pursuant to this Agreement (it being
expressly understood and agreed that AMD Saxonia’s monthly and quarterly
financial statements, as the case may be, shall be prepared on the basis of a
Fiscal Month or a Fiscal Quarter (rather than on the basis of a calendar month
or a calendar quarter, as the case may be), but shall be reconciled on an annual
basis), and (y) in the case of AMD Inc. or AMD Saxony LLC or their respective
financial statements, generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Approvals” means each and every authorization, consent, approval,
licence, permit, franchise, certificate, exemption or order of or filing or
registration with, any Governmental Authority or legal or regulatory body,
federal, state, local or foreign except for (i) routine or periodic information
reports which, if not filed, would not in any case or in the aggregate,
adversely affect the due authorization, execution, delivery, validity, legality,
or enforceability of any of the Operative Documents, (ii) filings of
certificates or articles of incorporation, registrations or qualifications of a
foreign corporation or similar corporate filings, and (iii) returns and filings
with respect to taxes.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantors” means the Federal Republic of Germany and the Free State of Saxony
in their respective capacities as guarantors pursuant to the 65/35 Bürgschaft.

 

21



--------------------------------------------------------------------------------

 

“Guaranty Decision” means the decision dated 2 July 1996 set out in Schedule 24
to the Loan Agreement concerning the guaranty application made by AMD Saxonia,
including the following documents:

 

  (i)   the specimen credit agreement F 13.09.1990 (1993 Edition) Federal/State
or THA

 

  (ii)   the General Terms and Conditions applicable to the assumption of
Guaranties by the Federal Republic of Germany and the States of the Accession
Territory (States) in the edition dated F 04.01.1993 Federal/State, together
with

 

  (iii)   Notes relating to applications for guaranties and loans of the
Treuhandanstalt Berlin and/or Federal and State guaranties for projects in the
Accession Territory in the edition dated 1993 F 12.10.1990,

 

  (iv)   together with the Memorandum of Understanding (“Gemeinsame
Feststellungen”) dated 19 February 1997, the Amendment Decision of the
Guarantors of 12 December 1997 and a letter of confirmation from C&L Deutsche
Revision AG dated 5 January 1998;

 

  (v)   the letter from Deutsche Revision AG to Dresdner Kleinwort Benson dated
17 November 2000; and

 

  (vi)   the letters from C&L Deutsche Revision AG to Dresdner Kleinwort
Wasserstein and Dresdner Bank AG dated 22 May 2002, 19 November 2002, 4 December
2002 and 5 December 2002.

 

“Indebtedness” of any Person, means, without duplication:

 

  (i)   all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, or similar instruments;

 

  (ii)   all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, guarantees, and bankers’ acceptances issued for the
account of such Person, whether or not drawn or paid;

 

  (iii)   all obligations of such Person as lessee under leases which have been
or should be, in accordance with GAAP, recorded as Capitalised Lease
Liabilities;

 

  (iv)   all net liabilities of such Person under or in connection with any
interest rate, currency, commodity, or other hedging contracts to which such
Person is a party;

 

  (v)   all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person as of the
date at which Indebtedness is to be determined;

 

22



--------------------------------------------------------------------------------

 

  (vi)   whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (including pre-paid interest thereon) secured by an
Encumbrance on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and

 

  (vii)   all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer, respectively.

 

“Information Memorandum” means the Information Memorandum, dated September 1996,
entitled “AMD Saxony Manufacturing GmbH, Dresden: DM 1,650,000,000 Information
Memorandum Limited Recourse Financing”, prepared and furnished by the AMD
Companies to the Agent, for distribution to prospective lenders under the Loan
Agreement, as such Information Memorandum may at any time be amended or modified
with the consent of each AMD Company and in effect.

 

“Instructing Group” means in respect of any matter, the Banks whose votes are
required to pass a resolution on such matter as determined in accordance with §§
22.5 and 22.6 of the Loan Agreement.

 

“License Agreement” means the License Agreement, in the form set out in Schedule
38 to the Loan Agreement, between AMD Inc., AMD Holding, and AMD Saxonia.

 

“Limited Partnership” means a limited partnership (Kommanditgesellschaft) under
the laws of the Federal Republic of Germany.

 

“Loan Agreement” has the meaning assigned to that term in the second recital of
this Agreement.

 

“Loan Agreement Effective Date” means the date specified by the Agent in a
notice given to the parties hereto as being the first date on or as of which (i)
the Loan Agreement has been executed and delivered by each of the respective
parties thereto, and (ii) the Agent has received each of the documents referred
to in §§ 5.1.1 to 5.1.16 of the Loan Agreement, in each case in the form, and
with the substance, specified therein.

 

“Loan Agreement Termination Date” has the meaning assigned to that term in
Section 15.7.

 

“Management Plan” means the project concept attached as Schedule 14 to the Loan
Agreement, as the same may from time to time be further amended or modified by
AMD Saxonia (with the consent of each Sponsor, whose consent will not be
unreasonably delayed or withheld) in accordance with the terms of this Agreement
and the Loan Agreement and in effect.

 

23



--------------------------------------------------------------------------------

 

“Management Service Agreement” means the Amended and Restated Management Service
Agreement, in the form set out in Schedule 37 to the Loan Agreement, between AMD
Inc., AMD Holding, and AMD Saxonia.

 

“Material Adverse Effect” means

 

  (i)   a material adverse change in, or a material adverse effect upon, the
operations, business, properties, condition (financial or otherwise), or
prospects of any AMD Company, or of AMD Inc. and its Subsidiaries, taken as a
whole;

 

  (ii)   with respect to the Contractor, a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise), or prospects of the Contractor and its Subsidiaries,
taken as a whole;

 

  (iii)   with respect to an Equipment Supplier, a material adverse change in,
or a material adverse effect upon, the operations, business, properties,
condition (financial or otherwise), or prospects of such Equipment Supplier and
its Subsidiaries, taken as a whole;

 

  (iv)   with respect to a Service Supplier, a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise), or prospects of such Service Supplier and its
Subsidiaries, taken as a whole;

 

  (v)   a material impairment of the ability of any AMD Company, the Contractor,
any Equipment Supplier, or any Service Supplier to perform its obligations under
any Operative Document to which it is or is to be a party; or

 

  (vi)   a material adverse effect upon (i) the legality, validity, binding
effect, or enforceability against any AMD Company, the Contractor, any Equipment
Supplier, or any Service Supplier of any Operative Document, or (ii) the
perfection or priority of any Security granted under any of the Security
Documents;

 

provided, however, that with respect to an event described in clause (ii),
(iii), (iv), or, with respect to the Contractor, an Equipment Supplier, or a
Service Supplier, clause (v) or (vi) above, such event could reasonably be
expected to have a material adverse consequence to the entirety of the
transactions contemplated by the Operative Documents.

 

“Material AMD Inc. Subsidiary” means, at any time, any Subsidiary of AMD Inc.
having at such time (either on an individual basis or on a consolidated basis
for such Subsidiary and its Subsidiaries) either:

 

24



--------------------------------------------------------------------------------

 

  (i)   total (gross) revenues for the preceding four Fiscal Quarter period in
excess of 5% of gross revenues for AMD Inc. and its Subsidiaries on a
consolidated basis for such period, or

 

  (ii)   total assets, as of the last day of the preceding Fiscal Quarter,
having a net book value in excess of 5% of total assets for AMD Inc. and its
Subsidiaries on a consolidated basis as of such date,

 

in each case, based on the then most recent annual or quarterly financial
statements delivered to the Agent hereunder; provided, however, that AMD
Saxonia, AMD Saxony LLC, AMD Holding and AMD Admin shall, for purposes of this
Agreement, each be deemed to be a Material AMD Inc. Subsidiary.

 

“Material Equipment Supply Contract” means each Equipment Supply Contract:

 

  (i)   pursuant to which AMD Saxonia incurs obligations in aggregate in excess
of DM 3,750,000, or

 

  (ii)   which has an initial term in excess of 12 months, or which has an
indefinite term and, in either case, cannot be terminated by AMD Saxonia on less
than 12 months’ notice, or

 

  (iii)   which is listed in Part I of Schedule 40 to the Loan Agreement.

 

“Material Service Contract” means each Service Contract (with the exception of
the AMD Saxonia Wafer Purchase Agreement, the Management Service Agreement and
employment contracts):

 

  (i)   pursuant to which AMD Saxonia incurs obligations in aggregate in excess
of DM 2,500,000 during the term of the contract, or

 

  (ii)   which has an initial term in excess of 12 months, or which has an
indefinite term and, in either case, cannot be terminated by AMD Saxonia on less
than 12 months’ notice, or

 

  (iii)   which is listed in Part I of Schedule 40 to the Loan Agreement.

 

“Minimum Liquidity Covenant” means the covenant described as
(Mindestliquiditätskennzahl) in Schedule 17 to the Loan Agreement, pursuant to
which AMD Saxonia has undertaken to ensure at all times from the date on which
the Fifth Amendment to the Loan Agreement dated 20 December 2002 becomes
unconditional in all respects until the payment in full of all Secured
Obligations, the balance standing to the credit of the Project Accounts
maintained with the Security Agent at its offices in Dresden or London shall be
at least equal to the amounts and for the periods set out in the table referred
to in paragraph 4 of Schedule 17 to the Loan Agreement.

 

“Minimum Liquidity Covenant Calculation Date” means, with effect from the
effective date of the Fifth Amendment to the Loan Agreement:

 

25



--------------------------------------------------------------------------------

 

  (i)   the date as of which the Minimum Liquidity Covenant is, or is required
to be, calculated in any certificate of compliance furnished by AMD Saxonia
pursuant to § 16.2.1 of the Loan Agreement;

 

  (ii)   the date so referred to in a confirmation relating to the financial
covenants given by the Auditor pursuant to § 16.2.2 of the Loan Agreement; and

 

  (iii)   each other date on which the Agent has reasonably requested a
calculation of the Minimum Liquidity Covenant to be made.

 

“Operative Documents” means, collectively, the Project Agreements, the Financing
Documents, the AMD Inc. Primary Bank Credit Agreement, the Management Plan, each
Project Budget, each Project Schedule, each Approved Project Budget, each
Approved Project Schedule, the Information Memorandum, the Completion
Certificates, the Conversion Documents, and each other instrument or document
designated by the Agent (with the consent of each AMD Company) as an Operative
Document under and for purposes of this Agreement.

 

“Opinion Reservations” means limitations on the enforceability of legal
documents as a matter of German law or the law of the United States of America
or one of its states and as incorporated as qualifications to an enforceability
opinion in the legal opinions delivered to and accepted by the Agent under and
pursuant to § 5.1.11 of the Loan Agreement or in the legal opinions delivered to
and accepted by the Agent under and pursuant to Amendment No. 1 to the Loan
Agreement dated 6 February, 1998, Amendment No. 2 to the Loan Agreement dated 29
June, 1999, Amendment No. 3 to the Loan Agreement dated 20 February, 2001,
Amendment No. 4 to Loan Agreement dated 3 June 2002 and the Amendment No. 5 to
the Loan Agreement dated 20 December 2002.

 

“Organizational Documents” means, with respect to any AMD Company, its
certificate of incorporation, certificate of formation, Memorandum and Articles
of Association, charter, by-laws, and (except with respect to AMD Inc.) all
shareholder agreements, voting trusts, and similar arrangements applicable to
its capital.

 

“Paying Agent” has the meaning assigned to that term in the second recital of
this Agreement.

 

“Perform in Accordance with the Plans and Specifications” means, for purposes of
the Technical Completion tests, and when used for the period from and after
Technical Completion, the performance by the Plant, on a substantially
continuous basis substantially as intended under normal operating conditions, of
the functions for which it was designed in accordance with the Plans and
Specifications. In order to certify that the Plant is capable of performing
substantially as intended under normal operating conditions, the Technical
Advisor will during normal operations of the Plant (and without, to the extent
practicable, disrupting production at the Plant), observe the operation of the
Plant and its component parts to determine if the Plant and its component parts
(except for uninstalled spares):

 

  (x)   are in operation and performing normally; and

 

26



--------------------------------------------------------------------------------

 

  (y)   demonstrate as a whole the operation of the principal component parts of
the Plant at production rates consistent with the design capacity of the Plant
(as observed by the Technical Advisor from the operating log sheets and such
other data as may be reasonably available and is demonstrated from AMD Saxonia’s
operating reports, copies of which will be obtained by the Technical Advisor).

 

The Technical Advisor will not be required to conduct specific tests on
individual pieces of the Plant or its component parts in making this
determination. In order to certify that the Plant has met the tests, or has
demonstrated performance equivalent to the tests, set forth in the definition
“Perform in Accordance with the Plans and Specifications”, the Technical Advisor
will:

 

  (i)   in the case of demonstrated performance equivalent to the tests of the
Plant (or portion thereof), obtain and rely on copies of, review, and analyze,
AMD Saxonia’s operating data comprising, but not limited to, daily log sheets,
yield test results, and product shipments and, based upon the foregoing, will
determine if the Plant (or such portion) has demonstrated its required
performance; and

 

  (ii)   in the case of a formal test run, observe the operations during normal
business hours to verify the operating rates and time of operation and obtain
and rely on copies of and review and analyse AMD Saxonia’s operating data (as
specified in clause (i) above) to independently determine if the Plant (or
portion thereof) has demonstrated its required performance.

 

“Permitted Encumbrances” means, (i) in the case of AMD Saxonia, AMD Saxony LLC,
AMD Admin or AMD Holding, any Encumbrance arising by operation of law in the
ordinary course of business, Encumbrances arising in the ordinary course of
business as a result of a supplier retaining title to goods supplied pending
payment for such goods, and Encumbrances on the Security pursuant to the
Security Documents, and (ii) in the case of AMD Inc. or any Subsidiary of AMD
Inc. (other than AMD Saxonia, AMD Saxony LLC, AMD Admin or AMD Holding), a
“Permitted Lien” under, and as defined in, the AMD Inc. 1999 Loan and Security
Agreement (or the equivalent thereof in any other AMD Inc. Primary Bank Credit
Agreement).

 

“Person” means an individual or a corporation, partnership, limited partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, government (or an agency or political subdivision thereof), or other
juridical entity of any kind.

 

“Plans and Specifications” means the plans and specifications to be prepared by
AMD Saxonia and approved by each of the Sponsors (which approval shall not be
unreasonably delayed or withheld), the Technical Advisor, and the Agent for the
fitting out of the Plant and the Design Center, as the same may be amended by
AMD Saxonia from time to time with the consent of each Sponsor and the Agent
(which consent, in the case of each Sponsor, shall not be unreasonably delayed
or withheld); provided, that amendments to the plans and specifications

 

27



--------------------------------------------------------------------------------

which do not, individually or in the aggregate, reduce or adversely affect the
value of the Plant and the Design Center in any material respect or the capacity
and purpose of the Plant as set out in the plans and specifications as
originally approved by the Technical Advisor and the Agent for purposes of the
Operative Documents shall not require the consent of the Agent.

 

“Plant” means the advanced silicon wafer production facility constructed or to
be constructed by AMD Saxonia in or near Dresden, Germany to manufacture
integrated circuits in wafer form using high-volume semi-conductor wafer
fabrication processes.

 

“Primary Secured Obligations” means, at the time any determination thereof is to
be made, all Secured Obligations then owing and, whether or not then owing, all
Secured Obligations in respect of the principal of and interest on the Advances.

 

“Project” has the meaning assigned to that term in the first recital of this
Agreement.

 

“Project Accounts” means the account or accounts referred to and opened pursuant
in § 19.1 of the Loan Agreement (including any sub-accounts into which any such
account may be divided), as such account may be renewed, redesignated, or
renumbered from time to time.

 

“Project Agreements” means, collectively, the Wafer Purchase Agreements, the
Research Agreements, the Management Service Agreement, the License Agreement,
the Design/Build Agreement, the Equipment Supply Contracts, the Service
Contracts, the AMD Inc. Guaranty, and each other instrument or document
designated by the Agent (with the consent of each AMD Company) as a Project
Agreement under and for purposes of this Agreement.

 

“Project Budget” means the budget, in the form set out in Schedule 6 to the Loan
Agreement, with such changes (if any) to its form as the Agent may from time to
time reasonably require, of projected Capital Expenditure for the implementation
of the Project and the Project Phases in the implementation of the Project prior
to Completion, including a detailed projected sources and uses of funds
statement, broken down for each Project Phase on a Fiscal Quarter by Fiscal
Quarter basis, as prepared by AMD Saxonia and approved by each Sponsor in
accordance with the Management Plan and the Project Schedule, such approval not
to be unreasonably withheld or delayed.

 

“Project Costs” means all Capital Expenditure and other costs which are incurred
by AMD Saxonia in connection with the Project.

 

“Project Phase” means each project phase set out in the Approved Project
Schedule contemplated for the implementation of the Project.

 

“Project Schedule” means the schedule, in the form set out in Schedule 7 to the
Loan Agreement, with such changes (if any) to its form as the Agent may from
time to time reasonably require, of Project Phases to be achieved during the
construction of the Project prior to Completion, as prepared by AMD Saxonia and
approved by each Sponsor, such approval not to be unreasonably withheld or
delayed.

 

28



--------------------------------------------------------------------------------

 

“Registration” means the registration of the Conversion with the Commercial
Register in Dresden.

 

“Relevant AMD Inc. Individual” means any Vice President or more senior officer
of AMD Inc., some or all of whose responsibilities include the Project.

 

“Requirements of Law” means, with respect to any Person, any law (statutory or
common), treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Research Agreements” means, collectively, the AMD Saxonia Research Agreement
and the AMD Holding Research Agreement.

 

“Revolving Loan Facility Agreement” means the $750,000,000 subordinated
unsecured Revolving Loan Facility Agreement dated 20 February 2001 among AMD
Inc., AMD Holding, and AMD Saxonia, as amended by the First Amendment to the
Revolving Loan Facility Agreement dated 3 June 2002.

 

“Revolving Loans” means, the subordinated unsecured revolving loans made by
either Sponsor to AMD Saxonia under the terms of the Revolving Loan Facility
Agreement.

 

“SAB” means Sächsische Aufbaubank GmbH, a Gesellschaft mit beschränkter Haftung
organised and existing under the laws of Germany and registered in Dresden,
Germany, acting on behalf of the Free State of Saxony.

 

“SAB/Dresdner Subsidy Agreement” means the Agreement, in the form set out in
Schedule 26 to the Loan Agreement, between SAB and Dresdner.

 

“SAB Related Agreements” means the AMD Saxonia/Dresdner Subsidy Agreement and
the SAB/Dresdner Subsidy Agreement, collectively.

 

“Same Day Funds” means, at the time of any determination, funds which are
immediately available to AMD Saxonia.

 

“Scheduled Project Phase Completion Certificates” means the Scheduled Project
Phase Technical Completion Certificate (Obligors) and the Scheduled Project
Phase Technical Completion Certificate (Technical Advisor).

 

“Scheduled Project Phase Technical Completion” when used with reference to a
Project Phase, shall be deemed to have occurred when:

 

  (i)  

all of the conditions set forth in the form of Scheduled Project Phase Technical
Completion Certificate (Obligors) attached to the Loan Agreement as Schedule 9
thereto have been satisfied in all material respects, all of the statements
appearing in said form of Certificate are true and correct in all material
respects, in each case with respect to such

 

29



--------------------------------------------------------------------------------

 

Project Phase, and the Agent shall have received a fully executed counterpart of
such Certificate; and

 

  (ii)   the Agent shall have received a fully executed counterpart of the
Scheduled Project Phase Technical Completion Certificate (Technical Advisor).

 

“Scheduled Project Phase Technical Completion Certificate (Obligors)” means a
Certificate, in the form set out in Schedule 9 to the Loan Agreement
(appropriately completed), executed by the AMD Companies, and delivered to the
Agent.

 

“Scheduled Project Phase Technical Completion Certificate (Technical Advisor)”
means a Certificate, in the form set out in Schedule 10 to the Loan Agreement
(appropriately completed), executed by the Technical Advisor, and delivered to
the Agent.

 

“Secured Obligations” means all actual and contingent obligations of AMD Saxonia
to the Secured Parties under or arising out of the Financing Documents and the
Security Documents.

 

“Secured Parties” means the Agent, the Paying Agent, the Security Agent, and the
Banks, collectively.

 

“Security” means, collectively, the AMD Inc. Security, the AMD Holding Security,
the AMD Saxony LLC Security, the AMD Admin Security and the AMD Saxonia
Security.

 

“Security Agent” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Security Documents” means, collectively, the AMD Saxonia Security Documents,
the AMD Holding Security Documents, the AMD Saxony LLC Security Documents, the
AMD Admin Security Documents, the AMD Inc. Pledge Agreement Over Membership
Interests in AMD Saxony LLC, the AMD Inc. Share Pledge Agreement, and each other
instrument or document designated by the Agent (with the consent of each AMD
Company) as a Security Document under and for purposes of this Agreement.

 

“Service Contract” means each agreement (which may be in the form of an accepted
order) between AMD Saxonia and a Service Supplier relating to the acquisition
by, and delivery to, AMD Saxonia of services for the Project but excluding
Excepted Software Agreements.

 

“Service Suppliers” means, collectively, each Person party to a contract or
other agreement with AMD Saxonia in the capacity of a supplier of services for
the Plant or the Design Center.

 

“Service Supplier’s Consent and Agreement” means, with respect to a Service
Supplier, such Service Supplier’s Consent and Agreement, in the form set out in
Schedule 40 to the Loan Agreement or Annex 3 to Schedule 49 of the Loan
Agreement, as the case may be, or

 

30



--------------------------------------------------------------------------------

such other form as is consented to by the Security Agent, which pertains to a
Material Service Contract or which is otherwise required pursuant to the terms
of the Loan Agreement or the Security Documents.

 

“65/35 Bürgschaft” means the several maximum amount shortfall guaranties issued
by each of the Free State of Saxony (26%) and the Federal Republic of Germany
(39%) in accordance with the Guaranty Decision up to a maximum aggregate amount
of DM 975,000,000 (nine hundred and seventy five million Deutsche Marks),
together with 65% of the shortfall of interest and costs, vested with a first
right of satisfaction in favour of the Banks over all security granted by each
AMD Company as security for the Banks’ risk of recovery (but subject to a
reduction of:

 

  (i)   65 % of payments (if any) made under the Sponsors’ Guaranty; and

 

  (ii)   80 % of any proceeds of realisation received by the Security Agent
and/or the Banks from the ATPC Security Assets (as defined or referred to in the
AMD Saxonia Assignment of Fixed Assets) in accordance with the AMD Saxonia
Assignment of Fixed Assets,

 

against the Guarantors’ obligations under the aforesaid shortfall guaranties).

 

“Sponsors” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Sponsors’ Consent and Agreement” means the Sponsors’ Consent and Agreement, in
the form set out in Schedule 31 to the Loan Agreement, between the Sponsors, the
Agent, and the Security Agent.

 

“Sponsors’ Disclosure Schedule” means the Disclosure Schedule attached as
Schedule II, as it may be amended, supplemented, or otherwise modified from time
to time by the Sponsors with the written consent of the Agent.

 

“Sponsors’ Guaranty” means the Sponsors’ Guaranty, in the form set out in
Schedule 32 to the Loan Agreement, executed by the Sponsors in favour of the
Agent and the Security Agent for the benefit of the Secured Parties, as amended.

 

“Sponsors’ Loan Agreement” means the Sponsors’ Loan Agreement, in the form set
out in Schedule 29 to the Loan Agreement, between the Sponsors, as lenders, and
AMD Saxonia, as borrower.

 

“Sponsors’ Loans” means all loans made or to be made by AMD Inc. or AMD Holding
to AMD Saxonia in accordance with the terms of the Sponsors’ Loan Agreement,
which loans are subordinated in accordance with the Sponsors’ Subordination
Agreement.

 

“Sponsors’ Subordination Agreement” means the Sponsors’ Subordination Agreement,
in the form set out in Schedule 30 to the Loan Agreement, executed by the
Sponsors, AMD Saxonia, and the Security Agent.

 

31



--------------------------------------------------------------------------------

 

“Sponsors’ Warranty Date” means each of the following dates which occurs prior
to the exercise of rights by the Security Agent under any of the Security
Documents: (i) the Loan Agreement Effective Date, (ii) each date AMD Saxonia
delivers a notice of drawing for an Advance under the Loan Agreement, (iii) each
date the AMD Companies deliver each Scheduled Project Phase Technical Completion
Certificate (Obligors), (iv) the date of Technical Completion, (v) the
Conversion Effective Date and (vi) each date the Sponsors deliver the
certificate referred to in Section 13.1(i)(c).

 

“Stock Offering” means a public or private sale or other placement of stock of
AMD Inc. in the capital markets (which, for avoidance of doubt, shall not
include (i) the issuance by AMD Inc. of stock options (and/or the issuance by
AMD Inc. of stock upon the exercise of any existing or future such stock
options) to any of its or its affiliates’ directors, officers and/or employees
or (ii) purchases of AMD Inc. stock by Fujitsu Limited in connection with the
Fujitsu AMD Semiconductor Limited joint venture between AMD Inc. and Fujitsu
Limited).

 

“Subsidiary” means with respect to (i) any corporation organised and existing
under the laws of the Federal Republic of Germany, a subsidiary within the
meaning of the term “abhängiges Unternehmen” in § 17 of the German Stock
Corporation Act (Aktiengesetz); and (ii) any Person, a corporation, partnership,
limited partnership, limited liability company, trust, incorporated or
unincorporated association or other entity of which such Person or such Person
and/or such Person’s other Subsidiaries own, directly or indirectly, more than
50% of the ordinary voting power for the election of directors or others
performing similar functions.

 

“Subsidies” has the meaning assigned to that term in Section 6.1.

 

“Substitution” means the substitution of AMD Admin as general partner
(Komplementär) of AMD Saxonia in place of AMD Saxony LLC in accordance with the
AMD Saxonia Partnership Agreement.

 

“Taxes” has the meaning assigned to that term in Section 14.5(a).

 

“Technical Advisor” means Fraunhofer Institut für Siliziumtechnologie, Itzehoe,
or such other technical advisor as may be appointed by the Security Agent with
the consent of each AMD Company, which consent shall not be unreasonably delayed
or withheld.

 

“Technical Advisor’s Report” means that certain report dated October 16, 1996
from the Technical Advisor to the Agent prepared for purposes of this Agreement
and the other Operative Documents and the transactions contemplated hereby and
thereby.

 

“Technical Completion” shall be deemed to have occurred when:

 

  (i)   all of the conditions set forth in the form of Technical Completion
Certificate (Obligors) attached to the Loan Agreement as Schedule 9 thereto have
been satisfied in all material respects, all of the statements appearing in said
form of Certificate are true and correct in all material respects, and the Agent
shall have received a fully executed counterpart of such Certificate; and

 

32



--------------------------------------------------------------------------------

 

  (ii)   the Agent shall have received a fully executed counterpart of the
Technical Completion Certificate (Technical Advisor).

 

“Technical Completion Certificate (Obligors)” means a certificate, in the form
set out in Schedule 9 to the Loan Agreement (appropriately completed and with
the legal opinion therein referred to attached), executed by the AMD Companies,
and delivered to the Agent.

 

“Technical Completion Certificates” means the Technical Completion Certificate
(Obligors) and the Technical Completion Certificate (Technical Advisor).

 

“Technical Completion Certificate (Technical Advisor)” means a certificate, in
the form set out in Schedule 10 to the Loan Agreement (appropriately completed),
executed by the Technical Advisor, and delivered to the Agent.

 

“Total Revolving Loan Commitment Amount” means $750,000,000 (seven hundred and
fifty million Dollars) or the “Euro Equivalent” (under, and as defined therein)
thereof, or such reduced amount as shall have been agreed upon by each of the
Sponsors, AMD Saxonia, the Agent, and the Banks.

 

“Total Tranche A Commitment Amount” means DM 1,500,000,000 (one billion five
hundred million Deutsche Marks), as such amount shall be reduced by any
reductions to (but not utilizations of) the commitments of the Banks under
“Facility A” under the Loan Agreement.

 

“Tranche A Advances” means Advances made by the Banks or any Bank pursuant to
“Facility A” under the Loan Agreement.

 

“Unmatured Event of Default” means an event or circumstance which, with the
giving of notice, the lapse of time, or both, would (if not cured or otherwise
remedied) constitute an Event of Default.

 

“Wafer” has the meaning assigned to that term in the AMD Saxonia Wafer Purchase
Agreement.

 

“Wafer Purchase Agreements” means, collectively, the AMD Saxonia Wafer Purchase
Agreement and the AMD Holding Wafer Purchase Agreement.

 

SECTION 1.2 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used herein shall be interpreted, all accounting
determinations and computations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with, GAAP. When used herein, the term “financial statements” shall include the
notes and schedules thereto, but need not include such notes or schedules when
used with reference to such statements of any Person as of any date other than
the end of a Fiscal Year of such Person. In the determination of any periods
pursuant to any provision hereof, unless otherwise specified, the term “from”
means “from (and including)”, the term “to” means “to (and excluding)”, and the
term “until” means “until (and excluding)”.

 

SECTION 1.3 Construction. In this Agreement, unless the context requires
otherwise, any reference to:

 

33



--------------------------------------------------------------------------------

 

“assets” includes any asset, property, or right and includes uncalled capital;

 

“including” or “includes” means including or includes without limitation;

 

“law” and/or “regulation” includes any constitutional provision, treaty,
convention, statute, act, law, decree, ordinance, subsidiary or subordinate
legislation, order, rule, or regulation having the force of law, and any rule of
civil or common law or equity;

 

“order” includes any judgment, injunction, decree, determination, or award of
any court, arbitration, or administrative tribunal;

 

“tax” includes any tax, levy, duty, charge, impost, fee, deduction, or
withholding of any nature now or hereafter imposed, levied, collected, withheld,
or assessed by any taxing or other authority and includes any interest, penalty,
or other charge payable or claimed in respect thereof, and “taxation” shall be
construed accordingly; and

 

“winding-up” includes any winding-up, liquidation, dissolution, or comparable
process in any jurisdiction.

 

SECTION 1.4 Miscellaneous. In this Agreement, unless the context requires
otherwise, any reference to an Operative Document or a Project Agreement
(including, in each case, any reference thereto as being in the form set out in
a Schedule to the Loan Agreement) shall be a reference to such Document or
Agreement as it shall have been, or from time to time be, amended, varied,
re-issued, replaced, novated or supplemented, in each case, in accordance with
its terms and this Agreement. For the avoidance of doubt, any reference in this
Agreement to stated capital (Stammkapital), capital reserves or any other
similar term relating to the capital structure of a German limited liability
company shall, following the Conversion Effective Date, be deemed to be a
reference to the capital (Haftsummen and Pflichteinlagen) or capital reserves of
a limited partnership under German law, save to the extent the context requires
otherwise.

 

In this Agreement, unless the context requires otherwise, (i) any statutory
provisions shall be construed as references to those provisions as amended,
modified, re-enacted, or replaced from time to time; (ii) words importing a
gender include every gender; (iii) references to Sections and Schedules are to
Sections of and Schedules to this Agreement; and (iv) references to this
Agreement include its Schedules. Section headings are inserted for reference
only and shall be ignored in construing this Agreement. A time of day, unless
otherwise specified, shall be construed as a reference to Frankfurt am Main
time.

 

ARTICLE II

Contribution of Equity Capital

 

SECTION 2.1 Undertaking to Contribute. AMD Holding hereby undertakes to
contribute to AMD Saxonia, and AMD Inc. hereby undertakes to cause AMD Holding
to so contribute to AMD Saxonia (and AMD Inc. shall, to the extent necessary,
contribute sufficient funds, or otherwise cause sufficient funds to be made
available, to AMD Holding as shall be necessary to

 

34



--------------------------------------------------------------------------------

enable AMD Holding to so contribute to AMD Saxonia), Equity Capital at the times
and in the amounts set forth in Section 2.2. For the avoidance of doubt:

 

  (i)   to the extent, but only to the extent, reflected in AMD Saxonia’s
financial statements referred to in § 15.1.6 of the Loan Agreement (or, if not
so reflected, as certified by AMD Inc. to the Agent and the Security Agent as of
the Loan Agreement Effective Date), Equity Capital contributed by the Sponsors
to AMD Saxonia prior to the Loan Agreement Effective Date shall be taken into
account in determining whether the Sponsors shall have complied with their
obligations under this Article II;

 

  (ii)   the obligations of the Sponsors contained in this Article II are in
addition to, and not in limitation of, their respective obligations contained
elsewhere in this Agreement and in the other Operative Documents;

 

  (iii)   the Sponsors shall not be relieved of the foregoing obligations by
virtue of:

 

  (a)   any Sponsors’ Loan made by either Sponsor pursuant to this Agreement or
the Sponsors’ Loan Agreement or any Revolving Loan made by either Sponsor
pursuant to this Agreement or the Revolving Loan Facility Agreement before or
after the Loan Agreement Effective Date, including without limitation, the
additional Sponsors’ Loan in an amount of $34,000,000 made by AMD Inc. to AMD
Saxonia on 26 September 1997 and referred to in Section 3.5 below; or

 

  (b)   any payment made by either Sponsor under the Sponsors’ Guaranty; and

 

  (iv)   the amounts set forth in Section 2.2 below are minimum aggregate
amounts of Equity Capital to be received by AMD Saxonia; nothing contained
herein shall be deemed to preclude AMD Holding from making additional
contributions to AMD Saxonia’s stated capital or capital reserves in order to
fulfil the obligations of the Sponsors contained in Article IV, V, or VI, or for
any other reason.

 

SECTION 2.2 Time of Contribution. The Equity Capital to be contributed to AMD
Saxonia under this Article II is due and payable to AMD Saxonia as follows:

 

  (i)   one or more instalments aggregating DM 108,750,000 (one hundred eight
million seven hundred fifty thousand Deutsche Marks) on or before the date of
the initial Advance under the Loan Agreement; it being understood and agreed
that, to the extent, but only to the extent, reflected in AMD Saxonia’s
financial statements referred to in § 15.1.6 of the Loan Agreement (or, if not
so reflected, as certified by AMD Inc. to the Agent and the Security Agent as of
the Loan Agreement Effective Date), all contributions to the Equity Capital of
AMD Saxonia prior to Loan Agreement Effective Date shall be considered
contributions to its Equity Capital for purposes of this Section 2.2(i); and

 

  (ii)  

in addition to the Equity Capital contributed or to be contributed pursuant to
Section 2.2(i) hereof, one or more additional instalments aggregating DM

 

35



--------------------------------------------------------------------------------

 

108,750,000 (one hundred eight million seven hundred fifty thousand Deutsche
Marks) by the earlier to occur of:

 

  (a)   the acceleration of the Advances under the Loan Agreement following the
occurrence of an Event of Default (it being understood and agreed that if, at
the time of any such acceleration, the Primary Secured Obligations are less than
the amount otherwise required to be contributed to AMD Saxonia under this
Section 2.2(ii), such contribution shall be made in an amount which, when added
to the aggregate amount of all Sponsors’ Loans and/or other contributions to AMD
Saxonia’s Equity Capital or capital reserves then concurrently made, is equal to
the Primary Secured Obligations at such time); and

 

  (b)   December 31 1997;

 

provided, however, that such Equity Capital shall be required to be contributed
in whole or in part at any time prior to such dates if, but only to the extent
that, the ratio of:

 

  (x)   the sum of

 

  (1)   the then aggregate outstanding principal amount of Sponsors’ Loans,

 

plus

 

  (2)   the then aggregate amount of AMD Saxonia’s Equity Capital and capital
reserves,

 

to

 

  (y)   the then aggregate outstanding principal amount of the Advances,

 

is less than 25:75.

 

SECTION 2.3 Form of Contribution. The Equity Capital under this Article II shall
be contributed in cash and in Same Day Funds to AMD Saxonia.

 

ARTICLE III

Sponsors’ Loans

 

SECTION 3.1 Undertaking to Make Class A and Class C Sponsors’ Loans. The
Sponsors, jointly and severally, hereby undertake that either Sponsor or both of
the Sponsors will make Sponsors’ Loans to AMD Saxonia:

 

  (i)  

in an aggregate principal amount of at least DM 290,000,000 (two hundred ninety
million Deutsche Marks) for all such Sponsors’ Loans, the exact amount thereof
being equal to the Deutsche Mark Equivalent of $200,000,000 (two hundred

 

36



--------------------------------------------------------------------------------

 

million Dollars) for all such Sponsors’ Loans, as contemplated by Section 3.2
(the “Class A Sponsors’ Loans”);

 

  (iii)   [left intentionally blank]

 

  (iii)   in an aggregate principal amount of $70,000,000 (seventy million
Dollars) as contemplated by Section 3.4 (the “Class C Sponsors’ Loans”).

 

For the avoidance of doubt:

 

  (i)   the obligations of the Sponsors under the Sponsors’ Loan Agreement are
intended to reflect, rather than to be in addition to, the obligations of the
Sponsors pursuant hereto;

 

  (ii)   with the exception of the additional Sponsors’ Loan in an amount of
$34,000,000 made by AMD Inc. to AMD Saxonia on 26 September 1997 and referred to
in Section 3.5 below, Sponsors’ Loans and/or contributions (to the extent, but
only to the extent, not otherwise taken into account in determining whether AMD
Holding has complied with its obligations under Article II) by AMD Holding to
AMD Saxonia’s capital reserves made to AMD Saxonia prior to the Loan Agreement
Effective Date shall be taken into account, to the extent, but only to the
extent, reflected in AMD Saxonia’s financial statements referred to in § 15.1.6
of the Loan Agreement (or, if not so reflected, as certified by AMD Inc. to the
Agent and the Security Agent as of the Loan Agreement Effective Date) as Class A
Sponsors’ Loans in determining whether the Sponsors shall have complied with
their obligations under this Article III;

 

  (iii)   although the obligations of the Sponsors contained in this Article III
are in addition to, and not in limitation of, their respective obligations
contained elsewhere in this Agreement and in the other Operative Documents, if
the Agent shall have otherwise expressly consented thereto in writing (which
consent will not be unreasonably withheld or delayed), the Sponsors shall be
deemed to have complied with their obligations to make Class A Sponsors’ Loans
and/or Class C Sponsors’ Loans to the extent, but only to the extent, that AMD
Holding shall have made additional contributions to AMD Saxonia’s Equity Capital
(or other contribution to AMD Saxonia’s capital reserves) which contributions
are not otherwise required to be made pursuant hereto or to any other Operative
Document;

 

  (iv)   the Sponsors shall not be relieved:

 

  (a)   of the foregoing obligation by virtue of any Equity Capital (or other
contribution to AMD Saxonia’s capital reserves) contributed or required to be
contributed to AMD Saxonia pursuant to Section 2.1 or (except as, and to the
extent, provided in clause (iii) above) otherwise;

 

  (b)  

of any obligation to make Class A Sponsors’ Loans (or to contribute additional
Equity Capital or other contributions to AMD Saxonia’s capital

 

37



--------------------------------------------------------------------------------

 

reserves in lieu thereof) by virtue of any payment made by either Sponsor under
the Sponsors’ Guaranty;

 

  (c)   [left intentionally blank]

 

  (d)   of any obligation to make Class A Sponsors’ Loans or Class C Sponsors’
Loans by the additional Sponsors’ Loans in an amount of $34,000,000 made by AMD
Inc. to AMD Saxonia on 26 September 1997 and referred to in Section 3.5 below;

 

  (v)   each Class A Sponsors’ Loan shall be denominated in Deutsche Marks and
the Deutsche Mark Equivalent thereof shall be calculated for the purpose of
determining whether the Sponsors have complied with their obligations under
Section 3.2; provided, however, that any Class A Sponsors’ Loan may, with the
consent of the Agent (such consent not to be unreasonably delayed or withheld),
be funded in Dollars but for all purposes of this Agreement and the Sponsors’
Loan Agreement shall be deemed to have been funded in Deutsche Marks in an
amount which is equal to the Deutsche Mark Equivalent thereof;

 

  (vi)   Class C Sponsors’ Loans may be made in either Dollars or in Deutsche
Marks at AMD Inc.’s option provided that:

 

  (a)   for the purpose of determining whether the Sponsors have complied with
their obligations under Section 3.4, any Class C Sponsors’ Loans made in
Deutsche Marks shall be deemed converted to Dollars at the Agent’s spot rate of
exchange for the purchase of Dollars with Deutsche Marks prevailing on the date
two (2) Business Days prior to the date such Class C Sponsors’ Loans were made;

 

  (b)   if AMD Inc. and AMD Saxonia agree, any Class C Sponsors’ Loans may be
denominated in Deutsche Marks but funded in Dollars and the Deutsche Mark amount
of such Class C Sponsors’ Loans shall be deemed to be the DM amount which is the
equivalent of the Dollar amount so funded determined at the Agent’s spot rate of
exchange for the purchase of Dollars with Deutsche Marks prevailing on the date
two (2) Business Days prior to the date such Class C Sponsors’ Loans were made.

 

  (vii)   the Sponsors shall be relieved of their respective obligations to make
Class C Sponsors’ Loans under Sections 3.1 and 3.4 if, but only if:

 

  (a)   the Sponsors shall have complied with each of their respective
obligations under Article II and, insofar as such obligations relate to Class A
Sponsors’ Loans (or additional contributions to Equity Capital or AMD Saxonia’s
capital reserves in lieu thereof), this Article III; and

 

  (b)   following a demand for payment by the Agent under the Sponsors’
Guaranty, the Sponsors shall have paid all amounts payable under the Sponsors’
Guaranty.

 

38



--------------------------------------------------------------------------------

 

  (viii)   the amounts set forth in this Section 3.1 are cumulative minimum
aggregate amounts for both Sponsors, collectively; nothing contained herein
shall be deemed to preclude the Sponsors (or either of them) from making
additional Sponsors’ Loans in order to fulfil their respective obligations
contained in Article IV, V, or VI, or for any other reason.

 

SECTION 3.2 Time of Class A Sponsors’ Loans. The Class A Sponsors’ Loans will be
made in cash and in Same Day Funds and will be made as follows:

 

  (i)   at least DM 145,000,000 (one hundred forty five million Deutsche Marks)
for all such Class A Sponsors’ Loans, the exact amount thereof being equal to
the Deutsche Mark Equivalent of $100,000,000 (one hundred million Dollars) for
all such Class A Sponsors’ Loans, by the earlier to occur of:

 

  (a)   the acceleration of the Advances under the Loan Agreement following the
occurrence of an Event of Default (it being understood and agreed that if, at
the time of any such acceleration, the Primary Secured Obligations are less than
the amount otherwise required to be lent to AMD Saxonia under this Section
3.2(i), the amount of such Class A Sponsors’ Loans shall be an amount which,
when added to the aggregate amount of all Sponsors’ Loans and/or other
contributions to AMD Saxonia’s Equity Capital or capital reserves then
concurrently made, is equal to the Primary Secured Obligations at such time);
and

 

  (b)   December 31, 1998; and

 

  (ii)   at least a further DM 145,000,000 (one hundred forty five million
Deutsche Marks) for all such Class A Sponsors’ Loans, the exact amount thereof
being equal to the Deutsche Mark Equivalent of $100,000,000 (one hundred million
Dollars) for all such Class A Sponsors’ Loans, by the earlier to occur of:

 

  (a)   the acceleration of the Advances under the Loan Agreement following the
occurrence of an Event of Default (it being understood and agreed that if, at
the time of any such acceleration, the Primary Secured Obligations are less than
the amount otherwise required to be lent to AMD Saxonia under this Section
3.2(ii), the amount of such Class A Sponsors’ Loans shall be an amount which,
when added to the aggregate amount of all Sponsors’ Loans and/or other
contributions to AMD Saxonia’s Equity Capital or capital reserves then
concurrently made, is equal to the Primary Secured Obligations at such time);
and

 

  (b)   December 31, 1999;

 

provided, however, that such Class A Sponsors’ Loans shall be required to be
made in whole or in part at any time prior to the aforesaid dates if, but only
to the extent that, the ratio of:

 

  (x)   the sum of

 

39



--------------------------------------------------------------------------------

 

  (1)   the then aggregate outstanding principal amount of Sponsors’ Loans,

 

plus

 

  (2)   the then aggregate amount of AMD Saxonia’s Equity Capital and capital
reserves,

 

to

 

  (y)   the then aggregate outstanding principal amount of the Advances under
the Loan Agreement,

 

is less than 25:75.

 

SECTION 3.3 [left intentionally blank]

 

SECTION 3.4 Time of Class C Sponsors’ Loans. The Class C Sponsors’ Loans will be
made in cash and in Same Day Funds and will be made in full, pursuant to Section
4.07 of the AMD Inc. Senior Secured Note Indenture (prior to giving effect to
the Third Supplemental Indenture dated as of July 28, 2000), without utilizing
any of the provisions contained in the first proviso to Section 4.07(iv)
thereof, by the Contribution Date at the latest.

 

SECTION 3.5 Additional Sponsors’ Loans. In addition to the Class A Sponsors’
Loans and the Class C Sponsors’ Loans, the Sponsors (or either of them) may,
from time to time, at their option make additional Sponsors’ Loans in order to
fulfil their respective obligations contained herein or otherwise to provide
additional funds to AMD Saxonia.

 

For the avoidance of doubt, the additional Sponsors’ Loan in an amount of
$34,000,000 made by AMD Inc. to AMD Saxonia on 26 September 1997:

 

  (i)   is hereby expressly agreed by the parties hereto to be an additional
Sponsors’ Loan pursuant to the terms of this Section 3.5 and subordinated as a
Junior Liability (under, and as defined in, the Sponsors’ Subordination
Agreement); and

 

  (ii)   shall not relieve the Sponsors from any obligation to make Class A
Sponsors’ Loans or Class C Sponsors’ Loans in accordance with Sections 3.2, and
3.4 above respectively.

 

SECTION 3.6 Terms of Sponsors’ Loans. The making of Sponsors’ Loans will be made
on the terms, and shall be subject to the conditions, contained in the Sponsors’
Loan Agreement which, as provided in Section 3.1, is intended to reflect, rather
than to be in addition to, the obligations of the Sponsors contained in this
Article III.

 

SECTION 3.7 Undertaking to Make Revolving Loans/Terms of Revolving Loans. The
Sponsors hereby jointly and severally undertake that either Sponsor or both
Sponsors will make available to AMD Saxonia an unsecured, subordinated revolving
loan facility in an aggregate principal amount of $750,000,000 (seven hundred
fifty million Dollars) with a term of no earlier

 

40



--------------------------------------------------------------------------------

than 31 March, 2007 and bearing interest at a rate per annum of 4%, on and
subject to the terms and conditions contained in the Revolving Loan Facility
Agreement, which is intended to reflect, rather than to be in addition to, the
obligations of the Sponsors contained in this Article III, to the extent
applicable to Revolving Loans.

 

SECTION 3.8 Time of Revolving Loans. Revolving Loans will be made in cash and in
Same Day Funds:

 

  (i)   in such amounts as shall be required from time to time to ensure that as
from 1 July 2001, the Minimum Liquidity Covenant is complied with at all times
and, in any event, upon first written demand by the Security Agent at any time
and from time to time immediately following a Minimum Liquidity Covenant
Calculation Date in such amounts as may be necessary to remedy any shortfall in
the Minimum Liquidity Covenant at any time and from time to time; and

 

  (ii)   in such amounts as shall be required from time to time and, in any
event, upon the first written demand of AMD Saxonia at any time and from time to
time to finance AMD Saxonia’s general corporate funding requirements, including
working capital, cash expenses and other capital requirements of AMD Saxonia.

 

The Sponsors shall be relieved of their respective obligations to make Revolving
Loans available to AMD Saxonia if, but only if:

 

  (x)   the Sponsors shall have complied with each of their respective
obligations under Article II and, insofar as such obligations relate to Class A
Sponsors’ Loans (or additional contributions to Equity Capital or AMD Saxonia’s
capital reserves in lieu thereof), this Article III; and

 

  (y)   following a demand for payment by the Agent under the Sponsors’
Guaranty, the Sponsors shall have paid all amounts payable under the Sponsors’
Guaranty.

 

In addition to the Revolving Loans contemplated to be made under Section 3.7,
the Sponsors (or either of them) may, from time to time, at their option make
additional Revolving Loans in order to fulfil their respective obligations
contained herein or otherwise to provide additional funds to AMD Saxonia, it
being expressly understood and agreed that any such Revolving Loans shall be
optional rather than compulsory, and that in no event shall the Sponsors (or
either of them) be obligated to advance Revolving Loans such that the total
amount of outstanding Revolving Loans would exceed the Total Revolving Loan
Commitment Amount.

 

SECTION 3.9 Subordination of Sponsors’ Loans and Revolving Loans. The Sponsors’
Loans and the Revolving Loans will be subordinated on the terms and conditions
contained in the Sponsors’ Subordination Agreement.

 

ARTICLE IV

Project Costs

 

SECTION 4.1 Project Costs. In addition to, and not in limitation of, their other
obligations contained in this Agreement and the other Operative Documents, the
Sponsors, jointly and

 

41



--------------------------------------------------------------------------------

severally, hereby undertake to provide AMD Saxonia with Same Day Funds (whether,
in the case of AMD Holding, by contribution to AMD Saxonia’s Equity Capital (or
other contributions to AMD Saxonia’s capital reserves), or, in the case of
either Sponsor, through Sponsors’ Loans or Revolving Loans) sufficient to cover
all Project Costs (after taking into account the Available Tranche A Amount).
The Sponsors shall be relieved of any further obligations under this Article IV
if, but only if:

 

  (i)   the Sponsors shall have complied with each of their respective
obligations under Article II and, insofar as such obligations relate to Class A
Sponsors’ Loans (or additional contributions to Equity Capital or AMD Saxonia’s
capital reserves in lieu thereof), Article III; and

 

  (ii)   following a demand by the Agent for payment under the Sponsors’
Guaranty, the Sponsors shall have paid all amounts payable under the Sponsors’
Guaranty.

 

SECTION 4.2 [left intentionally blank]

 

SECTION 4.3 Form of Contribution. The Sponsors may comply with their respective
obligations under this Article IV by making:

 

  (i)   in the case of either Sponsor, Revolving Loans pursuant to the terms and
conditions of the Revolving Loan Facility Agreement; and/or

 

  (ii)   in the case of AMD Holding, a cash increase in the Equity Capital (or
other contributions to AMD Saxonia’s capital reserves) of AMD Saxonia; and/or

 

  (iii)   in the case of either Sponsor, further Sponsors’ Loans to AMD Saxonia.

 

SECTION 4.4 No Double Recovery under Revolving Loan Facility Agreement and
Sponsors’ Guaranty. If, during the continuance of an Event of Default (unless
such Event of Default is subsequently cured or waived with the concurrence of
the Agent or the Security Agent, AMD Inc., and AMD Saxonia), and following the
exercise of rights by the Agent or the Security Agent under either the AMD
Holding Share Pledge Agreement, the AMD Inc. Share Pledge Agreement, the AMD
Saxonia Assignment (U.S.A.), the AMD Inc. Pledge Agreement Over Membership
Interests in AMD Saxony LLC, the AMD Holding Share Pledge Agreement (AMD Admin),
the AMD Saxony LLC Partnership Interest Pledge Agreement (AMD Saxonia), the AMD
Holding KG Partnership Interest Pledge Agreement (AMD Saxonia) or the AMD Admin
Partnership Interest Pledge Agreement (AMD Saxonia), the Agent seeks to make
borrowings under, or to cause such borrowings to be made under, the Revolving
Loan Facility Agreement, the Agent’s right to make such borrowings or to cause
such borrowings to be made, shall be limited mutatis mutandis to the amount set
forth in Section 2.1 of the Sponsors’ Guaranty and any such borrowings (to the
extent paid to AMD Saxonia and not subsequently repaid to AMD Inc. or its
successor in interest) shall, pro tanto, reduce the amount available to be
recovered from the Sponsors under the Sponsors’ Guaranty.

 

42



--------------------------------------------------------------------------------

 

ARTICLE V

Completion Guaranty

 

SECTION 5.1 Completion Guaranty. The Sponsors (jointly and severally), hereby
agree to cause AMD Saxonia:

 

  (i)   to complete each Project Phase as soon as contemplated by the Approved
Project Schedule (it being understood and agreed that the completion date for
one or more Project Phases (other than the final Project Phase) may be deferred
for up to six (6) months in the aggregate for all such deferrals on a cumulative
basis provided that no such deferral may affect the final deadline for
Completion);

 

  (ii)   to achieve Completion as soon as contemplated by the Approved Project
Schedule and, in any event, on or before 31 December 2000; and

 

  (iii)   to take all such action, including, without limitation, all actions
before Governmental Authorities, as shall be necessary or appropriate to enable
AMD Saxonia to complete each Project Phase and to achieve Completion as
aforesaid.

 

For the avoidance of doubt, the obligations of the Sponsors contained in this
Article V are in addition to, and not in limitation of, their respective
obligations contained elsewhere in this Agreement and in the other Operative
Documents; provided, however, that the Sponsors shall be relieved of their
respective obligations under this Article V if, but only if:

 

  (i)   the Sponsors shall have complied with each of their respective
obligations under Article II and, insofar as such obligations relate to Class A
Sponsors’ Loans (or additional contributions to Equity Capital or AMD Saxonia’s
capital reserves in lieu thereof), Article III and

 

  (ii)   following a demand for payment by the Agent under the Sponsors’
Guaranty, the Sponsors shall have paid all amounts payable under the Sponsors’
Guaranty.

 

SECTION 5.2 Notice of Scheduled Project Phase Technical Completion and
Completion. Upon the occurrence of each of the following, the Agent shall
promptly advise the Sponsors, AMD Saxonia, and the Banks thereof:

 

  (i)   Scheduled Project Phase Technical Completion for each Project Phase, and

 

  (ii)   Completion.

 

SECTION 5.3 No Double Recovery Under Article V and Sponsors’ Guaranty. In the
event that the Sponsors default in the payment and performance of their
obligations under this Article V and, following any such default, the Agent
institutes litigation or other adversary proceedings designed to compel the
Sponsors to perform such obligations or to pay damages for such failure, the
right of recovery against the Sponsors under this Article V is limited mutatis
mutandis to the amount set forth in Section 2.1 of the Sponsors’ Guaranty and
any recovery by the Agent from the Sponsors hereunder shall, prot anto, reduce
the amount available to be recovered from the Sponsors under the Sponsors’
Guaranty.

 

43



--------------------------------------------------------------------------------

For the avoidance of doubt, the obligations of the Sponsors under this Section
5.1 constitute a primary guarantee obligation (Garantievertrag) and not a surety
guarantee (Bürgschaft).

 

ARTICLE VI

Subsidies Undertaking

 

SECTION 6.1 Subsidies. The Project will be supported by the following subsidies
and grants from the Free State of Saxony (hereinafter, the “Subsidies”):

 

  (i)   a dedicated purpose investment grant in an aggregate amount of DM
476,687,000 (four hundred seventy six million six hundred eighty seven thousand
Deutsche Marks) which, together with the investment subsidies in an aggregate
amount of DM 23,813,000 (twenty three million eight hundred thirteen thousand
Deutsche Marks), totals an aggregate amount of DM 500,500,000 (five hundred
million five hundred thousand Deutsche Marks); and

 

  (ii)   a dedicated purpose interest subsidy in an amount of DM 300,000,000
(three hundred million Deutsche Marks),

 

which, in each case, will be paid to AMD Saxonia by Dresdner Bank AG in Dresden,
in its capacity as house bank.

 

SECTION 6.2 Payment of Shortfall. The granting of the Subsidies is contingent on
the adherence by the Sponsors and AMD Saxonia to particular conditions,
requirements, and covenants. If, for any reason whatsoever, any AMD Company or
any Affiliate of any AMD Company breaches any such conditions, requirements, or
covenants, and, accordingly, causes the Subsidies not to be paid or, as a result
of any such breach, the Subsidies are required to be repaid (in either such case
the amount thereof being hereinafter called a “Shortfall”), then, without delay
following its or their receipt of a demand therefor by the Agent, either:

 

  (i)   AMD Holding shall contribute Equity Capital (or other contributions to
AMD Saxonia’s capital reserves) to AMD Saxonia, and AMD Inc. shall cause AMD
Holding to so contribute to AMD Saxonia (and AMD Inc. shall, to the extent
necessary, contribute sufficient funds, or otherwise cause sufficient funds to
be made available, to AMD Holding as shall be necessary to enable AMD Holding to
so contribute to AMD Saxonia); and/or

 

  (ii)   one or both Sponsors shall make Sponsors’ Loans to AMD Saxonia,

 

in either case in an aggregate amount (and, if the Subsidies have not yet been
provided, as and when the Subsidies, but for such breach, would have otherwise
been provided) equal to the Shortfall.

 

For the avoidance of doubt:

 

  (i)   the obligations of the Sponsors contained in this Article VI are in
addition to, and not in limitation of, their obligations contained elsewhere in
this Agreement and in the other Operative Documents, and shall survive
Completion; and

 

44



--------------------------------------------------------------------------------

 

  (ii)   the Sponsors shall not be relieved of the foregoing obligations by
virtue of:

 

  (a)   any prior Sponsors’ Loans made by the Sponsors (or either of them),
including without limitation, the additional Sponsors’ Loan in an amount of
$34,000,000 made by AMD Inc. to AMD Saxonia on 26 September 1997 and referred to
in Section 3.5 above and the Class C Sponsors’ Loan in an amount of $ 70,000,000
made by AMD Inc. to AMD Saxonia on 30 June 1999 and referred to in Section 3.4
above;

 

  (b)   any prior contributions of Equity Capital (or other contributions to AMD
Saxonia’s capital reserves) by AMD Holding;

 

  (c)   any prior Revolving Loans made by the Sponsors (or either of them); or

 

  (d)   any payment made by either Sponsor under the Sponsors’ Guaranty;

 

provided, however, that the Sponsors shall have no liability as aforesaid in
respect of any Subsidies which fail to be provided at any time after the
foreclosure by the Security Agent upon any security provided by the Security
Documents, unless such failure is attributable to any such breach by AMD Inc. or
any of its Affiliates (other than AMD Saxonia or AMD Holding, if then Affiliates
of AMD Inc.) occurring after such foreclosure.

 

SECTION 6.3 Bridging of AMD Saxonia’s Receipt of the Subsidies.

 

  (a)   It is understood and agreed that the Sponsors (jointly and severally)
will, in the case of AMD Holding, contribute Equity Capital (or other
contributions to AMD Saxonia’s capital reserves), or, in the case of either
Sponsor, make Sponsors’ Loans, to AMD Saxonia, in either case as and to the
extent that AMD Saxonia requires such funds prior to and in anticipation of its
receipt of the Subsidies. If any such contribution or Sponsors’ Loan is made for
such purpose prior to AMD Saxonia’s receipt of the Subsidies (or any portion
thereof) then, to the extent that AMD Saxonia subsequently receives the proceeds
of such Subsidies, and provided that no Event of Default, Unmatured Event of
Default or Event of Termination shall have occurred and be continuing, AMD
Saxonia shall, to the extent permitted by applicable law, repay Sponsors’ Loans
to the extent of the aggregate amount of the proceeds of the Subsidy so
received, but without interest.

 

  (b)   The Sponsors’ obligations to make contributions or loans under Section
6.3 (a) shall terminate from the date of any foreclosure over the shares of AMD
Holding, the membership interests of AMD Saxony LLC, the shares in AMD Admin or
over the partnership interests in AMD Saxonia under the Security Documents.

 

45



--------------------------------------------------------------------------------

ARTICLE VII

Pari Passu Undertaking

 

SECTION 7.1 [left intentionally blank]

 

ARTICLE VIII

Security Documents

 

SECTION 8.1 AMD Inc. Share Pledge Agreement and AMD Inc. Pledge Agreement Over
Membership Interests in AMD Saxony LLC. AMD Inc. has granted a first priority
security interest in the AMD Inc. Security pursuant to and on the terms and
conditions set forth in the AMD Inc. Share Pledge Agreement and the AMD Inc.
Pledge Agreement Over Membership Interests in AMD Saxony LLC.

 

SECTION 8.2 AMD Holding Security Documents. AMD Holding has granted a first
priority security interest in the AMD Holding Security pursuant to and on the
terms and conditions set forth in the AMD Holding Security Documents.

 

SECTION 8.3 AMD Saxony LLC Security Documents. AMD Saxony LLC has granted a
first priority security interest in the AMD Saxony LLC Security pursuant to and
on the terms and conditions set forth in the AMD Saxony LLC Security Documents.

 

SECTION 8.4 AMD Admin Security Documents. AMD Admin has granted a first priority
security interest in the AMD Admin Security pursuant to and on the terms and
conditions set forth in the AMD Admin Security Documents.

 

ARTICLE IX

Sponsors’ Guaranty

 

SECTION 9.1 Sponsors’ Guaranty. Without intending to derogate from the
provisions of the Sponsors’ Guaranty (and, in the event of any inconsistency
with this Section 9.1, the Sponsors’ Guaranty shall prevail), the Sponsors
(jointly and severally), have agreed to guarantee, on the terms and subject to
the conditions of the Sponsors’ Guaranty, the full and prompt payment when due,
whether by acceleration or otherwise, of all Secured Obligations of AMD Saxonia
to the Secured Parties under or in connection with the Financing Documents and
the Security Documents; provided, however, that as provided in the Sponsors’
Guaranty, the cumulative right of recovery against the Sponsors with respect to
the Sponsors’ Guaranty is limited to an amount equal to whichever is the greater
of:

 

  (x)   fifty percent (50%) of the aggregate amount of all Guaranteed
obligations (as defined in the Sponsors’ Guaranty); and

 

  (y)   Euro 111,205,984 (one hundred and eleven million two hundred and five
thousand nine hundred and eighty four Euro);

 

plus (as and to the extent provided in the Sponsors’ Guaranty) interest on such
amount, if not paid when due, and plus costs and expenses of enforcement
provided, that the maximum aggregate amount payable by the Sponsors pursuant to
the Sponsors’ Guaranty shall be Euro

 

46



--------------------------------------------------------------------------------

300,000,000. In furtherance of the foregoing, the Sponsors have undertaken,
pursuant to the terms of the Sponsors’ Guaranty, to pay to the Agent, upon first
written demand following the occurrence of an Event of Default and acceleration
of the Advances an amount equal to whichever is the greater of:

 

  (i)   fifty percent (50%) of the aggregate amount of all Guaranteed
Obligations (as defined in the Sponsors’ Guaranty); and

 

  (ii)   Euro 111,205,984 (one hundred and eleven million two hundred and five
thousand nine hundred and eighty four Euro);

 

plus (as and to the extent provided in the Sponsors’ Guaranty) interest on such
amount, if not paid when due, and plus costs and expenses of enforcement
provided, that the maximum aggregate amount payable by the Sponsors pursuant to
the Sponsors’ Guaranty shall be Euro 300,000,000 (three hundred million Euro).

 

For the avoidance of doubt, the obligations of the Sponsors under the Sponsors’
Guaranty:

 

  (i)   constitute a primary guarantee obligation (Garantievertrag) and not a
surety guarantee (Bürgschaft), and are in addition to, and not in limitation of,
the other obligations of the Sponsors hereunder and under the other Operative
Documents; and

 

  (ii)   are continuing obligations and shall remain in full force and effect
until whichever is the earlier of (1) satisfaction in full of all Secured
Obligations and (2) payment in full by either Sponsor of all amounts payable
under the Sponsors’ Guaranty.

 

ARTICLE X

Sponsors’ Subordination Agreement; AMD Inc. Subordination Agreement

 

SECTION 10.1 Sponsors’ Subordination Agreement. The Sponsors and the Additional
Partner Companies hereby agree to subordinate the payment of the Junior
Liabilities (under, and as defined in, the Sponsors’ Subordination Agreement) to
the payment in full of all Senior Liabilities (under, and as defined in, the
Sponsors’ Subordination Agreement), on the terms and subject to the conditions
of the Sponsors’ Subordination Agreement.

 

SECTION 10.2 AMD Inc. Subordination Agreement. AMD Inc. hereby agrees to
subordinate the payment of the Junior Liabilities (under, and as defined in, the
AMD Inc. Subordination Agreement) to the payment in full of all Senior
Liabilities (under, and as defined in, the AMD Inc. Subordination Agreement), on
the terms and subject to the conditions of the AMD Inc. Subordination Agreement.

 

ARTICLE XI

Obligations Unconditional

 

SECTION 11.1 Absolute and Unconditional Nature of Obligations. The obligation of
the Sponsors and the Additional Partner Companies to perform their respective
obligations under this Agreement, and the right of AMD Saxonia or the Agent or
the Security Agent, as applicable,

 

47



--------------------------------------------------------------------------------

to receive the proceeds of each payment to be made to or for the account of AMD
Saxonia as provided herein and in each of the other Operative Documents, shall
be absolute, irrevocable, and unconditional, it being the intention of the
parties hereto that all obligations of the Sponsors and the Additional Partner
Companies under or in connection with this Agreement shall be paid and performed
in all events in the manner and at the times herein provided, irrespective of
and without prejudice to, in particular, any rights or remedies that are
available to the other parties hereto and thereto under any agreements or any
applicable laws. The Sponsors and the Additional Partner Companies shall be
entitled to setoff, and to raise rights of retention, in respect of their
respective payment claims hereunder and under the other Operative Documents only
to the extent their respective counterclaims are undisputed or have been the
subject of a final binding arbitral or court decision.

 

ARTICLE XII

Representations and Warranties

 

SECTION 12.1 Representations and Warranties of AMD Inc. AMD Inc. hereby
represents and warrants to the Agent and the Security Agent as follows:

 

  (i)   Organization; Corporate Power.

 

       AMD Inc. and each Material AMD Inc. Subsidiary:

 

  (a)   is a corporation, limited partnership or limited liability company, as
the case may be, duly organized, validly existing, and (where the concept has a
technical meaning) in good standing under the laws of the jurisdiction of its
incorporation;

 

  (b)   is duly qualified or licensed and (where the concept has a technical
meaning) in good standing as a foreign corporation authorized to do business in
each other jurisdiction where, because of the nature of its activities or
properties in such jurisdiction, such qualification or licensing is required,

 

  (c)   has all requisite corporate power and authority to own, operate, and
lease its assets and properties and to carry on the business in which it is
engaged and in which it proposes to engage;

 

  (d)   that is an AMD Company, has all requisite corporate power and authority:

 

  (x)   to execute, deliver, and perform its obligations under each of the
Operative Documents to which it is a party; and

 

  (y)   to assign, and grant a security interest in, the Security in the manner
and for the purpose contemplated by the Security Documents to which it is a
party; and

 

  (e)   is in compliance with all Requirements of Law

 

48



--------------------------------------------------------------------------------

 

except, in each case referred to in clause (b), (c), or (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

  (ii)   Corporate Authority; No Conflict.

 

       The execution, delivery, and performance by each AMD Company of each
Operative Document to which any such AMD Company is a party, and the grant by
such AMD Company of a security interest in the Security in the manner and for
the purpose contemplated by the Security Documents to which such AMD Company is
a party, have been duly authorised by all necessary corporate action (including
any necessary shareholder action) on the part of such AMD Company, and do not:

 

  (a)   violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award presently in effect
binding on such AMD Company, or of the Organizational Documents of such AMD
Company;

 

  (b)   result in a breach of, result in a mandatory prepayment or acceleration
of indebtedness evidenced or secured by, or constitute a default under, any
indenture or loan or credit agreement, or any other agreement or instrument, to
which such AMD Company is a party or by which such AMD Company or its properties
are bound; or

 

  (c)   result in, or require (in either case except as contemplated by the
Operative Documents), the creation or imposition of any Encumbrance of any
nature upon or with respect to any of the properties now owned or hereafter
acquired by any of the AMD Companies (other than any right of set-off or
banker’s lien or attachment that the Agent, the Security Agent, or any Bank may
have under the Operative Documents or applicable law), and none of the AMD
Companies is in default under or in violation of its Organizational Documents,
any of the Operative Documents to which it is a party, or any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, award,
indenture, agreement, or instrument, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

  (iii)   Valid and Binding Obligations.

 

       Each Operative Document which has been executed and delivered by an AMD
Company constitutes the legal, valid, and binding obligation of such AMD
Company, enforceable against such AMD Company in accordance with its respective
terms, subject, however, to the Opinion Reservations.

 

49



--------------------------------------------------------------------------------

 

  (iv)   Sponsor Security Documents.

 

  (a)   The provisions of each of the Security Documents which has been executed
and delivered by a Sponsor are effective to create in favor of the Security
Agent for the benefit of the Secured Parties, a legal, valid, and enforceable
first priority Encumbrance on all rights, title, and interest of such Sponsor in
the Security described therein, subject only to Permitted Encumbrances; and all
necessary filings and recordings have been made in the requisite offices in all
of the jurisdictions necessary or appropriate to perfect or continue perfected
with such priority such Encumbrance on such Security.

 

  (b)   Each Security Document which has been executed and delivered by a
Sponsor is effective to grant to the Security Agent a legal, valid, and
enforceable security interest on all rights, title, and interest of the relevant
Sponsor in the Security described therein. When each such Security Document is
duly recorded or filed in the applicable recording or filing office(s), if any,
and the recording or filing fees and taxes, if any, in respect thereof are paid
and compliance is otherwise had with the formal requirements of applicable law
applicable to the recording and filing of security documentation generally, such
Security is subject to a legal, valid, enforceable, and perfected first priority
Encumbrance.

 

  (v)   Financial Information; No Material Adverse Change.

 

  (a)   The audited consolidated balance sheet of AMD Inc. and its Subsidiaries
dated December 31, 1995, the unaudited consolidated balance sheet of AMD Inc.
and its Subsidiaries for the Fiscal Quarter ending on or about December 30,
1996, and in each case the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal period ended on
such dates:

 

  (x)   were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
to ordinary, good faith year-end audit adjustments, in the case of quarterly
financial statements;

 

  (y)   are complete and accurate in all material respects and fairly present
the consolidated financial condition of AMD Inc. and its Subsidiaries as of the
dates thereof and results of operations and cash flows for the periods covered
thereby; and

 

  (z)   except as specifically disclosed in the Disclosure Schedules, show all
material indebtedness and other liabilities, direct or contingent, of AMD Inc.
and its consolidated Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments, and Contingent Liabilities.

 

50



--------------------------------------------------------------------------------

 

  (b)   Since December 31, 1995, there has been no Material Adverse Effect,
except as may be specifically disclosed in the Disclosure Schedules.

 

  (c)   From July 13, 1999 to and including the date of the Fifth Amendment to
Sponsors’ Support Agreement, there has been no “Enhanced Covenant Period”
(under, and as defined in the AMD Inc. 1999 Loan and Security Agreement) in
effect.

 

  (vi)   Litigation.

 

       Except as specifically disclosed in the Disclosure Schedules, there are
no actions, suits, proceedings, claims, or disputes pending, or to the best
knowledge of AMD Inc., threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any AMD Company or any
other Subsidiary of AMD Inc. or any of their respective properties which:

 

  (a)   purport to affect or pertain to this Agreement or any other Operative
Document, or the entirety of the transactions contemplated hereby or thereby; or

 

  (b)   if determined adversely to such AMD Company or such other Subsidiary,
would reasonably be expected to have a Material Adverse Effect.

 

       No injunction, writ, temporary restraining order, or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery, or performance of this Agreement
or any other Operative Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.

 

  (vii)   No Default or Termination.

 

       No Event of Default or Unmatured Event of Default, and, to the best of
AMD Inc.’s knowledge, no Event of Termination, exists. None of the AMD Companies
nor any other Subsidiary of AMD Inc. is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect.

 

  (viii)   No Burdensome Restrictions.

 

       None of the AMD Companies nor any other Subsidiary of AMD Inc. is a party
to or bound by any Contractual Obligation other than the Operative Documents, or
subject to any restriction in any Organizational Document, or any Requirement of
Law, which could reasonably be expected to have a Material Adverse Effect.

 

  (ix)   Title to Properties; Encumbrances.

 

       Each AMD Company and each other Material AMD Inc. Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in
(or the

 

51



--------------------------------------------------------------------------------

equivalent for the relevant jurisdiction), all real property necessary or used
in the ordinary conduct of their respective businesses, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of each AMD Company and each
other Material AMD Inc. Subsidiary is subject to no Encumbrances, other than
Permitted Encumbrances.

 

  (x)   Subsidiaries; Material AMD Inc. Subsidiaries.

 

  (a)   As of the Loan Agreement Effective Date, AMD Inc. has no Subsidiaries
other than those specifically disclosed in the Disclosure Schedules and has no
equity investments in any other Person other than those specifically disclosed
in the Disclosure Schedules;

 

  (b)   As of the Loan Agreement Effective Date, there are no Material AMD Inc.
Subsidiaries other than those specifically disclosed in the Disclosure
Schedules;

 

  (c)   AMD Inc. is the direct legal and beneficial owner of 100% of the issued
and outstanding shares of capital stock of AMD Holding, all of which shares have
been validly issued;

 

  (d)   AMD Inc. is the direct legal and beneficial owner of 100% of the
membership interests of AMD Saxony LLC;

 

  (e)   AMD Holding is the direct legal and beneficial owner of 100% of the
issued and outstanding shares of capital stock of MD Admin, all of which shares
have been validly issued;

 

  (f)   100% of the capital partnership interests (Kapitalanteile) in AMD
Saxonia are held by AMD Admin (as to Euro 250), AMD Holding (as to at least
99.99% (rounded to two decimal points) and AMD Saxony LLC (prior to a
Substitution (if any)) (as to Euro 250 prior to its re-transfer of a fractional
interest pursuant to the Conversion Documents, and as to 0% following such
re-transfer), each of which holds no investment in any other person (except that
AMD Admin is a wholly-owned subsidiary of AMD Holding). AMD Holding and AMD
Saxony LLC are, in turn, wholly-owned subsidiaries of AMD Inc.;

 

  (g)   AMD Holding has no Subsidiaries other than AMD Saxonia and AMD Admin,
and has no equity investments in any other Person;

 

  (h)   AMD Saxony LLC has no equity investments or interests in any other
Person other than its general partnership interest in AMD Saxonia;

 

  (i)   AMD Admin has no Subsidiaries and, other than its Euro 250 partnership
interest in AMD Saxonia, has no equity investments in any Person; and

 

52



--------------------------------------------------------------------------------

 

  (j)   AMD Saxonia has no Subsidiaries and has no equity investments in any
other Person.

 

  (xi)   Insurance.

 

Except as specifically disclosed in the Disclosure Schedules, properties of each
Sponsor and each “Restricted Subsidiary” (under, and as defined in, the AMD Inc.
1999 Loan and Security Agreement) are insured with financially sound and
reputable insurance companies not Affiliates of AMD Inc., in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Sponsor or such “Restricted Subsidiary” (as so defined) operates.

 

  (xii)   Copyrights, Patents, Trademarks and Licenses, Etc.

 

Each AMD Company and each other Material AMD Inc. Subsidiary owns or is licensed
or otherwise has the right to use all of the patents, trademarks, service marks,
trade names, copyrights, contractual franchises, authorizations, and other
rights that are reasonably necessary for the operation of its respective
businesses, without conflict with the rights of any other Person, except for
such conflicts which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as specifically disclosed in
the Disclosure Schedules, to the best knowledge of AMD Inc.:

 

  (a)   no slogan or other advertising device, product, process, method,
substance, part, or other material now employed, or now contemplated to be
employed, by any AMD Company or any other Subsidiary of AMD Inc. infringes upon
any rights held by any other Person;

 

  (b)   no claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of AMD Inc., threatened; and

 

  (c)   no patent, invention, device, application, principle, or any statute,
law, rule, regulation, standard, or code is pending or, to the best knowledge of
AMD Inc., proposed,

 

  which,   in any case described in (a), (b), or (c) above, could reasonably be
expected to have a Material Adverse Effect.

 

  (xiii)   Taxes.

 

Each Sponsor and each “Restricted Subsidiary” (under, and as defined in, the AMD
Inc. 1999 Loan and Security Agreement) have filed all material US Federal,
German, and other tax returns and reports required to be filed, and have paid
all material US Federal, German, and other taxes, assessments, fees, and other
governmental charges levied or imposed upon them or their properties, income, or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been

 

53



--------------------------------------------------------------------------------

 

provided in accordance with GAAP. There is no proposed tax assessment against
either Sponsor or any “Restricted Subsidiary” (as so defined) that would, if
made, have a Material Adverse Effect.

 

  (xiv)   Governmental Approvals with Respect to the Operative Documents.

 

As of the date this representation and warranty is made or reaffirmed, as the
case may be, all Governmental Approvals (including, without limitation, from the
United States of America, the European Union, the Federal Republic of Germany,
and the Free State of Saxony) necessary for the due authorization, execution,
delivery, and performance by each of the AMD Companies of, the legality or
validity of the obligations of each of the AMD Companies under, or the
enforceability against each of the AMD Companies of, each of the Operative
Documents to which it is a party and the due and timely payment by each of the
AMD Companies of amounts owing under each of the Operative Documents have been
listed on Schedule 20 to the Loan Agreement and, except as otherwise noted
therein, all of such Governmental Approvals have been duly obtained or effected,
and are in full force and effect, on the Conversion Effective Date.

 

  (xv)   Governmental Approvals with Respect to the Plant and the Design Center.

 

As at the date this representation and warranty is made or reaffirmed, as the
case may be, all Governmental Approvals necessary for the construction,
ownership, use, and operation by AMD Saxonia of the Plant and the Design Center
or which are required in order that the Plant and the Design Center may be
operated for their intended purposes and Perform in Accordance with the Plans
and Specifications, have been listed on Schedule 20 to the Loan Agreement, and
all of such Governmental Approvals (except those listed in Part B of Schedule 20
to the Loan Agreement) have been duly obtained or effected, are sufficient for
all purposes thereof, and are in full force and effect on such date (and, in the
case of Government Approvals that have expired, each AMD Company has timely
applied for renewal thereof and such Governmental Approvals have been
administratively extended under applicable law); and AMD Inc. reasonably
believes, after due inquiry, that the Governmental Approvals set forth in
Schedule 20 to the Loan Agreement, together with all Governmental Approvals, if
any, that may be required in connection with the transactions contemplated by
the Operative Documents subsequent to the date on which this representation and
warranty is made or reaffirmed, as the case may be, will be obtained at such
time or times as may be necessary to avoid material delay in, or material
restrictions on the use or operation of, the Plant and the Design Center.

 

  (xvi)   Interruption of Business.

 

Neither the business nor the properties of an AMD Company are presently affected
by any fire, explosion, accident, strike, lockout, or other dispute, drought,
storm, hail, earthquake, embargo, Act of God, or of the public enemy, or other
casualty (whether or not covered by insurance) which impairs, or, if such event
or

 

54



--------------------------------------------------------------------------------

condition were to continue for more than thirty (30) additional days would be
likely to impair, such AMD Company’s ability to perform its obligations under
the Operative Documents.

 

  (xvii)   Prior Activities, etc.

 

Prior to the Loan Agreement Effective Date, neither AMD Holding nor AMD Saxonia
has engaged in any business, conducted any operations or activities, nor
incurred any obligations or liabilities (contingent or otherwise), other than
(a) as described in the Disclosure Schedules, and (b) its obligations, if any,
under the Operative Documents, and activities reasonably incidental thereto.
Prior to the Conversion Effective Date, neither AMD Saxony LLC nor AMD Admin has
engaged in any business, conducted any operations or activities, nor incurred
any obligations or liabilities (contingent or otherwise), other than its
obligations, if any, under the Operative Documents, and activities reasonably
incidental thereto.

 

  (xviii)   Status of AMD Holding, AMD Saxony LLC, AMD Admin, and AMD Saxonia,
etc.

 

  (a)   AMD Holding is not a “Restricted Subsidiary” under, and for the purposes
of, the AMD Inc. 1999 Loan and Security Agreement;

 

  (b)   AMD Saxony LLC is not a “Restricted Subsidiary” under, and for purposes
of, the AMD Inc. 1999 Loan and Security Agreement;

 

  (c)   AMD Admin is not a “Restricted Subsidiary” under, and for purposes of,
the AMD Inc. 1999 Loan and Security Agreement; and

 

  (d)   AMD Saxonia is not a “Restricted Subsidiary” under, and for the purposes
of, the AMD Inc. 1999 Loan and Security Agreement.

 

  (xix)   Accuracy of Information.

 

As of the date this representation and warranty is made or reaffirmed, as the
case may be, all factual information then or theretofore furnished by or on
behalf of any AMD Company to the Agent or any Bank or the Technical Advisor for
purposes of or in connection with any Operative Document or any transaction
contemplated thereby (including the Information Memorandum, true and complete
copies of which were furnished to the Agent in connection with the execution and
delivery of this Agreement) is true and accurate (taken as a whole) in all
material respects on the date as of which such information is dated or
certified, and on such date such information (taken as a whole) was not
incomplete by omitting to state any material fact necessary to make such
information not misleading. Insofar as any such information includes
assumptions, estimates, or projections, such assumptions, estimates, or
projections have been made in good faith, with due care, and with a diligent
application of engineering, construction, and accounting expertise reasonably
available within AMD Inc. and its Subsidiaries (it being understood that
although any projections and forecasts furnished by an AMD Company represent
such AMD Company’s

 

55



--------------------------------------------------------------------------------

 

best estimates and assumptions as to future performance, which such AMD Company
believes to be fair and reasonable as of the time made in the light of current
and reasonably foreseeable business conditions, such projections and forecasts
as to future events are not to be viewed as facts and that actual results during
the period or periods covered thereby may differ from the projected or
forecasted results). Without limiting the generality of the foregoing, as of the
Loan Agreement Effective Date, no new information has become available which was
not provided to the Technical Advisor prior to the Loan Agreement Effective Date
and which, had it been so provided, could reasonably be expected to have caused
the Technical Advisor to express an unfavourable opinion with respect to the
Project in the Technical Advisor’s Report.

 

  (xx)   Warranties of AMD Saxonia, AMD Saxony LLC, AMD Admin and AMD Holding.

 

       Each of the representations and warranties made by AMD Saxonia, AMD
Saxony LLC, AMD Admin, or AMD Holding in any Operative Document to which it is a
party (other than the representation and warranty of AMD Holding contained in
Section 12.2(xi) and the representation and warranty of AMD Saxonia contained in
§ 15.1.10 of the Loan Agreement) is true and accurate in all material respects
on each Sponsors’ Warranty Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, and
except, in the case of any representation or warranty made on a Sponsors’
Warranty Date described in clause (vi) of the definition thereof, as otherwise
provided in the certificate referred to therein.

 

SECTION 12.2 Representations and Warranties of the Sponsors. The Sponsors,
jointly and severally, hereby represent and warrant to the Agent and the
Security Agent as follows (save in respect of Section 12.2 (xi) which is
warranted only by AMD Holding):

 

  (i)   Organisation; Corporate Power.

 

  (a)   Each of AMD Holding and AMD Admin is a Gesellschaft mit beschränkter
Haftung duly organised and existing under the laws of the Federal Republic of
Germany and registered in Dresden, Germany and AMD Saxonia is a Limited
Partnership duly organised and existing under the laws of the Federal Republic
of Germany;

 

  (b)   AMD Saxony LLC is a limited liability company duly organized and
existing under the laws of the State of Delaware, United States of America;

 

  (c)  

100% of the capital partnership interests (Kapitalanteile) in AMD Saxonia are
held by AMD Admin (as to Euro 250), AMD Holding (as to at least 99.99% (rounded
to two decimal points) and AMD Saxony LLC (prior to a Substitution (if any)) (as
to Euro 250 prior to its re-transfer of a fractional interest pursuant to the
Conversion Documents, and as to 0% following such re-transfer), each of which
holds no investment in any

 

56



--------------------------------------------------------------------------------

 

other person (except that AMD Admin is a wholly-owned subsidiary of AMD
Holding). AMD Holding and AMD Saxony LLC are, in turn, wholly-owned subsidiaries
of AMD Inc.;

 

  (d)   Each of AMD Holding, AMD Admin, AMD Saxony LLC, and AMD Saxonia:

 

  (1)   is duly qualified or licensed as a foreign corporation authorised to do
business in each other jurisdiction where, because of the nature of its
activities or properties in such jurisdiction, such qualification or licensing
is required,

 

  (2)   has all requisite corporate power and authority to own, operate, and
lease its assets and properties and to carry on the business in which it is
engaged and in which it proposes to engage;

 

  (3)   has all requisite corporate power and authority

 

  (x)   to execute, deliver, and perform its obligations under each of the
Operative Documents to which it is a party; and

 

  (y)   to assign, and grant a security interest in, the Security in the manner
and for the purpose contemplated by the Security Documents to which it is or is
to be a party; and

 

  (4)   is in compliance with all Requirements of Law,

 

       except, in each case referred to in clause (1), (2), or (4), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

  (ii)   Corporate Authority; No Conflict.

 

       The execution, delivery, and performance by each of AMD Holding, AMD
Admin, AMD Saxony LLC, and AMD Saxonia of each Operative Document to which any
such AMD Company is a party, and the grant by each such AMD Company of a
security interest in the Security in the manner and for the purpose contemplated
by the Security Documents to which such AMD Company is a party, have been duly
authorised by all necessary corporate action (including any necessary
shareholder action) on the part of such AMD Company, and do not:

 

  (a)   violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award presently in effect
binding on such AMD Company, or of the Organizational Documents of such AMD
Company;

 

  (b)   result in a breach of, result in a mandatory prepayment or acceleration
of indebtedness evidenced or secured by, or constitute a default under, any

 

57



--------------------------------------------------------------------------------

 

indenture or loan or credit agreement, or any other agreement or instrument, to
which such AMD Company is a party or by which such AMD Company or its properties
are bound; or

 

  (c)   result in, or require (in each case except as contemplated by the
Operative Documents), the creation or imposition of any Encumbrance of any
nature upon or with respect to any of the properties now owned or hereafter
acquired by either of such AMD Companies (other than any right of set-off or
banker’s lien or attachment that the Agent, the Security Agent, or any Bank may
have under the Operative Documents or applicable law), and neither of such AMD
Companies is in default under or in violation of its Organizational Documents,
any of the Operative Documents to which it is a party, or any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, award,
indenture, agreement, or instrument, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

  (iii)   Valid and Binding Obligations.

 

       Each Operative Document (which has been executed and delivered by any of
AMD Holding, AMD Admin, AMD Saxony LLC, or AMD Saxonia) constitutes the legal,
valid, and binding obligation of such AMD Company, enforceable against such AMD
Company in accordance with its respective terms, subject, however, to the
Opinion Reservations.

 

  (iv)   AMD Holding Security Documents.

 

  (a)   The provisions of each of the AMD Holding Security Documents which has
been executed and delivered by AMD Holding are effective to create in favor of
the Security Agent for the benefit of the Secured Parties, a legal, valid, and
enforceable first priority Encumbrance in all rights, title, and interest of AMD
Holding in the AMD Holding Security described therein, subject only to Permitted
Encumbrances; and all necessary filings and recordings have been made in the
requisite offices in all jurisdictions necessary or appropriate to perfect or
continue perfected with such priority such Encumbrance on such Security.

 

  (b)  

Each AMD Holding Security Document which has been executed and delivered by AMD
Holding is effective to grant to the Security Agent a legal, valid, and
enforceable security interest in all rights, title, and interest of AMD Holding
in the AMD Holding Security described therein. When each such Security Document
is duly recorded or filed in the applicable recording or filing office(s), if
any, and the recording or filing fees and taxes, if any, in respect thereof are
paid and compliance is otherwise had with the formal requirements of law
applicable to the recording and filing of security documentation generally, such
AMD Holding Security is

 

58



--------------------------------------------------------------------------------

 

subject to a legal, valid, enforceable, and perfected first priority
Encumbrance.

 

  (v)   AMD Saxony LLC Security Documents.

 

  (a)   The provisions of each of the AMD Saxony LLC Security Documents which
has been executed and delivered by AMD Saxony LLC are effective to create in
favour of the Security Agent for the benefit of the Secured Parties, a legal,
valid, and enforceable first priority Encumbrance in all rights, title, and
interest of AMD Saxony LLC in the AMD Saxonia LLC Security described therein,
subject only to Permitted Encumbrances; and all necessary filings and recordings
have been made in the requisite offices in all jurisdictions necessary or
appropriate to perfect or continue perfected with such priority such Encumbrance
on such Security.

 

  (b)   Each AMD Saxony LLC Security Document which has been executed and
delivered by AMD Saxony LLC is effective to grant to the Security Agent a legal,
valid, and enforceable security interest in all rights, title, and interest of
AMD Saxony LLC in the AMD Saxony LLC Security described therein. When each such
Security Document is duly recorded or filed in the applicable recording or
filing office(s), if any, and the recording or filing fees and taxes, if any, in
respect thereof are paid and compliance is otherwise had with the formal
requirements of law applicable to the recording and filing of security
documentation generally, such AMD Saxony LLC Security is subject to a legal,
valid, enforceable, and perfected first priority Encumbrance.

 

  (vi)   AMD Admin Security Documents.

 

  (a)   The provisions of each of the AMD Admin Security Documents which has
been executed and delivered by AMD Admin are effective to create in favour of
the Security Agent for the benefit of the Secured Parties, a legal, valid, and
enforceable first priority Encumbrance in all rights, title, and interest of AMD
Admin in the AMD Admin Security described therein, subject only to Permitted
Encumbrances; and all necessary filings and recordings have been made in the
requisite offices in all jurisdictions necessary or appropriate to perfect or
continue perfected with such priority such Encumbrance on such Security.

 

  (b)   Each AMD Admin Security Document which has been executed and delivered
by AMD Admin is effective to grant to the Security Agent a legal, valid, and
enforceable security interest in all rights, title, and interest of AMD Admin in
the AMD Admin Security described therein. When each such Security Document is
duly recorded or filed in the applicable recording or filing office(s), if any,
and the recording or filing fees and taxes, if any, in respect thereof are paid
and compliance is otherwise had with the formal requirements of law applicable
to the recording and filing

 

59



--------------------------------------------------------------------------------

 

of security documentation generally, such AMD Admin Security is subject to a
legal, valid, enforceable, and perfected first priority Encumbrance.

 

  (vii)   Financial Information; No Material Adverse Change.

 

  (a)   The audited consolidated balance sheet of AMD Holding and its
Subsidiaries as at 31 December 1996, and the audited balance sheet of AMD
Saxonia as at 31 December 1996, and in each case the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
period from incorporation to such date:

 

  (x)   were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
to ordinary, good faith year-end audit adjustments;

 

  (y)   are complete and accurate in all material respects and fairly present
the consolidated financial condition of AMD Holding and AMD Saxonia, or the
financial condition of AMD Saxonia, as the case may be, as of the date thereof
and their results of operations and cash flows for the period covered thereby;
and

 

  (z)   except as specifically disclosed in the Disclosure Schedules, show all
material indebtedness and other liabilities, direct or contingent, of AMD
Holding and AMD Saxonia as of the date thereof, including liabilities for taxes,
material commitments, and Contingent Liabilities.

 

  (b)   Since the respective dates of organisation of AMD Holding, AMD Admin,
AMD Saxony LLC, and AMD Saxonia, there has been no Material Adverse Effect with
respect to AMD Holding, AMD Admin, AMD Saxony LLC, or AMD Saxonia, as the case
may be, except as may be specifically disclosed in the Disclosure Schedules.

 

  (viii)   Litigation.

 

       Except as specifically disclosed in the Disclosure Schedules, there are
no actions, suits, proceedings, claims, or disputes pending, or to the best
knowledge of the Sponsors, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against AMD Holding, AMD
Admin, AMD Saxony LLC, or AMD Saxonia or any of their respective properties
which:

 

  (a)   purport to affect or pertain to this Agreement or any other Operative
Document, or the entirety of the transactions contemplated hereby or thereby; or

 

60



--------------------------------------------------------------------------------

 

  (b)   if determined adversely to such AMD Company would reasonably be expected
to have a Material Adverse Effect.

 

       No injunction, writ, temporary restraining order, or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery, or performance of this Agreement
or any other Operative Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.

 

  (ix)   No Default or Termination.

 

       No Event of Default or Unmatured Event of Default, and, to the best of
the Sponsors’ knowledge, no Event of Termination, exists. None of AMD Holding,
AMD Admin, AMD Saxony LLC, and AMD Saxonia is in default under or with respect
to any Contractual Obligation in any respect which, individually or together
with all such defaults, could reasonably be expected to have a Material Adverse
Effect.

 

  (x)   No Burdensome Restrictions.

 

       None of AMD Holding, AMD Admin, AMD Saxony LLC, and AMD Saxonia is a
party to or bound by any Contractual Obligation (other than the Operative
Documents), or subject to any restriction in any Organizational Document, or any
Requirement of Law, which could reasonably be expected to have a Material
Adverse Effect.

 

  (xi)   Solvency.

 

       Neither AMD Holding nor AMD Admin is insolvent as a matter of German law.
AMD Saxony LLC is not insolvent as a matter of the law of the State of Delaware.

 

  (xii)   Title to Properties; Encumbrances.

 

       AMD Saxonia has good record and marketable title in fee simple to, or
valid leasehold interests in (or the equivalent for the relevant jurisdiction),
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. None of AMD Holding,
AMD Admin, or AMD Saxony LLC has any real property or leasehold interests. The
property of each of AMD Holding, AMD Admin, AMD Saxony LLC, and AMD Saxonia is
subject to no Encumbrances, other than Permitted Encumbrances.

 

  (xiii)   Subsidiaries; Material AMD Inc. Subsidiaries.

 

  (a)   100% of the capital partnership interests (Kapitalanteile) in AMD
Saxonia are held by AMD Admin (as to Euro 250), AMD Holding (as to at least
99.99% (rounded to two decimal points) and AMD Saxony LLC (prior to

 

61



--------------------------------------------------------------------------------

       a Substitution (if any)) (as to Euro 250 prior to its re-transfer of a
fractional interest pursuant to the Conversion Documents, and as to 0% following
such re-transfer), each of which holds no investment in any other person (except
that AMD Admin is a wholly-owned subsidiary of AMD Holding). AMD Holding and AMD
Saxony LLC are, in turn, wholly-owned subsidiaries of AMD Inc.;

 

  (b)   AMD Holding has no Subsidiaries other than AMD Saxonia and AMD Admin,
and has no equity investments in any other Person;

 

  (c)   AMD Saxony LLC has no equity investments or interests in any other
Person other than its general partnership interest in AMD Saxonia;

 

  (d)   AMD Admin has no Subsidiaries and, other than its Euro 250 partnership
interest in AMD Saxonia, has no equity investments in any other Person; and

 

  (e)   AMD Saxonia has no Subsidiaries and has no equity investments in any
other Person.

 

  (xiv)   Insurance.

 

       Except as specifically disclosed in the Disclosure Schedules, properties
of AMD Holding, AMD Admin and AMD Saxony LLC are insured with financially sound
and reputable insurance companies not Affiliates of AMD Inc., in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where each of AMD Holding, AMD Admin and AMD Saxony LLC operates.

 

  (xv)   Copyrights, Patents, Trademarks and Licenses, Etc.

 

       Each of AMD Holding, AMD Admin, AMD Saxony LLC and AMD Saxonia owns or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations,
and other rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person,
except for such conflicts, if any, which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in the Disclosure Schedules, to the best knowledge of the
Sponsors:

 

  (a)   no slogan or other advertising device, product, process, method,
substance, part, or other material now employed, or now contemplated to be
employed, by AMD Holding, AMD Admin, AMD Saxony LLC or AMD Saxonia infringes
upon any rights held by any other Person;

 

  (b)   no claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Sponsors, threatened; and

 

62



--------------------------------------------------------------------------------

 

  (c)   no patent, invention, device, application, principle, or any statute,
law, rule, regulation, standard, or code is pending or, to the best knowledge of
the Sponsors, proposed

 

       which, in any case described in (a), (b), or (c) above, could reasonably
be expected to have a Material Adverse Effect.

 

  (xvi)   Taxes.

 

       Each of AMD Holding, AMD Admin and AMD Saxony LLC has filed all material
U.S. Federal, German and other tax returns and reports required to be filed, and
has paid all material U.S. Federal, German and other taxes, assessments, fees,
and other governmental charges levied or imposed upon it or its properties,
income, or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against AMD Holding, AMD Admin or AMD Saxony LLC that would, if made,
have a Material Adverse Effect.

 

  (xvii)   Governmental Approvals with Respect to the Operative Documents.

 

       As of the date on which this representation and warranty is made or
reaffirmed, as the case may be, all Governmental Approvals (including, without
limitation, from the United States of America, the European Union, the Federal
Republic of Germany, and the Free State of Saxony) necessary for the due
authorization, execution, delivery, and performance by each of AMD Holding, AMD
Admin, AMD Saxony LLC and AMD Saxonia of, the legality or validity of the
obligations of each of such AMD Companies under, or the enforceability against
each of such AMD Companies of, each of the Operative Documents to which it is a
party and the due and timely payment by each of such AMD Companies of amounts
owing under each of the Operative Documents have been listed on Schedule 20 to
the Loan Agreement and, except as otherwise noted therein, all of such
Governmental Approvals have been duly obtained or effected, and are in full
force and effect on the Conversion Effective Date.

 

  (xviii)   Governmental Approvals with Respect to the Plant and the Design
Center.

 

       As of the date on which this representation and warranty is made or
reaffirmed, as the case may be, all Governmental Approvals necessary for the
construction, ownership, use, and operation by AMD Saxonia of the Plant and the
Design Center or which are required in order that the Plant and the Design
Center may be operated for their intended purposes and Perform in Accordance
with the Plans and Specifications, have been listed on Schedule 20 to the Loan
Agreement, and all of such Governmental Approvals (except those listed in Part B
of Schedule 20 to the Loan Agreement) have been duly obtained or effected, are
sufficient for all purposes thereof, and are in full force and effect on such
date (and, in the case of Governmental Approvals that have expired, each of AMD
Holding, AMD Admin,

 

63



--------------------------------------------------------------------------------

 

       AMD Saxony LLC and AMD Saxonia has timely applied for renewal thereof and
such Governmental Approvals have been administratively extended under applicable
law); and the Sponsors reasonably believe, after due inquiry, that the
Governmental Approvals set forth in Schedule 20 to the Loan Agreement, together
with all Governmental Approvals, if any, that may be required in connection with
the transactions contemplated by the Operative Documents subsequent to the date
on which this representation and warranty is made or reaffirmed, as the case may
be, will be obtained at such time or times as may be necessary to avoid material
delay in, or material restrictions on the use or operation of, the Plant and the
Design Center.

 

  (xix)   Interruption of Business.

 

       Neither the business nor the properties of AMD Holding, AMD Admin, AMD
Saxony LLC or AMD Saxonia are presently affected by any fire, explosion,
accident, strike, lockout, or other dispute, drought, storm, hail, earthquake,
embargo, Act of God, or of the public enemy, or other casualty (whether or not
covered by insurance) which impairs, or, if such event or condition were to
continue for more than thirty (30) additional days would be likely to impair,
such AMD Company’s ability to perform its obligations under the Operative
Documents.

 

  (xx)   Prior Activities, etc.

 

       Prior to the Loan Agreement Effective Date, neither AMD Holding nor AMD
Saxonia has engaged in any business, conducted any operations or activities, nor
incurred any obligations or liabilities (contingent or otherwise), other than
(i) as described in the Disclosure Schedules, and (ii) its obligations, if any,
under the Operative Documents, and activities reasonably incidental thereto.
Prior to the Conversion Effective Date, neither AMD Saxony LLC nor AMD Admin has
engaged in any business, conducted any operations or activities, not incurred
any obligations or liabilities (contingent or otherwise), other than its
obligations, if any, under the Operative Documents, and activities reasonably
incidental thereto.

 

  (xxi)   Status of AMD Holding, AMD Admin, AMD Saxony LLC, and AMD Saxonia,
etc.

 

  (a)   AMD Holding is not a “Restricted Subsidiary” under, and for the purposes
of, the AMD Inc. 1999 Loan and Security Agreement;

 

  (b)   AMD Saxony LLC is not a “Restricted Subsidiary” under, and for the
purposes of, the AMD Inc. 1999 Loan and Security Agreement;

 

  (c)   AMD Admin is not a “Restricted Subsidiary” under, and for the purposes
of, the AMD Inc. 1999 Loan and Security Agreement; and

 

  (d)   AMD Saxonia is not a “Restricted Subsidiary” under, and for the purposes
of, the AMD Inc. 1999 Loan and Security Agreement.

 

64



--------------------------------------------------------------------------------

 

  (xxii)   Accuracy of Information.

 

       As of the date this representation and warranty is made or reaffirmed, as
the case may be, all factual information then or theretofore furnished by or on
behalf of AMD Holding, AMD Admin, AMD Saxony LLC or AMD Saxonia to the Agent or
any Bank or the Technical Advisor for purposes of or in connection with any
Operative Document or any transaction contemplated thereby (including the
Information Memorandum, true and complete copies of which were furnished to the
Agent in connection with the execution and delivery of this Agreement) is true
and accurate (taken as a whole) in all material respects on the date as of which
such information is dated or certified, and on such date such information (taken
as a whole) was not incomplete by omitting to state any material fact necessary
to make such information not misleading. Insofar as any such information
includes assumptions, estimates, or projections, such assumptions, estimates, or
projections have been or will be made in good faith, with due care, and with a
diligent application of engineering, construction, and accounting expertise
reasonably available within AMD Inc. and its Subsidiaries (it being understood
that although any projections and forecasts furnished by an AMD Company
represent such AMD Company’s best estimates and assumptions as to future
performance, which such AMD Company believes to be fair and reasonable as of the
time made in the light of current and reasonably foreseeable business
conditions, such projections and forecasts as to future events are not to be
viewed as facts and that actual results during the period or periods covered
thereby may differ from the projected or forecasted results). Without limiting
the generality of the foregoing, as of the Loan Agreement Effective Date, no new
information has become available which was not provided to the Technical Advisor
prior to the Loan Agreement Effective Date and which, had it been so provided,
could reasonably be expected to have caused the Technical Advisor to express an
unfavourable opinion with respect to the Project in the Technical Advisor’s
Report.

 

  (xxiii)   Warranties made by AMD Saxonia.

 

       Each of the representations and warranties made by AMD Saxonia in any
Operative Document to which it is a party (other than the representation and
warranty contained in § 15.1.10 of the Loan Agreement) is true and accurate in
all material respects on each Sponsors’ Warranty Date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
and except, in the case of any representation or warranty made on a Sponsors’
Warranty Date described in clause (vi) of the definition thereof, as otherwise
provided in the certificate referred to therein.

 

SECTION 12.3 Repetition of Representations and Warranties. The representations
and warranties contained in Sections 12.1 and 12.2 shall be repeated on each
Sponsors’ Warranty Date, except to the extent that any such representation and
warranty expressly relates solely to an earlier date, and except, in the case of
the Sponsors’ Warranty Date described in clause (vi) of the definition thereof,
as otherwise set forth in the certificate referred to therein.

 

65



--------------------------------------------------------------------------------

ARTICLE XIII

Covenants

 

SECTION 13.1    Affirmative Covenants of AMD, Inc. AMD Inc. agrees, so long as
any Primary Secured Obligations shall remain outstanding or any Bank shall have
any commitment under or arising out of the Loan Agreement, that it will, and
will cause each other AMD Company to, unless in either case the Security Agent
shall have enforced any of the Security or the Agent (acting on the instructions
of an Instructing Group) shall have otherwise consented in writing:

 

  (i)   furnish to the Agent (with copies for each of the Banks):

 

  (a)   as soon as possible and in any event within ten (10) Business Days after
a Relevant AMD Inc. Individual shall have obtained actual knowledge of the
occurrence of an Event of Default, an Unmatured Event of Default or an Event of
Termination, the statement of an authorised officer of AMD Inc. setting forth
the details thereof which has occurred and the action (if any) which AMD Inc. or
any other AMD Company proposes to take with respect thereto;

 

  (b)   as soon as available, and in any event within forty-five (45) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year of AMD
Inc., (x) consolidated financial statements consisting of a consolidated balance
sheet of AMD Inc. as at the end of such Fiscal Quarter and a consolidated
statement of income and statement of shareholders’ equity and cashflows of AMD
Inc. for such Fiscal Quarter and for the Fiscal Year through such Fiscal
Quarter, setting forth in comparative form the corresponding figures for the
corresponding periods of the preceding Fiscal Year, all in reasonable detail and
certified (subject to ordinary good faith year end audit adjustments) by an
authorised financial officer of AMD Inc. as being complete and accurate in all
material respects, and as fairly presenting in accordance with GAAP,
consistently applied, the financial position and results of operations of AMD
Inc. and its Subsidiaries, and (y) consolidating financial statements consisting
of a consolidating balance sheet of AMD Inc. as at the end of such Fiscal
Quarter and a consolidating statement of income and statement of shareholders’
equity and cashflows of AMD Inc. for such Fiscal Quarter and for the Fiscal Year
through such Fiscal Quarter, setting forth in comparative form the corresponding
figures for the corresponding periods of the preceding Fiscal Year, all in
reasonable detail and certified (subject to ordinary good faith year end audit
adjustments) by an authorised financial officer of AMD Inc. as being complete
and accurate in all material respects, and as having been developed and used in
connection with the financial statements referred to in clause (x) above;

 

  (c)  

as soon as available, and in any event within ninety (90) days after the end of
each Fiscal Year of AMD Inc., (x) financial statements consisting of a

 

66



--------------------------------------------------------------------------------

 

consolidated balance sheet of AMD Inc. as at the end of such Fiscal Year and a
consolidated statement of income and statement of shareholders’ equity and
cashflows of AMD Inc. for such Fiscal Year, setting forth in comparative form
the corresponding figures for the preceding Fiscal Year, all in reasonable
detail and certified by independent certified public accountants of recognised
national standing and by an authorised financial officer of AMD Inc. as fairly
presenting in accordance with GAAP, consistently applied, the financial position
and results of operations of AMD Inc. and its Subsidiaries, and (y) a
certificate from each Sponsor confirming, as of the date of such certificate,
that, except as otherwise therein set forth, each of the representations and
warranties made by each AMD Company in any Operative Document to which it is a
party is true and accurate in all material respects on the date of such
certificate, except to the extent that any such representation or warranty
expressly relates solely to an earlier date;

 

  (d)  

(x) in connection with the completion of any Scheduled Project Phase, (1) a
Scheduled Project Phase Technical Completion Certificate (AMD Companies), and
(2) a Scheduled Project Phase Technical Completion Certificate (Technical
Advisor), and (y) as soon as available, and in any event within ten (10) days
after the completion of any Scheduled Project Phase, (1) a Project Budget and
(2) a Project Schedule relating to the Project, setting forth in reasonable
detail a description of all of the Capital Expenditures which have been made
during each Scheduled Project Phase (other than the final Project Phase) with
respect to the Project to the date thereof and those which are anticipated to be
made during each Project Phase prior to Completion; provided, however, that if,
at any time prior to Completion, any AMD Company or the Agent (acting on the
instructions of an Instructing Group), determines that it is appropriate to
amend, supplement, or otherwise modify the Approved Project Budget, or the
Approved Project Schedule, the parties hereto hereby agree to discuss in good
faith any such proposed amendment, supplement, or modification; provided,
further, that (a) neither the Agent nor the Banks shall be obligated in any
matter, as a result of any such discussions or otherwise, to agree to any
amendments, supplements, or other modifications to the Approved Project Budget
or Approved Project Schedule which would reduce or relax the then required
financial performance of AMD Saxonia with respect to the Project, and (b) each
of the Agent and the Banks reserve(s) all rights hereunder in the event that
such discussions fail to produce an amendment or other supplement to, or
modification of, the Approved Project Budget or the Approved Project Schedule.
In the event (but only in such event) that AMD Saxonia (with the consent of each
Sponsor) and the Agent agree to amend, supplement, or otherwise modify any
Approved Project Budget or any Approved Project Schedule, as the case may be,
then such amended, supplemented, or otherwise modified Approved Project Budget
or Approved Project Schedule, as the case may be, shall thereafter be the
“Approved Project Budget” or the “Approved

 

67



--------------------------------------------------------------------------------

 

Project Schedule” for all purposes hereof until further changed, if at all,
pursuant to this Section 13.1(i)(d);

 

  (e)   promptly following AMD Inc.’s or such other AMD Company’s receipt or
transmission thereof, and unless otherwise concurrently delivered by another AMD
Company to the Agent under an Operative Document, a copy of each notice, report,
schedule, certificate, financial statement, or other document furnished pursuant
to any of the Operative Documents if such notice, report, schedule, certificate,
financial statement, or other document could reasonably be considered material
to the Agent or any Bank in connection with the Operative Documents and the
entirety of the transactions contemplated thereby;

 

  (f)   promptly following the occurrence of (x) any change in the
identification of the applicable AMD Inc. Primary Bank Credit Agreement pursuant
to the definition thereof contained in Section 1.1, or (y) any consent or waiver
or amendment or modification with respect to the incorporated covenants, related
definitions, or ancillary provisions of the AMD Inc. Primary Bank Credit
Agreement, notice of such change and the basis therefor or of such consent or
waiver or amendment or modification and the basis therefor; and

 

  (g)   such other information with respect to the business affairs, financial
condition, and/or operations of AMD Inc. and its Subsidiaries (including AMD
Saxonia) and Affiliates as the Agent or any Bank (acting through the Agent) may
from time to time reasonably request for purposes of the transactions
contemplated by the Operative Documents.

 

  (ii)   pay and perform all of its obligations under each of the Operative
Documents to which it is a party in the manner and at the time contemplated
therein.

 

  (iii)   cause each of AMD Holding and AMD Saxony LLC at all times to be a
wholly-owned Subsidiary of AMD Inc. and cause AMD Admin at all times to be a
wholly-owned Subsidiary of AMD Holding and cause the capital partnership
interests in AMD Saxonia at all times to be held by AMD Admin (as to Euro 250)
and AMD Holding (as to at least 99.99% (rounded to two decimal points)) (except
for the temporary transfer of a partnership interest of AMD Saxonia to AMD
Saxony LLC pursuant to the Assignment and Trust Agreement and except in
connection with the Substitution (if any)).

 

  (iv)   cause AMD Saxony LLC to retransfer to AMD Holding, its partnership
interest of Euro 250 in AMD Saxonia in accordance with the Assignment and Trust
Agreement and to ensure that, at no time thereafter, shall AMD Saxony LLC
acquire or become entitled to acquire a capital partnership interest in AMD
Saxonia.

 

68



--------------------------------------------------------------------------------

 

  (v)   promptly following a request by the Agent or any Bank (acting through
the Agent) to do so, permit the Agent, the Technical Advisor, the Auditor, or
any of their respective representatives to have reasonable access during normal
business hours to the Plant or the Design Center and to such books and records
of AMD Saxonia as may be necessary or reasonably desirable (in the good faith
discretion of the Agent or any Bank) to verify compliance by each AMD Company
with its obligations under the Operative Documents to which it is a party;
provided, that such access shall be exercised in a manner which does not disrupt
the operations of the Plant or the Design Center, in any material respect.

 

  (vi)   prior to Completion, cause AMD Saxonia to use Sponsors’ Loans, equity
contributions under Article II, Advances and Revolving Loans solely to pay
Project Costs incurred to complete the Project in accordance with the Plans and
Specifications.

 

  (vii)   following the Conversion, promptly execute, and cause each of AMD
Holding, AMD Admin and AMD Saxony LLC to promptly execute, a declaration of
liability substantially in the same form attached as Appendix Four to the
SAB/Dresdner Subsidy Agreement, amended to reflect the addition of the
Additional Partner Companies.

 

  (viii)   in respect of Product Liability Insurance and Business Interruption
Insurance as required in § 17.8 of the Loan Agreement and Schedule 22 of the
Loan Agreement, procure and maintain such insurance policies and otherwise
comply in all respects with respect to such insurances with § 17.8 of the Loan
Agreement and Schedule 22 of the Loan Agreement, including delivery of
certificates from its Insurance Brokers as required therein, as if each of the
obligations referred to in § 17.8 of the Loan Agreement and Schedule 22 of the
Loan Agreement with regard to such insurances were expressed to be those of AMD
Inc.

 

  (ix)   make or cause to be made prompt payment of all premiums and premium
installments payable under each Product Liability Insurance and Business
Interruption Insurance policy as required in Schedule 22 of the Loan Agreement.

 

SECTION 13.2 Negative Covenants of AMD Inc. AMD Inc. agrees, so long as any
Primary Secured Obligation shall remain outstanding or any Bank shall have any
commitment under or arising out of the Loan Agreement, that it will not, and not
permit any other AMD Company to, unless in either case the Security Agent shall
have enforced any of the Security or the Agent (acting on the instructions of an
Instructing Group) shall have otherwise consented in writing:

 

  (i)  

terminate, amend or modify, or agree to the termination, amendment or
modification, of any Operative Document, other than (w) the AMD Inc. Primary
Bank Credit Agreement (which may be amended, modified, or terminated in
accordance with Section 13.3), (x) the Equipment Supply Contracts that are not
Material Equipment Supply Contracts, (y) the Service Contracts that are not
Material Service Contracts, or (z) in the case of the Project Budget, the
Approved Project Budget, the Project Schedule, the Approved Project Schedule,
and the

 

69



--------------------------------------------------------------------------------

 

Management Plan, as expressly provided hereunder; provided, that AMD Inc. may
terminate the AMD Holding Wafer Purchase Agreement or the AMD Holding Research
Agreement only in accordance with the express termination provisions thereof;
provided, further, that AMD Holding may terminate the AMD Saxonia Wafer Purchase
Agreement or the AMD Saxonia Research Agreement only in accordance with the
express termination provisions thereof; and provided, further, that the AMD
Saxonia Hedging Contract may be terminated only in accordance with the express
termination provisions thereof. The foregoing notwithstanding, AMD Saxonia may
amend or modify, or agree to the amendment or modification of, the Design/Build
Agreement, any Material Equipment Supply Contract, any Material Service
Contract, or the Plans and Specifications to the extent such amendment or
modification does not, individually or in the aggregate, decrease or adversely
affect (x) the value or use of the Plant and the Design Center (or of the rights
of the Banks with respect thereto) in any material respect, or (y) the capacity
of the Plant to perform, on a substantially continuous basis, the functions for
which it was specifically designed in accordance with the plans and
specifications as originally approved by the Technical Advisor and the Agent for
purposes of the Operative Documents; provided, that prior to Completion no such
amendment or modification will, individually or in the aggregate, be
inconsistent with the Approved Project Budget or the Approved Project Schedule.

 

  (ii)   create, incur, or suffer to exist any Encumbrance with respect to its
rights under or in respect of the Sponsors’ Loan Agreement or the Revolving Loan
Facility Agreement.

 

  (iii)   permit AMD Holding, AMD Saxony LLC, AMD Admin or AMD Saxonia to amend
their respective Organizational Documents (except in connection with the
Substitution (if any)).

 

  (iv)   permit to subsist or enter into any other agreements which (by their
terms) conflict with, or prohibit AMD Inc., from complying with its obligations
as set out in this Agreement or any other Operative Document.

 

SECTION 13.3 Incorporated Covenants of AMD, Inc. AMD Inc. agrees, so long as any
Primary Secured Obligation shall remain outstanding or any Bank shall have any
commitment under or arising out of the Loan Agreement, that it will, unless the
Security Agent shall have enforced any of the Security or the Agent (acting on
the instructions of an Instructing Group) shall have otherwise consented in
writing, duly keep, perform, and observe, for the benefit of the Agent, the
Security Agent, and the Secured Parties, each and every affirmative, negative,
and informational covenant contained in the AMD Inc. Primary Bank Credit
Agreement (to the extent that such covenants are applicable to AMD Inc.
thereunder), all of which covenants, together with related definitions and
ancillary provisions, are hereby incorporated herein by reference as if such
terms were set forth herein in full; provided, however, that:

 

  (i)   with respect to the AMD Inc. Primary Bank Credit Agreement referred to
in clause (i) of the definition thereof:

 

70



--------------------------------------------------------------------------------

 

  (a)   any references to the “Agent” shall be deemed to be references to the
Agent (except where such term is used in Article 6, Sections 7.1,7.2 (a), 9.5
(b) and (c) (second sentence), 9.11, 9.14, 9.15 and 9.22 (a) thereof);

 

  (b)   any references to the “Lenders” shall be deemed to be references to the
Banks (except where such term is used in Article 6, Sections 7.1, 7.2 (a), 9.5
(b) and (c) (second sentence), 9.15 and 9.22 (a) thereof);

 

  (c)   any references to the “Majority Lenders” shall be deemed to be
references to an Instructing Group (except where such term is used in Article 6,
or Section 9.5 (b) and 9.22 (a) thereof);

 

  (d)   any references to the “Agreement” shall be deemed to be references to
this Agreement (except where such term is used in Article 6 and Sections 7.2
(b), 7.2 (d), 7.2 (e), 9.8, 9.13, 9.15 and 9.22 (a) thereof);

 

  (e)   any references to the “Loan Documents” shall be deemed to be references
to the Operative Documents (except where such term is used in Article 6 and
Section 7.2 (e) and 9.22 (a) thereof);

 

  (f)   any references to an “Event of Default” shall be deemed to be references
to an Event of Default (except where such term is used in Article 6 and Sections
7.2 (d), 7.2 (e), 9.5 (c) and 9.8 (vi) (A) thereof);

 

  (g)   any references to a “Default” shall be deemed to be references to an
Unmatured Event of Default (except where such term is used in Article 6 and
Sections 7.2 (d) and 7.2 (e) thereof);

 

  (h)   any references to a “Material Adverse Effect” shall be deemed to be
references to a Material Adverse Effect; and

 

  (i)   any references to “so long as any of the Obligations remain outstanding
or this Agreement is in effect” shall be deemed to be references to “So long as
any Bank shall have any commitment to make Advances under the Loan Agreement or
any of the Primary Secured Obligations shall remain unpaid or unsatisfied”;

 

  (ii)   [intentionally deleted]

 

  (iii)   with respect to the AMD Inc. Primary Bank Credit Agreement referred to
in clause (ii) of the definition thereof, such modifications to the provisions
incorporated in this Agreement as shall be appropriate to make them applicable
to this Agreement and consistent with the Project shall be deemed to be made;
and

 

The provisions and definitions of the applicable AMD Inc. Primary Bank Credit
Agreement, as incorporated by reference in this Agreement, shall continue to be
binding on AMD Inc. after giving effect to any consent or waiver with respect to
such provisions or to any amendment or

 

71



--------------------------------------------------------------------------------

modification thereof, in each case given or made in accordance with the terms of
and by the parties to the applicable AMD Inc. Primary Bank Credit Agreement.

 

SECTION 13.4 Affirmative Covenants of the Sponsors. The Sponsors, jointly and
severally, agree, so long as any Primary Secured Obligations shall remain
outstanding or any Bank shall have any commitment under or arising out of the
Loan Agreement, that each of AMD Holding, AMD Admin, and (prior to the
Substitution (if any)), AMD Saxony LLC will (and, at all times prior to the
exercise of rights by the Security Agent under any of the Security Documents,
AMD Inc. will cause each of AMD Holding, AMD Admin, and (prior to the
Substitution (if any)) AMD Saxony LLC to), unless the Agent (acting on the
instructions of an Instructing Group) shall have otherwise consented in writing:

 

  (i)   duly and punctually pay and perform all of its obligations under each of
the Operative Documents to which it is a party in the manner and at the time
contemplated therein.

 

  (ii)   pay or discharge (a) all taxes, assessments, and governmental charges
or levies imposed upon it or upon its income or profits or any property
belonging to it prior to the date on which penalties attach thereto, and (b) all
lawful claims prior to the time they become an Encumbrance upon any property of
any of AMD Holding, AMD Admin or AMD Saxony LLC, as the case may be, and other
than taxes, assessments, charges, levies, or claims included in clauses (a) and
(b) above which are not, individually or collectively, substantial in aggregate
amount; provided, that (after providing notice thereof to the Agent) neither AMD
Holding, nor AMD Saxony LLC, nor AMD Admin shall be required to pay or discharge
any such tax, assessment, charge, levy, or claim while the same is being
contested by it in good faith and by appropriate proceedings and adequate book
reserves have been established with respect thereto, and so long as the lien or
charge resulting from the nonpayment or non-discharge of such tax, assessment,
charge, levy, or claim shall not, individually or in the aggregate, have a
Material Adverse Effect.

 

  (iii)   cause AMD Saxonia to preserve and maintain its existence as a Limited
Partnership, rights, privileges, and franchises in the jurisdiction of its
incorporation, and cause AMD Saxonia to not have operations in any other
jurisdiction.

 

  (iv)   comply in all material respects with all laws, rules, regulations, and
governmental orders (Federal, state, local, and foreign) having applicability to
it or to the business or businesses at any time conducted by each of AMD
Holding, AMD Admin, and AMD Saxony LLC except to the extent that any such
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

  (v)  

promptly following each of AMD Holding’s, AMD Admin’s and AMD Saxony LLC’s, as
the case may be, receipt or transmission thereof, unless otherwise concurrently
delivered by another AMD Company to the Agent under an

 

72



--------------------------------------------------------------------------------

Operative Document, furnish to the Agent a copy of each notice, report,
schedule, certificate, financial statement, or other document furnished pursuant
to any of the Operative Documents if such notice, report, schedule, certificate,
financial statement, or other document could reasonably be considered material
to the Agent or any Bank in connection with the Operative Documents or the
entirety of the transactions contemplated thereby.

 

  (vi)   promptly following a request from the Security Agent to do so and at
AMD Holding’s, AMD Admin’s or AMD Saxony LLC’s, as the case may be, own expense,
take all such lawful action as the Security Agent may reasonably request to
enforce or secure the performance by each other AMD Company under any Operative
Document to which AMD Holding, AMD Admin or AMD Saxony LLC is a party of such
AMD Company’s respective obligations under and in connection with the applicable
Operative Document in accordance with the respective terms thereof, and exercise
any right of termination or remedy available to AMD Holding, AMD Admin or AMD
Saxony LLC thereunder or in connection therewith to the extent and in the manner
reasonably directed by the Security Agent, including, without limitation, the
institution of legal or administrative actions or proceedings to compel or
enforce performance by each other AMD Company of its respective obligations
thereunder, or to recover any payment due AMD Holding, AMD Admin or AMD Saxony
LLC thereunder.

 

  (vii)   keep, or cause to be kept, adequate records and books of account, in
which complete entries are to be made reflecting its business and financial
transactions, such entries to be made in accordance with GAAP consistently
applied in the case of financial transactions or as otherwise required by
applicable rules and regulations of any governmental agency or regulatory
authority (federal, state, local or foreign) having jurisdiction over AMD
Holding, AMD Admin and AMD Saxony LLC, or the transactions contemplated by this
Agreement or the other Operative Documents to which it is or will be a party.

 

  (viii)   maintain, obtain or effect all Governmental Approvals which may at
any time or from time to time be necessary for the due authorization, execution,
delivery, performance, legality, validity, or enforceability of each of the
Operative Documents to which it is or will be a party.

 

  (ix)   prior to Completion, cause AMD Saxonia to use Sponsors’ Loans, equity
contributions under Article II, Advances and Revolving Loans solely to pay
Project Costs to complete the Project in accordance with the Plans and
Specifications.

 

  (x)   cause each of AMD Holding and AMD Admin to promptly pay proceeds from
any tax refunds to AMD Saxonia.

 

  (xi)   furnish to the Agent (with copies for each of the Banks):

 

73



--------------------------------------------------------------------------------

 

  (a)   as soon as available, and in any event within ninety (90) days after the
end of each calendar year, financial statements of each of AMD Holding and AMD
Admin consisting of a balance sheet of each of AMD Holding and AMD Admin as at
the end of such calendar year and a profit and loss statement and cash flow
statement of each of AMD Holding and AMD Admin for such calendar year, setting
forth in comparative form the corresponding figures for the preceding calendar
year (to the extent applicable), all in reasonable detail and certified by
independent certified public accountants of recognised national standing and by
an authorised financial officer of each of AMD Holding and AMD Admin as fairly
presenting in accordance with GAAP, consistently applied, the financial position
and results of operations of each of AMD Holding and AMD Admin;

 

  (b)   as soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year of AMD Saxony LLC, financial statements consisting of a
balance sheet of AMD Saxony LLC as at the end of such Fiscal Year and a
statement of income and statement of shareholders’ equity and cashflows of AMD
Saxony LLC for such Fiscal Year, setting forth in comparative form the
corresponding figures for the preceding Fiscal Year, all in reasonable detail
and certified by independent certified public accountants of recognised national
standing and by an authorised financial officer of AMD Saxony LLC as fairly
presenting in accordance with GAAP, consistently applied, the financial position
and results of operations of AMD Saxony LLC.

 

  (xii)   following the Conversion, promptly execute a declaration of liability
substantially in the same form attached as Appendix Four to the SAB/Dresdner
Subsidy Agreement, amended to reflect the addition of the Additional Partner
Companies and promptly deliver or cause to be delivered, to the Agent the
original executed version of the Power of Attorney referred to in para (xxiii)
of the definition of Conversion Documents which shall be held by the Agent in
accordance with the Operative Documents.

 

SECTION 13.5 Negative Covenants of the Sponsors. The Sponsors, jointly and
severally, agree, so long as any Primary Secured Obligation shall remain
outstanding or any Bank shall have any commitment under or arising out of the
Loan Agreement, that none of AMD Holding, AMD Admin or (prior to the
Substitution (if any)) AMD Saxony LLC will (and AMD Inc. will not, at any time
prior to the exercise of rights by the Security Agent under any of the Security
Documents, permit AMD Holding, AMD Admin or (prior to the Substitution (if any))
AMD Saxony LLC to), unless the Agent (acting on the instructions of an
Instructing Group) shall have otherwise consented in writing:

 

  (i)  

terminate, amend or modify, or agree to the termination, amendment or
modification, of any Operative Document, other than (w) the AMD Inc. Primary
Bank Credit Agreement (which may be amended, modified or terminated in
accordance with Section 13.3), (x) the Equipment Supply Contracts that are not

 

74



--------------------------------------------------------------------------------

 

Material Equipment Supply Contracts, (y) the Service Contracts that are not
Material Service Contracts, or (z) in the case of the Project Budget, the
Approved Project Budget, the Project Schedule, the Approved Project Schedule,
and the Management Plan, as expressly provided hereunder; provided, that AMD
Inc. may terminate the AMD Holding Wafer Purchase Agreement or the AMD Holding
Research Agreement only in accordance with the express termination provisions
thereof; provided, further, that AMD Holding may terminate the AMD Saxonia Wafer
Purchase Agreement or the AMD Saxonia Research Agreement only in accordance with
the express termination provisions thereof; and provided, further, that the AMD
Saxonia Hedging Contract may be terminated only in accordance with the express
termination provisions thereof. The foregoing notwithstanding, AMD Saxonia may
amend or modify, or agree to the amendment or modification of, the Design/Build
Agreement, any Material Equipment Supply Contract, any Material Service
Contract, or the Plans and Specifications to the extent such amendment or
modification does not, individually or in the aggregate, decrease or adversely
affect (x) the value or use of the Plant and the Design Center (or of the rights
of the Banks with respect thereto) in any material respect, or (y) the capacity
of the Plant to perform, on a substantially continuous basis, the functions for
which it was specifically designed in accordance with the plans and
specifications as originally approved by the Technical Advisor and the Agent for
purposes of the Operative Documents; provided, that, prior to Completion, no
such amendment or modification will, individually or in the aggregate, be
inconsistent with the Approved Project Budget or the Approved Project Schedule.

 

  (ii)   engage in any activities other than those contemplated by the Operative
Documents to which it is a party or the transactions contemplated thereby and
activities reasonably incidental thereto.

 

  (iii)   create, incur, assume, or suffer to exist any Encumbrance in, upon, or
with respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign or otherwise convey any right to receive income to secure
any obligation, except as contemplated by (1) the AMD Holding Security
Documents, (2) the AMD Saxony LLC Security Documents, (3) the AMD Admin Security
Documents and (4) for Permitted Encumbrances.

 

  (iv)   create, incur, assume, or suffer to exist any Indebtedness, whether
current or funded, except current accounts and other amounts payable in the
ordinary course of business, and except to the extent contemplated by the
Operative Documents.

 

  (v)   create, incur, assume, or suffer to exist any obligations as lessee for
the rental or hire of real or personal property of any kind whatsoever.

 

  (vi)   assume, guarantee, or endorse, or otherwise become directly or
contingently liable in respect of, any obligation of any Person, except pursuant
to the Operative Documents to which it is a party.

 

75



--------------------------------------------------------------------------------

 

  (vii)   merge with or into or consolidate with any Person, or, acquire, lease,
or purchase, all or substantially all of the assets or stock of any class of, or
any partnership or joint venture interest in, any Person, or create or acquire
any Subsidiary, except, with respect to AMD Holding, for the acquisition of AMD
Saxonia and AMD Admin.

 

  (viii)   sell, lease, assign, transfer, or otherwise dispose of any of its
assets, including its accounts receivable, except as contemplated by the
Operative Documents or in connection with the Conversion and the Substitution
(if any); or issue or sell any shares of any class of its capital stock to any
Person except, with respect to AMD Holding and AMD Saxony LLC, to AMD Inc. and
except, with respect to AMD Admin, to AMD Holding.

 

  (ix)   make any loan or advance or extend any credit to any Person other than
AMD Saxonia or as contemplated by the AMD Holding Wafer Purchase Agreement, or
purchase or otherwise acquire the capital stock or obligation of, or any
investment in, any Person other than AMD Saxonia, in each case other than Cash
Equivalent Investments which have been pledged to the Security Agent pursuant to
the AMD Holding Security Documents.

 

  (x)   apply for or become liable with respect to any letter of credit or
acceptance financing; or enter into or become liable with respect to any
interest or currency swap, hedge, exchange, or other similar obligation.

 

  (xi)   purchase any shares of, or interest in, any Person, other than, with
respect to AMD Holding, shares of, or interest in, AMD Saxonia or AMD Admin,
and, with respect to AMD Saxony LLC, the re-transfer of Euro 250 capital
interest (Pflichteinlage) in AMD Saxonia in connection with the Conversion, or
redeem any of its shares, declare or pay any dividend thereon or make any
distribution to its shareholders, except for any such distribution made as a
result of the transactions contemplated by Section 6.3 or as otherwise
contemplated by the Operative Documents; or in the case of AMD Saxony LLC, AMD
Admin or AMD Holding, accept any distributions, or accept any payments of
profits (Gewinnanspruch) including but not limited to, any and all rights and
claims arising in connection with the capital accounts (Kapitalkonten), loan
accounts (Darlehenskonten), and the private accounts (Privatkonten) of any
partner (Gesellschafter), any claim to a distribution-quote
(Auseinandersetzungsanspruch) including but not limited to any compensation in
case of termination (Auflösung), in particular claims for liquidation proceeds
(Liquidationserlös), withdrawal (Ausscheiden) of a partner, repaid capital in
case of a capital decrease (Herabsetzung der Einlage oder der Pflichteinlage),
repayment of capital (Rückzahlung von Einlagen) or any other pecuniary claims
(geldwerte Forderungen) from AMD Saxonia, except for any such distribution or
payment of profits made as a result of the transactions contemplated by Section
6.3 or as otherwise contemplated by the Operative Documents.

 

76



--------------------------------------------------------------------------------

 

  (xii)   except as provided in the Management Service Agreement, pay any
salary, compensation, or bonus of any character to any officer, director, or
employee of AMD Holding or any Affiliate thereof, or of AMD Admin or any
Affiliate thereof or of AMD Saxony LLC or any Affiliate thereof or provide any
such Person with any medical, surgical, dental, hospital, disability,
unemployment, retirement, pension, vacation, or insurance benefit of any kind or
adopt, establish, or maintain any plan, fund, or program to provide any such
benefit.

 

  (xiii)   enter into any transaction with AMD Inc. or an Affiliate thereof
(other than AMD Saxonia) on a basis materially less favourable to AMD Holding,
AMD Admin or AMD Saxony LLC, as the case may be, than would be the case if such
transaction had been effected with a Person other than AMD Inc. or an Affiliate
thereof.

 

  (xiv)   open or maintain a bank account with any Person, except for demand or
other deposit accounts at the Agent and at Security Agent.

 

  (xv)   amend or modify the Organizational Documents of AMD Saxonia, AMD Saxony
LLC or AMD Admin.

 

  (xvi)   issue any power of attorney or other contract or agreement giving any
Person power or control over the day-to-day operations of AMD Holding’s
business, AMD Admin’s business or AMD Saxony LLC’s business, as the case may be,
except as contemplated by the Operative Documents.

 

  (xvii)   commence, or join with any other creditor in commencing, any
bankruptcy, reorganization, or insolvency proceeding with respect to AMD Saxonia
or AMD Inc.

 

  (xviii)   enter into any agreement other than as contemplated by the Operative
Documents to which it is or will be a party or under any instrument or document
delivered or to be delivered by it hereunder or thereunder, or in connection
herewith or therewith.

 

  (xix)   make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change its Fiscal Year.

 

  (xx)   create, incur, assume, or suffer to exist any Encumbrance with respect
to its rights under or in respect of the Sponsors’ Loan Agreement or the
Revolving Loan Facility Agreement, except as set forth in the Security
Documents.

 

  (xxi)   permit AMD Saxony LLC to conduct any activities other than as general
partner of AMD Saxonia, nor permit AMD Admin to conduct any activities other
than as limited partner of AMD Saxonia (and as substitute general partner of AMD
Saxonia, following the Substitution (if any)), nor permit AMD Holding to conduct
any activities other than as limited partner of AMD Saxonia or as contemplated
by the Operative Documents.

 

77



--------------------------------------------------------------------------------

 

SECTION 13.6 Affirmative Covenants of the Additional Partner Companies. The
Additional Partner Companies, jointly and severally, agree, so long as any
Primary Secured Obligations shall remain outstanding or any Bank shall have any
commitment under or arising out of the Loan Agreement, that each of AMD Admin
and (prior to the Substitution (if any)) AMD Saxony LLC will, unless the
Security Agent shall have enforced any of the Security or the Agent (acting on
the instructions of an Instructing Group) shall have otherwise consented in
writing:

 

  (i)   furnish to the Agent (with copies for each of the Banks):

 

  (a)   as soon as available, and in any event within ninety (90) days after the
end of each calendar year, financial statements of AMD Admin consisting of a
balance sheet of AMD Admin as at the end of such calendar year and a profit and
loss statement and cash flow statement of AMD Admin for such calendar year,
setting forth in comparative form the corresponding figures for the preceding
calendar year (to the extent applicable), all in reasonable detail and certified
by independent certified public accountants of recognised national standing and
by an authorised financial officer of each of AMD Admin as fairly presenting in
accordance with GAAP, consistently applied, the financial position and results
of operations of AMD Admin;

 

  (b)   as soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year of AMD Saxony LLC, financial statements consisting of a
balance sheet of AMD Saxony LLC as at the end of such Fiscal Year and a
statement of income and statement of shareholders’ equity and cashflows of AMD
Saxony LLC for such Fiscal Year, setting forth in comparative form the
corresponding figures for the preceding Fiscal Year (to the extent applicable),
all in reasonable detail and certified by independent certified public
accountants of recognised national standing and by an authorised financial
officer of AMD Saxony LLC as fairly presenting in accordance with GAAP,
consistently applied, the financial position and results of operations of AMD
Saxony LLC;

 

  (c)   promptly following the Additional Partner Companies’ receipt or
transmission thereof, and unless otherwise concurrently delivered by another AMD
Company to the Agent under an Operative Document, a copy of each notice, report,
schedule, certificate, financial statement, or other document furnished pursuant
to any of the Operative Documents if such notice, report, schedule, certificate,
financial statement, or other document could reasonably be considered material
to the Agent or any Bank in connection with the Operative Documents and the
entirety of the transactions contemplated thereby; and

 

  (d)  

such other information with respect to the business affairs, financial
condition, and/or operations of the Additional Partner Companies as the Agent or
any Bank (acting through the Agent) may from time to time

 

78



--------------------------------------------------------------------------------

 

reasonably request for purposes of the transactions contemplated by the
Operative Documents.

 

  (ii)   pay and perform all of its obligations under each of the Operative
Documents to which it is a party in the manner and at the time contemplated
therein.

 

  (iii)   ensure that 100% of the capital partnership interests (Kapitalanteile)
in AMD Saxonia shall be held by AMD Admin (as to Euro 250), AMD Holding (as to
at least 99.99% (rounded to two decimal points) and AMD Saxony LLC (prior to a
Substitution (if any)) (as to Euro 250 prior to its re-transfer of a fractional
interest pursuant to the Conversion Documents, and as to 0% following such
re-transfer), each of which shall hold no investment in any other person (except
that AMD Admin is a wholly-owned subsidiary of AMD Holding) and that AMD Holding
and AMD Saxony LLC shall be, in turn, wholly-owned subsidiaries of AMD Inc.

 

  (iv)   with respect to AMD Saxony LLC, retransfer to AMD Holding its capital
interest (Pflichteinlage) of Euro 250 in AMD Saxonia in accordance with the
Assignment and Trust Agreement.

 

  (v)   pay or discharge (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or any property belonging
to it prior to the date on which penalties attach thereto, and (b) all lawful
claims prior to the time they become an Encumbrance upon any property of any of
the Additional Partner Companies, and other than taxes, assessments, charges,
levies, or claims included in clauses (a) and (b) above which are not,
individually or collectively, substantial in aggregate amount; provided, that
(after providing notice thereof to the Agent) neither AMD Saxony LLC nor AMD
Admin shall be required to pay or discharge any such tax, assessment, charge,
levy, or claim while the same is being contested by it in good faith and by
appropriate proceedings and adequate book reserves have been established with
respect thereto, and so long as the lien or charge resulting from the nonpayment
or non-discharge of such tax, assessment, charge, levy, or claim shall not,
individually or in the aggregate, have a Material Adverse Effect.

 

  (vi)   cause AMD Saxonia to preserve and maintain its existence as a Limited
Partnership, rights, privileges, and franchises in the jurisdiction of its
incorporation, and cause AMD Saxonia to not have operations in any other
jurisdiction.

 

  (vii)   comply in all material respects with all laws, rules, regulations, and
governmental orders (federal, state, local, and foreign) having applicability to
it or to the business or businesses at any time conducted by each of the
Additional Partner Companies except to the extent that any such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

 

  (viii)   promptly following a request from the Security Agent to do so and at
the Additional Partner Companies’ own expense, take all such lawful action as
the Security Agent may reasonably request to enforce or secure the performance
by each other AMD Company under any Operative Document to which the Additional
Partner Companies are a party of such AMD Company’s respective obligations under
and in connection with the applicable Operative Document in accordance with the
respective terms thereof, and exercise any right of termination or remedy
available to the Additional Partner Companies thereunder or in connection
therewith to the extent and in the manner reasonably directed by the Security
Agent, including, without limitation, the institution of legal or administrative
actions or proceedings to compel or enforce performance by each other AMD
Company of its respective obligations thereunder, or to recover any payment due
the Additional Partner Companies thereunder.

 

  (ix)   keep, or cause to be kept, adequate records and books of account, in
which complete entries are to be made reflecting its business and financial
transactions, such entries to be made in accordance with GAAP consistently
applied in the case of financial transactions or as otherwise required by
applicable rules and regulations of any governmental agency or regulatory
authority (federal, state, local or foreign) having jurisdiction over the
Additional Partner Companies, or the transactions contemplated by this Agreement
or the other Operative Documents to which it is or will be a party.

 

  (x)   maintain, obtain or effect all Governmental Approvals which may at any
time or from time to time be necessary for the due authorization, execution,
delivery, performance, legality, validity, or enforceability of each of the
Operative Documents to which it is or will be a party.

 

  (xi)   with respect to AMD Admin, promptly pay proceeds from any tax refunds
to AMD Saxonia.

 

  (xii)   following the Conversion, promptly execute a declaration of liability
substantially in the same form attached as Appendix Four to the SAB/Dresdner
Subsidy Agreement, amended to reflect the addition of the Additional Partner
Companies and promptly deliver or cause to be delivered, to the Agent the
original executed version of the Power of Attorney referred to in para (xxiii)
of the definition of Conversion Documents which shall be held by the Agent in
accordance with the Operative Documents.

 

SECTION 13.7 Negative Covenants of the Additional Partner Companies. The
Additional Partner Companies, jointly and severally agree, so long as any
Primary Secured Obligation shall remain outstanding or any Bank shall have any
commitment under or arising out of the Loan Agreement, that neither AMD Admin
nor (prior to the Substitution (if any)) AMD Saxony LLC will, unless the
Security Agent shall have enforced any of the Security or the Agent (acting on
the instructions of an Instructing Group) shall have otherwise consented in
writing:

 

80



--------------------------------------------------------------------------------

 

  (i)   terminate, amend or modify, or agree to the termination, amendment or
modification, of any Operative Document to which it is a party.

 

  (ii)   engage in any activities other than those contemplated by the Operative
Documents to which it is a party or the transactions contemplated thereby and
activities reasonably incidental thereto.

 

  (iii)   create, incur, assume, or suffer to exist any Encumbrance in, upon, or
with respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign or otherwise convey any right to receive income to secure
any obligation, except as contemplated by (1) the AMD Saxony LLC Security
Documents, (2) the AMD Admin Security Documents and (3) for Permitted
Encumbrances.

 

  (iv)   create, incur, assume, or suffer to exist any Indebtedness, whether
current or funded, except current accounts and other amounts payable in the
ordinary course of business, and except to the extent contemplated by the
Operative Documents.

 

  (v)   create, incur, assume, or suffer to exist any obligations as lessee for
the rental or hire of real or personal property of any kind whatsoever.

 

  (vi)   assume, guarantee, or endorse, or otherwise become directly or
contingently liable in respect of, any obligation of any Person, except pursuant
to the Operative Documents to which it is a party.

 

  (vii)   merge with or into or consolidate with any Person, or, acquire, lease,
or purchase, all or substantially all of the assets or stock of any class of, or
any partnership or joint venture interest in, any Person, or create or acquire
any Subsidiary, except for AMD Saxonia.

 

  (viii)   sell, lease, assign, transfer, or otherwise dispose of any of its
assets, including its accounts receivable, except as contemplated by the
Operative Documents or in connection with the Conversion and the Substitution
(if any); or issue or sell any shares of any class of its capital stock to any
Person except, with respect to AMD Saxony LLC, to AMD Inc. and except, with
respect to AMD Admin, to AMD Holding in accordance with the Conversion
Documents.

 

  (ix)   make any loan or advance or extend any credit to any Person other than
AMD Saxonia, or purchase or otherwise acquire the capital stock or obligation
of, or any investment in, any Person other than AMD Saxonia, and in each case
other than Cash Equivalent Investments which have been pledged to the Security
Agent pursuant to the relevant Security Documents.

 

  (x)   apply for or become liable with respect to any letter of credit or
acceptance financing; or enter into or become liable with respect to any
interest or currency swap, hedge, exchange, or other similar obligation.

 

  (xi)  

purchase any shares of, or interest in, any Person, other than, with respect to
AMD Saxony LLC, the re-transfer of Euro 250 partnership interest in AMD

 

81



--------------------------------------------------------------------------------

 

Saxonia in connection with the Conversion, or redeem any of its shares, declare
or pay any dividend thereon or make any distribution to its shareholders, except
for any such redemption or distribution made as a result of the transactions
contemplated by Section 6.3 or as otherwise contemplated by the Operative
Documents; or accept any distributions or accept any payments of profits
(Gewinnanspruch) including but not limited to, any and all rights and claims
arising in connection with the capital accounts (Kapitalkonten), loan accounts
(Darlehenskonten), and the private accounts (Privatkonten) of any partner
(Gesellschafter), any claim to a distribution-quote
(Auseinandersetzungsanspruch) including but not limited to any compensation in
case of termination (Auflösung), in particular claims for liquidation proceeds
(Liquidationserlös), withdrawal (Ausscheiden) of a partner, repaid capital in
case of a capital decrease (Herabsetzung der Einlage oder der Pflichteinlage),
repayment of capital (Rückzahlung von Einlagen) or any other pecuniary claims
(geldwerte Forderungen) from AMD Saxonia, except for any such distribution or
payment of profits made as a result of the transactions contemplated by Section
6.3 or as otherwise contemplated by the Operative Documents.

 

  (xii)   pay any salary, compensation, or bonus of any character to any
officer, director, or employee of the Additional Partner Companies or provide
any such Person with any medical, surgical, dental, hospital, disability,
unemployment, retirement, pension, vacation, or insurance benefit of any kind or
adopt, establish, or maintain any plan, fund, or program to provide any such
benefit.

 

  (xiii)   enter into any transaction with AMD Inc. or an Affiliate thereof
(other than AMD Saxonia) on a basis materially less favourable to the Additional
Partner Companies than would be the case if such transaction had been effected
with a Person other than AMD Inc. or an Affiliate thereof.

 

  (xiv)   open or maintain a bank account with any Person, except for demand or
other deposit accounts at the Agent and at Security Agent.

 

  (xv)   amend or modify the Organizational Documents of AMD Saxonia or the
Additional Partner Companies.

 

  (xvi)   issue any power of attorney or other contract or agreement giving any
Person power or control over the day-to-day operations of the Additional Partner
Companies’ business, except as contemplated by the Operative Documents.

 

  (xvii)   commence, or join with any other creditor in commencing, any
bankruptcy, reorganization, or insolvency proceeding with respect to AMD Saxonia
or AMD Inc.

 

  (xviii)   enter into any agreement other than as contemplated by the Operative
Documents to which it is or will be a party or under any instrument or document
delivered or to be delivered by it hereunder or thereunder, or in connection
herewith or therewith.

 

82



--------------------------------------------------------------------------------

 

  (xix)   make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change its Fiscal Year.

 

  (xx)   with respect to AMD Saxony LLC, conduct any activities other than as
general partner of AMD Saxonia or with respect to AMD Admin, conduct any
activities other than as limited partner of AMD Saxonia (and as substitute
general partner of AMD Saxonia, following the Substitution (if any)).

 

SECTION 13.8 Recourse to AMD Inc. for Breach of Covenant. It is expressly
understood and agreed by the parties hereto that the obligations of AMD Saxonia
under the Loan Agreement are intended to be limited recourse obligations from
the perspective of AMD Inc. and that the covenants of the Sponsors and the
Additional Partner Companies contained in this Article XIII are not intended to
represent a guaranty of AMD Saxonia’s obligations under the Loan Agreement.
Accordingly, (i) neither AMD Inc. nor its assets (other than its interests in
AMD Holding and AMD Saxony LLC) shall be exposed to liability (whether in
damages or otherwise) for breach of any covenant contained in this Article XIII
to the extent that such damages would otherwise result in AMD Inc. incurring
greater financial exposure than the aggregate amount otherwise agreed to be
payable by AMD Inc. pursuant to this Agreement and the other Operative
Documents, and (ii) neither AMD Holding nor any Additional Partner Company shall
have any right of contribution against AMD Inc. arising from any payment made by
AMD Holding or such Additional Partner Company under this Agreement or the
Sponsors’ Guaranty to the extent that AMD Inc. provides funds for the purpose of
such payment by contributions to AMD Holding’s or such Additional Partner
Company’s stated capital or capital reserves and/or by loans to AMD Holding or
such Additional Partner Company; provided, however, that the provisions of this
Section 13.8 shall not be construed to absolve AMD Inc. for its liability,
whether in damages or otherwise, for actions or omissions constituting fraud or
misrepresentation or breach of warranty; and provided, further that the
provisions of this Section 13.8 shall not preclude the Security Agent from
seeking temporary relief (if otherwise available) for any prospective breach by
AMD Inc. of its covenants contained in this Article XIII.

 

ARTICLE XIV

Costs and Expenses; Indemnities; Taxes; Etc.

 

SECTION 14.1 Costs and Expenses. The Sponsors, jointly and severally, agree to
pay (to the extent not previously paid by AMD Saxonia promptly following a
demand by the Agent therefor, it being understood and agreed that the Agent will
demand such payment for the costs and expenses of the preparation of this
Agreement) all costs and expenses (including reasonable legal fees and expenses)
of the Agent, the Security Agent, and the Paying Agent in connection with the
negotiation, preparation, execution, and delivery of this Agreement, any
amendments or modifications of (or supplements to) this Agreement, and any and
all other documents furnished pursuant hereto or in connection herewith, as well
as all costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) if any, in connection with the enforcement of this Agreement
or any other agreement furnished by them prior to the enforcement by the
Security Agent of any of the Security pursuant hereto or in connection herewith.

 

SECTION 14.2 General Indemnity. The Sponsors, jointly and severally, hereby
agree to indemnify, exonerate, and hold the Agent, the Security Agent, and the
Paying Agent, and each of

 

83



--------------------------------------------------------------------------------

the officers, directors, employees of the Agent, the Security Agent, and the
Paying Agent (herein collectively called the “Indemnitees”) free and harmless
from and against any and all actions, claims, losses, liabilities, damages, and
expenses, including, without limitation, reasonable legal fees and expenses
(herein collectively called the “Indemnified Liabilities”), which may be
incurred by or asserted against the Indemnitees or any Indemnitee as a result
of, or arising out of, or relating to, or in connection with:

 

  (i)   the failure by either Sponsor or the relevant Additional Partner Company
to comply with its respective obligations under this Agreement, the Conversion
Documents, the Amendment Agreements, the Sponsors’ Guaranty, the Sponsors’ Loan
Agreement and the Revolving Loan Facility Agreement (subject, in the case of
Indemnified Liabilities arising from Article XIII, to the provisions of Section
13.8);

 

  (ii)   the inaccuracy by either Sponsor of any of its representations and
warranties contained in any of the Operative Documents to which it is a party as
and when made or reaffirmed as the case may be (provided that AMD Inc. shall
have no liability under this Section 14.2 in respect of any inaccuracy by AMD
Holding of the representation and warranty contained in Section 12.2 (xi)); and

 

  (iii)    any investigation, litigation, or proceeding related to this
Agreement or the consummation of the transactions contemplated hereby, whether
or not any such Indemnitee is a party thereto, and, to the extent that the
foregoing undertaking may be unenforceable for any reason, the Sponsors, jointly
and severally, hereby agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

In no event shall AMD Inc. indemnify the Indemnitees against any liabilities of
AMD Saxony LLC or, following the Substitution, AMD Admin, arising solely by
virtue of AMD Saxony LLC, or, following the Substitution, AMD Admin, being
generally liable for the obligations of AMD Saxonia as the general partner of
AMD Saxonia.

 

SECTION 14.3 Undertaking to Contribute. AMD Inc. hereby undertakes that in the
event:

 

  (i)   Either: (A) a liability is imposed on AMD Saxonia, AMD Holding or AMD
Admin as a result of the German tax authorities re-characterising interest on
the Sponsors’ Loans or Revolving Loans as dividends; or (B) a liability is
imposed on AMD Saxonia, AMD Holding or AMD Admin as a result of the German tax
authorities ruling that AMD Saxonia, AMD Holding or AMD Admin, as the case may
be, is not sufficiently profitable (any such liability referred to in (A) and
(B) being together, the “Liabilities”), and, in the case of either (A) or (B)

 

  (ii)   AMD Saxonia, AMD Holding and/or AMD Admin make payments to the German
tax authorities in respect of the Liabilities as required by German law,

 

AMD Inc. shall advance Sponsors’ Loans to AMD Saxonia or contribute Equity
Capital (or other contributions to AMD Saxonia’s capital reserves) to AMD
Holding (and AMD Inc. shall to the extent necessary and depending on where the
Liability arises, contribute sufficient funds or

 

84



--------------------------------------------------------------------------------

otherwise cause sufficient funds to be made available, to AMD Holding as shall
be necessary to enable AMD Holding to so contribute to AMD Saxonia and AMD Inc.
shall cause AMD Holding to do the same) in an amount equal to the amounts paid
by AMD Saxonia (including payments by AMD Saxonia to AMD Holding or AMD Admin)
in respect of the Liabilities, as follows:

 

To the extent AMD Saxonia has drawn all amounts available for drawing under the
Revolving Loan Facility Agreement prior to the payment of such Liabilities, such
Sponsors’ Loans or Equity Capital contribution shall be made at the same time as
the payment of the Liabilities.

 

To the extent AMD Saxonia has not drawn all amounts available for drawing under
the Revolving Loan Facility Agreement prior to the payment of such Liabilities,
such Sponsors’ Loans or Equity Capital contribution shall be made at the time
that AMD Saxonia draws all amounts available for drawing under the Revolving
Loan Facility Agreement.

 

SECTION 14.4 SAB Related Agreements Indemnity. The Sponsors, jointly and
severally, hereby agree to indemnify, exonerate, and hold the Agent, and each of
the officers, directors, employees of the Agent (herein collectively called the
“SAB Indemnitees”) free and harmless from and against any and all actions,
claims, losses, liabilities, damages, and expenses, including, without
limitation, reasonable legal fees and expenses (herein collectively called the
“Indemnified SAB Liabilities”), which may be incurred by or asserted against the
SAB Indemnitees or any SAB Indemnitee as a result of, or arising out of, or
relating to, or in connection with, the SAB Related Agreements (other than any
such Indemnified SAB Liabilities finally determined by a court of competent
jurisdiction to have resulted from the gross negligence or wilful misconduct of
an SAB Indemnitee), and, to the extent that the foregoing undertaking may be
unenforceable for any reason, the Sponsors, jointly and severally, hereby agree
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified SAB Liabilities which is permissible under applicable law.

 

SECTION 14.5 Payments Free and Clear of Taxes, etc. Each of the Sponsors and
Additional Partner Companies hereby agree that:

 

  (a)   All payments by such Sponsor or Additional Partner Company hereunder
shall be made to the Person entitled thereto in Same Day Funds, free and clear
of and without deduction for any present or future income, excise, stamp, or
franchise taxes and other taxes, fees, duties, withholdings, or other charges of
any nature whatsoever imposed by any taxing authority on such payments, but
excluding taxes imposed on or measured by such Person’s net income or receipts
or the net income or receipts of any branch thereof (such non-excluded items
being called “Taxes”). In the event that any withholding or deduction from any
payment to be made by either of the Sponsors or the Additional Partner Companies
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule, or regulation, then such Sponsor or Additional Partner Company will,
subject to Section 14.5(d),

 

85



--------------------------------------------------------------------------------

 

  (i)   pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

  (ii)   promptly forward to such Person (with a copy to the Security Agent) an
official receipt or other documentation satisfactory to the Security Agent
evidencing such payment to such authority; and

 

  (iii)   pay to such Person such additional amount or amounts as is necessary
to ensure that the net amount actually received by such Person will equal the
full amount such Person would have received had no such withholding or deduction
been required.

 

       Moreover, if any Taxes are directly asserted against any Person entitled
to receive a payment under this Agreement with respect to any payment received
by such Person hereunder, such Person may pay such Taxes and the Sponsors or
Additional Partner Companies will promptly pay such additional amounts
(including any penalties, interest, or expenses, but only (in the case of
penalties or interest) to the extent not resulting from a negligent or wilful
failure to pay any or all of such Taxes by such Person, as the case may be) as
is necessary in order that the net amount received by such Person after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such Person would have received had no such Taxes been
asserted.

 

  (b)   The additional amount or amounts that either Sponsor or Additional
Partner Company shall be required to pay pursuant to clause (iii) of Section
14.5(a) shall be reduced, to the extent permitted by applicable law, by the
amount of the offsetting tax benefits, if any, as determined by the relevant
Person in the exercise of its sole discretion, which such Person actually
receives and utilises as a result of such Sponsor’s or Additional Partner
Company’s payment under clause (i) of Section 14.5(a) to the relevant authority
(it being expressly understood and agreed that such Person shall be required to
use commercially reasonable efforts to claim or utilise any such benefit which
may be available to it unless it believes in good faith that to do so would be
inconsistent with its internal tax and other policies or if, in its good faith
judgment, it would be disadvantaged in any respect with respect to its tax
position or planning).

 

  (c)   Subject to the relevant Person complying with Section 14.5(d) below, if
any of the Sponsors or Additional Partner Companies fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the applicable
recipient hereunder the required receipts or other required documentary
evidence, such Sponsor or Additional Partner Company shall indemnify such Person
for any incremental Taxes, interest, or penalties that may become payable by
such Person as a result of any such failure.

 

  (d)  

Each Person entitled to receive a payment hereunder that is entitled to claim an
exemption (either on its own account or for the account of the

 

86



--------------------------------------------------------------------------------

 

relevant Sponsor or Additional Partner Company) in respect of all or a portion
of any Taxes which are otherwise required to be paid or deducted or withheld
pursuant to this Section 14.5 in respect of any payments made by a Sponsor or
Additional Partner Company hereunder shall, within a reasonable time after
receiving a written request from such Sponsor or Additional Partner Company,
provide such Sponsor or Additional Partner Company with such certificates as may
be appropriate in order to obtain the benefits of such exemption.

 

  (e)   Without prejudice to the survival of any other agreement of the Sponsors
or the Additional Partner Companies hereunder, the agreements and obligations of
the Sponsors or Additional Partner Companies contained in this Section 14.5
shall survive the payment in full of the principal of and interest on the loans
and other financial accommodations made to AMD Saxonia under the Loan Agreement.

 

SECTION 14.6 Judgment. The Sponsors and Additional Partner Companies hereby
agree that:

 

  (a)   If, for the purposes of obtaining a judgment in any court, it is
necessary to convert a sum due hereunder in Euro into another currency, the rate
of exchange used shall be that at which in accordance with normal banking
procedures the Security Agent could purchase Euro with such other currency on
the Business Day preceding that on which final judgment is given.

 

  (b)   The obligation of each of the Sponsors or the Additional Partner
Companies in respect of any sum due from it to the Security Agent, the Agent,
the Paying Agent, or any Bank hereunder shall, notwithstanding any judgment in a
currency other than Euro be discharged only to the extent that on the Business
Day following receipt by the Security Agent, the Agent, the Paying Agent, or
such Bank, as the case may be, of any sum adjudged to be so due in such other
currency, the Security Agent, the Agent, the Paying Agent, or such Bank, as the
case may be, may, in accordance with normal banking procedures, purchase Euro
with such other currency; in the event that the Euro so purchased are less than
the sum originally due to the Security Agent, the Agent, the Paying Agent, or
any Bank, in Euro, such Sponsor or Additional Partner Company, as a separate
obligation and notwithstanding any such judgment, hereby indemnifies and holds
harmless the Security Agent, the Agent, the Paying Agent, and each Bank against
such loss, and if the Euro so purchased exceed the sum originally due to the
Security Agent, the Agent, or such Bank in Euro, the Security Agent, the Agent,
the Paying Agent, or such Bank, as the case may be, shall remit to the relevant
Sponsor or Additional Partner Company such excess.

 

SECTION 14.7 License Agreement. With respect to the License Agreement,

 

87



--------------------------------------------------------------------------------

 

  (a)   AMD Inc. hereby waives, and agrees to cause each of its Subsidiaries
other than AMD Saxonia to waive, any and all rights, claims and/or causes of
action such Person now has or in the future may have against AMD Saxonia, its
successors and assigns, the Agent, the Security Agent, the Paying Agent, any
Bank, any receiver appointed to operate the Plant, or a third party purchaser of
the capital stock, or of all or substantially all of the assets, of AMD Saxonia
(herein collectively referred to as the “Beneficiaries” and individually as a
“Beneficiary”), based on: (i) its use, in any manner whatsoever, of any
Non-Proprietary Know-how or of Information Residuals (as such terms are defined
in the License Agreement); (ii) its use, within the scope of the license granted
in Section 3(a) of the License Agreement, of the Developed Intellectual Property
(as defined in the License Agreement), or (iii) its use, in any manner
whatsoever, of Post Research Agreement AMD Saxonia Developed Improvements or
Post Research Agreement AMD Saxonia Developed Intellectual Property (as such
terms are defined in the License Agreement). The preceding sentence
notwithstanding, AMD Inc. does not waive any rights, claims or causes of action
based on the infringement and/or misappropriation of any patents, copyrights,
mask works, trademarks and trade secrets, whether registered or not, which are
owned by AMD Inc. or by an Affiliate of AMD Inc. other than AMD Saxonia and not
licensed to AMD Saxonia under the License Agreement; provided, however, that the
use of Information Residuals (as so defined) shall not be deemed to constitute
an infringement and/or misappropriation of any intellectual property rights of
AMD Inc. or any of its Subsidiaries (other than AMD Saxonia).

 

  (b)   each Sponsor hereby acknowledges and agrees that, following the
termination of the AMD Saxonia Wafer Purchase Agreement, the operation of the
Plant by AMD Saxonia, its successors and assigns, or by a Beneficiary shall not,
absent a separate infringement or other unlawful violation, under the License
Agreement or otherwise, of a proprietary, substantial, and identifiable right of
AMD Inc., or any of its Subsidiaries other than AMD Saxonia, constitute: (i) a
breach of the terms of the License Agreement or of any of the Service Agreements
(as defined in the License Agreement), or (ii) an infringement upon any
intellectual property right of AMD Inc. or its Subsidiaries other than AMD
Saxonia; and

 

  (c)  

except where such failure was due to a breach by AMD Saxonia of its covenants to
cooperate with AMD Inc., if AMD Inc. fails to complete the document removal
process set forth in Section 9 of the License Agreement within the period
required therein following the termination of the AMD Saxonia Research
Agreement, AMD Inc. and its Subsidiaries other than AMD Saxonia shall be deemed
to have waived any and all rights, claims and/or causes of action they have or
in the future may have against AMD Saxonia, its successors and assigns, or
against a Beneficiary based on the disclosure or use, for any purpose, by such
Person of any documentation

 

88



--------------------------------------------------------------------------------

 

left in the Plant on the grounds that such documentation or the information
contained therein is proprietary to AMD Inc. or its Affiliates or Subsidiaries
other than (in either case) AMD Saxonia.

 

ARTICLE XV

Miscellaneous

 

SECTION 15.1 No Waiver; Modifications in Writing. No failure or delay on the
part of the Agent or the Security Agent in exercising any right, power, or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power, or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Agent or the Security Agent at law or
otherwise. No amendment, modification, supplement, termination, or waiver of or
to any provision of this Agreement, or consent to any departure by either
Sponsor therefrom, shall be effective unless the same shall be in writing and
signed by or on behalf of the Agent and the Security Agent. Any waiver of any
provision of this Agreement, and any consent to any departure by either Sponsor
from the terms of any provision of this Agreement, shall be effective only in
the specific instance and for the specific purpose for which given. No notice to
or demand on either Sponsor in any case shall entitle such Sponsor to any other
or further notice or demand in similar or other circumstances.

 

SECTION 15.2 Severability of Provisions. In case any provision of this Agreement
is invalid or unenforceable, the validity or enforceability of the remaining
provisions hereof shall remain unaffected. The parties hereto shall have an
obligation to replace any invalid or unenforceable provision by a valid and
enforceable provision which approximates best the economic purpose of the
invalid provision.

 

SECTION 15.3 Termination. This Agreement and the obligations of the parties
hereunder shall terminate on the day that AMD Saxonia has paid in full all of
the Primary Secured Obligations, and the Banks shall have no other or further
commitments under the Loan Agreement; provided, that such obligations shall
automatically revive and be reinstated if and to the extent that AMD Saxonia
shall subsequently have obligations to any Secured Party under or in connection
with any of the Operative Documents.

 

SECTION 15.4 Assignment. This Agreement shall be binding upon and shall inure to
the benefit of each party hereto and their respective successors and assigns;
provided that neither AMD Inc. nor AMD Holding nor the Additional Partner
Companies shall have the right to transfer or assign their respective rights
under this Agreement without the prior written consent of the Agent and the
Security Agent.

 

SECTION 15.5 Notice. All notices, demands, instructions, and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage pre-paid, return receipt requested, or by
pre-paid telex, TWX, or telegram, or by pre-paid courier service, or by
telecopier, and shall be deemed to be given for purposes of this Agreement on
the day that such writing is delivered or sent to the intended recipient thereof
in accordance with the provisions of this Section 15.5. Unless otherwise
specified in a notice sent or delivered in accordance with the

 

89



--------------------------------------------------------------------------------

foregoing provisions of this Section 15.5, notices, demands, instructions, and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telex, TWX
or telecopier numbers) indicated below.

 

To the Security Agent:

 

Dresdner Bank AG, as Security Agent

Ostra Allee 9

01067 Dresden

Attention: Herrn Hans-Jürgen Hansen/Frau Heike Wetzel

Facsimile No.: (49) 351 489-1300

 

To the Agent:

 

Dresdner Bank Luxembourg S.A., as Agent

26, rue du Marché-aux-Herbes

L-2097 Luxembourg

Attention: Agencies

Facsimile No.: (352) 4760-43222

 

To AMD Inc.:

 

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94088

Attention: General Counsel

Facsimile No.: (1) (408) 749-3945

 

To AMD Holding:

 

AMD Saxony Holding GmbH

Wilschdorfer Landstrasse 101

01109 Dresden

Attention: Geschäftsführer

Facsimile No.: 49 351 277 91300

 

To AMD Admin:

 

Wilschdorfer Landstrasse 101

01109 Dresden

Attention: Geschäftsführer

Facsimile No.: 49 351 277 91300

 

90



--------------------------------------------------------------------------------

 

To AMD Saxony LLC:

 

One AMD Place

Mailstop150

Sunnyvale, California 94088

Attention: Manager

Facsimile No.: (408) 774 7399

 

SECTION 15.6 Relationship to Other Agreements. The rights of the Agent and the
Security Agent pursuant to this Agreement are in addition to any other rights or
remedies which the Agent and the Security Agent may have under statutory law or
other agreements between one or more of the Agent, the Security Agent, the
Banks, and AMD Inc. or AMD Holding or the Additional Partner Companies.

 

SECTION 15.7 Effectiveness of Agreement; Survival; Expiry of Obligation. This
Agreement shall not be effective for any purpose whatsoever prior to the
execution and delivery of the Loan Agreement by each of AMD Saxonia and the
Agent. Subject to Section 15.3 hereof, the obligations of the Sponsors under
this Agreement shall terminate, except as otherwise provided herein, upon the
payment in full of all of the Primary Secured Obligations to the Secured Parties
under or in connection with the Financing Documents and the Security Documents,
and the expiration or termination of all of their respective commitments
thereunder (the “Loan Agreement Termination Date”); provided, however, that the
obligations of the Sponsors contained in Article XIV hereof shall survive any
termination of this Agreement. Except as provided in Section 2.4 of the
Sponsors’ Guaranty, the obligations of the Sponsors under the Sponsors’ Guaranty
shall expire on the Loan Agreement Termination Date.

 

SECTION 15.8 EMU. All amounts in the Financing Documents, the Operative
Documents, the Project Agreements and the Amendment Agreements denominated in
Deutsche Mark shall be converted into Euro based on the officially fixed rate of
conversion established in connection with the introduction of the Euro as the
single currency of the Member States participating in the European Economic and
Monetary Union. Such conversion shall be effective as of the date on which the
Deutsche Mark is replaced by such single currency.

 

ARTICLE XVI

Governing Law, Jurisdiction, and Language

 

SECTION 16.1 Governing Law. The form and execution of this Agreement and all
rights and obligations of the parties arising hereunder shall be governed by the
Laws of the Federal Republic of Germany.

 

SECTION 16.2 Jurisdiction. Each of AMD Inc., AMD Admin, AMD Saxony LLC and AMD
Holding hereby submits to the exclusive jurisdiction of the courts in Frankfurt
am Main for any dispute arising out of or in connection with this Agreement. AMD
Inc. and AMD Saxony LLC state that Advanced Micro Devices GmbH, whose address is
Rosenheimerstrasse 143b, 81671 Munich, Germany, Attention: Legal Department,
Tel: +49 89 450 530, Fax: +49 89 406 490, Telex: 841523883, is their respective
accredited agent for service of process and hereby

 

91



--------------------------------------------------------------------------------

undertake to maintain an agent for service in Germany. The foregoing submission
to jurisdiction shall not (and shall not be construed so as to) limit the rights
of the Agent or the Security Agent to take suits, actions, or proceedings
against a Sponsor or AMD Admin or AMD Saxony LLC to enforce any judgment
rendered by the courts in Frankfurt am Main in any other court or entity of
competent jurisdiction where such Sponsor or AMD Admin or AMD Saxony LLC, as the
case may be, has assets, nor shall the taking of suits, actions, or proceedings
to enforce any such judgment in one or more jurisdictions preclude the taking of
enforcement proceedings in any other jurisdiction, whether concurrently or not.

 

SECTION 16.3 Use of English Language. This Agreement has been executed in the
English language. All certificates, reports, notices, and other documents and
communications given or delivered pursuant to this Agreement shall be in the
English language and, if reasonably requested by the Agent, shall be accompanied
by a certified German translation thereof. In the event of any inconsistency,
the English language version of any such document shall control.

 

92



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties set out below has caused this Agreement
to be duly executed and delivered by its respective officer or agent thereunto
duly authorised as of the date first above written.

 

ADVANCED MICRO DEVICES, INC.

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

 

AMD SAXONY HOLDING GMBH

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

 

AMD SAXONY ADMIN GMBH

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

AMD SAXONY LLC

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

DRESDNER BANK LUXEMBOURG S.A.,
As Agent

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

93



--------------------------------------------------------------------------------

 

DRESDNER BANK AG,
as Security Agent

By:

 

--------------------------------------------------------------------------------

Its:

 

--------------------------------------------------------------------------------

 

94